Exhibit 10.1

ARAMARK

MASTER DISTRIBUTION AGREEMENT

BETWEEN

SYSCO CORPORATION

AND

ARAMARK FOOD AND SUPPORT SERVICES GROUP, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   SCOPE.    1 2.   PRODUCT CATEGORIES.    2 3.   SERVICE.    3 4.   DELIVERY.
   5 5.   REPORTING.    6 6.   ORDERING PROCEDURES.    8 7.   TERMINATION.    9
8.   CALCULATION OF COST.    9 9.   PRICING AND MARGINS.    11 10.   ALLOWANCES.
   14 11.   ARAMARK PROPRIETARY MERCHANDISE.    19 12.   PAYMENT TERMS.    16
13.   INVOICING.    16 14.   AUDIT.    17 15.   INSURANCE AND INDEMNITY.    18
16.   PROCEDURES MANUAL.    19 17.   MINORITY-OWNED AND WOMEN-OWNED SUPPLIERS.
   19 18.   COMPLIANCE WITH LAWS AND STANDARDS.    19 19.   MISCELLANEOUS
PROVISIONS.    20

 

i



--------------------------------------------------------------------------------

ATTACHMENTS:   EXHIBIT A - Products and Margins List   EXHIBIT B - Primary
Distributors List   EXHIBIT C - Specialty Meat Items   EXHIBIT D - SYSCO
Performance Allowance   EXHIBIT E - Product Excluded Produce Incentive Allowance
  EXHIBIT F - ARAMARK Form of Audit   EXHIBIT G - SYSCO Minority and Women-Owned
Suppliers   EXHIBIT H - ARAMARK Food Safety Standards   EXHIBIT I - SYSCO Raw
Ground Beef & Veal Safety Standards

 

ii



--------------------------------------------------------------------------------

MASTER DISTRIBUTION AGREEMENT

THIS MASTER DISTRIBUTION AGREEMENT (this “Agreement”) is made as of November 25,
2006 (the “Effective Date”) by and between ARAMARK FOOD AND SUPPORT SERVICES
GROUP, INC. (“ARAMARK”) and SYSCO CORPORATION (“SYSCO”).

RECITALS:

A. ARAMARK and SYSCO are parties to a certain Master Distribution Agreement
dated as of February 1, 2002, as amended and extended (the “Prior Agreement”).

B. Under the Prior Agreement, SYSCO provided distribution services to ARAMARK,
its affiliates and Components (hereinafter defined).

C. Based on the overall volume of purchases made by ARAMARK and its Components,
and the business opportunities presented to SYSCO, ARAMARK and SYSCO have agreed
to modify the terms and conditions under which distribution services are
provided to the Components (hereinafter defined), as hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the promises contained herein, and with
intent to be legally bound, ARAMARK and SYSCO agree, effective as of the
Effective Date, as follows:

1. SCOPE.

(a) Scope. Under this Agreement, SYSCO and its operating subsidiaries and other
affiliates (the “Operating Companies”) will distribute a full line of food
service products, including without limitation, the products listed on Exhibit
A, to service locations managed by ARAMARK and its affiliates and designated by
ARAMARK as participating in the SYSCO Distribution Program (the “Components”).
SYSCO will cause the Operating Companies to perform in accordance with the terms
and conditions of this Agreement. *

(b) Designation of Distributors.

(1) The Operating Companies set forth on Exhibit B are designated as Primary
Distributors (hereinafter defined) under this Agreement. The term “Primary
Distributor” shall mean any Operating Company designated by ARAMARK as the
primary, authorized distributor of food service products within the product
categories set forth in Section 2(a) for certain Components.

(2) From time to time, ARAMARK may designate additional Operating Companies as
Primary Distributors, with the consent of SYSCO, which will not be unreasonably
withheld.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

(c) Primary Distributor Status. ARAMARK will grant SYSCO and all Primary
Distributors, the opportunity to supply, on a preferred (but not exclusive)
basis, products in the categories in Section 2(a). As preferred distributors,
SYSCO and the Primary Distributors will be the distributors designated by
ARAMARK as the primary, authorized distributors of such products to the
Components. With respect to service locations which come under management by
ARAMARK’s affiliates after the Effective Date, ARAMARK will in good faith
consider designating those locations as Components under this Agreement.
However, ARAMARK makes no guarantee, warranty or other commitment that all food
service locations managed by ARAMARK’s affiliates will purchase any products, or
any minimum quantity of products from SYSCO or any Primary Distributor or other
Operating Company to the exclusion of any other vendor. *

(d) Operating Company Transitioning. To create more efficient geographic
boundaries for the Primary Distributors and Components, and therefore improve
service levels, from time to time SYSCO may request and ARAMARK may agree, to
transition one or more designated Components from being serviced by one
Operating Company to being serviced by another Operating Company. Such
transition will be conditioned upon: (1) SYSCO’s * of products purchased from
the new Operating Company will not exceed SYSCO’s * of products from the former
Operating Company, (2) the specified products available from the new Operating
Company will be the same as the specified products available from the former
Operating Company, and (3) the transitioned Components will be permitted to
participate fully by the new Operating Company in all food shows and similar
promotions. SYSCO and ARAMARK will establish and apply a protocol for
identifying Components to be transitioned and for ensuring that the conditions
in (1), (2) and (3) are met at and after the transition for 24 months. At the
time of a transition related to a transition from one Operating Company to
another, or in connection with an acquisition or other transaction, ARAMARK may
request, and SYSCO will in good faith consider, a * .

2. PRODUCT CATEGORIES.

(a) SYSCO will cause its Operating Companies to distribute a full line of food
service products under this Agreement including without limitation, SYSCO brand
products, products bearing national brands, and other products selected by
ARAMARK and meeting ARAMARK’s specifications, including without limitation,
ARAMARK Proprietary Merchandise (defined in Section 11). The product categories
are as follows:

 

  (1) Healthcare

 

  (2) Dairy (including eggs)

 

  (3) Meats

 

  (3A) Specialty Meats

 

  (4) Seafood

 

  (5) Poultry

 

  (6) Frozen (other than frozen Meats, Seafood and Poultry)

 

  (7) Canned and Dry

 

  (8) Paper & Disposables

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

  (9) Chemicals & Janitorial

 

  (10) Supplies & Equipment

 

  (11) Produce

 

  (12) Beverage (including coffee and postmix products)

Exhibit A identifies each product category, * . Products identified with a “W”
under the heading “Calc Freq” on Exhibit A are priced weekly, and are
hereinafter referred to as “Market Commodity Products”. Products identified with
a “U” or with a “T” under such heading on Exhibit A are priced monthly, or based
on the date of last receipt, respectively, in accordance with Sections 8 and 9
of this Agreement.

(b) Unless otherwise specified by ARAMARK, when a specific SYSCO labeled product
is purchased for a Component, only SYSCO label products bearing the brand SYSCO
Classic and Reliance will be sold and delivered to such Component to ensure
consistency of quality and costs; provided that an equivalent product bearing
the Classic or Reliance label is stocked by the Operating Company. SYSCO will
use its best efforts to cause the Operating Companies to stock Classic and
Reliance. Any SYSCO label product supplied which is not SYSCO Classic or
Reliance label, will be consistent with the specifications and quality of the
SYSCO Classic or Reliance label. SYSCO will use its best efforts to notify
ARAMARK and Components of any modification to a specification for the brand
SYSCO Classic, the brand SYSCO Reliance or any other SYSCO brand. Without
limiting Section 11, ARAMARK will use reasonable efforts to assist SYSCO in
stabilizing and ultimately reducing, where practical, the number of SKU’s
associated with servicing Components.

(c) ARAMARK acknowledges that SYSCO receives earned income and obtains
operational advantages from the sale of SYSCO brand products to Components.
SYSCO acknowledges that ARAMARK as a global food service provider in a highly
competitive marketplace must retain discretion to select products for use at
food service locations managed by ARAMARK’s affiliates. Accordingly, SYSCO may
at any time and from time to time, offer to provide SYSCO brand products to
ARAMARK and Components. ARAMARK may, in its discretion and exercising its
judgment as a global food service provider, choose to purchase SYSCO brand
products which are reasonably equivalent (as determined by ARAMARK in its
discretion and exercising such judgment) to other products from other vendors of
ARAMARK.

3. SERVICE.

(a) Operating Companies will provide Components with complete and timely service
in all aspects of distribution services to be provided under this Agreement,
including without limitation, (1) achieving the agreed-upon fill rate of each
order, in the aggregate, (2) providing proper follow up of each order as
required by each Component, (3) correcting untimely or incomplete deliveries and
deliveries of damaged, spoiled or pilfered products and (4) preventing their
recurrence. The term “fill rate” is defined as for each order, the percentage of
items of products ordered by a Component which are actually delivered to such
Component. The agreed upon fill rate is * . After the end of each ARAMARK fiscal
quarter, SYSCO will report to ARAMARK each Operating Company’s fill rates for
Components served by each Operating Company.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

(b) To facilitate order placement, SYSCO will make available to ARAMARK prior to
their effective date, weekly and monthly price order guides (the “Order Guides”)
through eSYSCO, SYSCO’s internet order entry system, or another third party
remote order entry system mutually acceptable to the parties (in either case, an
“Order Entry System”). All Order Guides (1) will, for each product, contain a
product description and identify the brand, pack and size, quality and grade,
item code number, line item number, and price of such product, (2) will
correspond with ARAMARK’s Periods (hereinafter defined), (3) will be customized
and tailored to the product requirements of the ARAMARK line of business of
which the Component is a part, and (4) will, upon adding a new product, map the
item to the corresponding sequencing chart product category, providing ARAMARK’s
general ledger account code. Additionally, new SYSCO product categories will be
mapped to a corresponding ARAMARK product category. Order Guides will be
distributed weekly and monthly. Weekly Order Guides will identify prices of all
Market Commodity Products. For those Components which do not order
electronically, Operating Companies will provide hard copy weekly Order Guides
on a weekly basis, and hard copy monthly Order Guides on a monthly basis, prior
to their effective dates. The term “Period” is defined as each of those 12
accounting periods, which together comprise a fiscal year of ARAMARK. In
addition, each month, upon ARAMARK’s request, each Operating Company will send
to ARAMARK, a copy of such Operating Company’s * for such month, at least seven
days prior to the effective date of such * . Further, ARAMARK shall have access
to * on the application of the * to * , on an as-requested basis. Order guides
and SYSCO invoices will correspond to ARAMARK’s general ledger account codes.

(c) Each Operating Company will assign a salaried, non-commissioned Account
Executive and a Customer Service Representative to ARAMARK’s account. The SYSCO
Account Executive and the SYSCO Customer Service Representative will maintain
contact with the manager (or his designee) of each Component served by the
Operating Company which assigned them, on a basis satisfactory to each Component
manager (or his designee), to ensure complete service levels, to enter and check
the accuracy of orders and to resolve service and product deficiencies. In
addition, each SYSCO Account Executive will visit each Component served by such
SYSCO Account Executive and meet with the manager of such Component, at least
once each month on a date and at a time satisfactory to each of them.

(d) The mechanics of service, including without limitation, credits and
pick-ups, will be established by the Component manager (or his designee), the
assigned SYSCO Account Executive and the assigned Customer Service
Representative, based on the policies and procedures manual prepared and
supplied by SYSCO and approved by ARAMARK under Section 16.

(e) Operating Companies will provide each Component location with at least one
delivery each week. More or less frequent deliveries may be agreed upon by the
Component manager (or his designee) and the Operating Company’s assigned Account
Executive on a Component-by-Component basis.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

(f) Upon request by a Component, Operating Companies will provide to that
Component those products not normally carried in inventory but which are
required for special events, provided that the Component gives reasonably
adequate notice of its requirements. ARAMARK will use reasonable efforts to
minimize or avoid returns after special events, i.e. irregular, one-time events.
*

(g) SYSCO shall provide at its cost and expense, a SYSCO Account Executive
acceptable to ARAMARK, who shall be based in the ARAMARK Tower, Philadelphia, PA
or such other location as ARAMARK may designate and who shall report to
ARAMARK’s Vice President, Distribution. SYSCO agrees that SYSCO and such SYSCO
employee may be required to execute, and if requested, shall execute, a
nondisclosure agreement in form reasonably satisfactory to counsel for SYSCO and
ARAMARK, to protect and avoid or limit disclosure of any trade secrets or other
confidential or proprietary information of ARAMARK or information of third
parties whose confidentiality has been entrusted to ARAMARK.

(h) With respect to account management, SYSCO, at a level at least as high as
its Vice President, Multi-Unit Sales, will conduct in person business reviews
with ARAMARK, on a quarterly basis. Included in such meetings will be a SYSCO
finance person, at a level at least as high as Corporate Controller. In
addition, SYSCO will provide to ARAMARK, on a quarterly basis, reports of
credits due to ARAMARK from each Operating Company, and SYSCO will make a SYSCO
finance person, at a level at least as high as Corporate Controller, available
to review such reports with ARAMARK, and responsible to implement follow-up
actions established during such reviews with ARAMARK.

(i) With respect to research and development activities, SYSCO will provide to
ARAMARK the opportunity to engage in test, pilot or co-development projects with
SYSCO any new marketing, merchandising and promotional concepts created by SYSCO
for SYSCO customers in general, such as new kiosks or new brands, but not
projects specific to a single customer. SYSCO will notify ARAMARK of any such
opportunity. ARAMARK may accept such opportunity by notice to SYSCO given not
more than 30 days after receipt of notice from SYSCO. SYSCO and ARAMARK will
then establish the parameters of the test, pilot or co-development project, and
SYSCO and ARAMARK will implement such project. * If the project implementation
is unreasonably delayed by ARAMARK, SYSCO may cancel the project * .

4. DELIVERY.

(a) Each Operating Company will establish a delivery schedule for each Component
served by the Operating Company, as agreed upon by the Component manager and the
Operating Company’s assigned Customer Service Representative or Account
Executive. The number of deliveries to each Component will be determined by the
service level required, subject to Section 3(e).

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

(b) All Operating Companies will use their best efforts to make all deliveries
between the hours of 7:00 a.m. and 11:30 a.m., and 1:00 p.m. and 5:00 p.m.,
unless such times are otherwise expanded by the Component manager.

(c) SYSCO and ARAMARK have entered into this Agreement to achieve the highest
and best level of service, product delivery, and product quality, and the most
efficient and consistent cost and pricing to ARAMARK. SYSCO acknowledges that
ARAMARK and Components will require, in each geographic area, and from each
Operating Company, different delivery schedules to provide the highest and best
service levels, and the most efficient and consistent cost and pricing, to
ARAMARK. SYSCO therefore acknowledges and specifically agrees that SYSCO and
each Operating Company will cooperate and agree with ARAMARK and Components as
to deliveries and service on a basis mutually acceptable to ARAMARK and such
Operating Company.

5. REPORTING.

(a) SYSCO Corporate, or each separate Operating Company, will provide ARAMARK
and Components with electronic Order Guides, in accordance with Section 3(b).
SYSCO will maintain an electronic link between SYSCO and ARAMARK’s Corporate
Office so that all weekly and monthly Order Guides will be transmitted
electronically to ARAMARK’s Corporate Office by direct electronic link. If
requested, SYSCO will provide a copy of the disaster recovery and business
continuance plan for SYSCO and any Operating Company.

(b) SYSCO Corporate or each separate Operating Company will provide the
following reports to ARAMARK.

(1) SYSCO will compile ARAMARK’s computerized product usage data (“Usage Data”)
and provide Usage Data to ARAMARK electronically via FTP server or other
electronic communications for input into ARAMARK’s computer product tracking
systems. ARAMARK will develop and maintain their proprietary product tracking
systems.

(2) Upon ARAMARK’s written request, SYSCO will provide * , the Usage Data
provided to ARAMARK and the Components, subject to the below listed conditions:
(i) the information will only be made available in one of SYSCO’s standard
electronic formats or utilizing * standards; (ii) ARAMARK shall ensure that * .

(3) SYSCO will provide the Usage Data to ARAMARK on a daily basis. The daily
data transmission is required by ARAMARK’s E-RECEIVING system. SYSCO will
provide Usage Data to ARAMARK in a form and content compatible with E-RECEIVING
and otherwise in compliance with ARAMARK’s written E-RECEIVING specifications.
Daily Usage Data will be provided to ARAMARK no later than * Time, with this
data representing transactions between ARAMARK and SYSCO performed the previous
day at each Operating Company.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

(4) SYSCO will also provide the Usage Data to ARAMARK on a monthly basis. The
monthly data transmission is required by ARAMARK’s ARATRACK system until such
time as data produced or calculated by SYSCO is made available to ARAMARK,
permitting the transition to the daily file data format. SYSCO will provide
Usage Data to ARAMARK in a form and content compatible with ARATRACK and
otherwise in compliance with ARAMARK’s written ARATRACK specifications. Monthly
Usage Data will be provided to ARAMARK no later than the second Tuesday
following the close of each Period.

(5) Usage Data will be provided at * cost to ARAMARK. SYSCO will provide ARAMARK
with data that will permit both to * Order Entry Systems in use by the
Components.

(6) The parties agree to the following provisions regarding electronic invoices:
(i) ARAMARK anticipates the on-time receipt of electronic copies of invoices
regardless of Operating Company with “on-time” defined as receipt of invoice
upon the next regularly scheduled file transmission after product delivery by
the delivering Operating Company; (ii) the goal for on-time receipt of
electronic invoices is * at each Operating Company for each delivery day of
week; and (iii) queries related to the daily delivery of invoicing data with
respect to file content or transmission will be addressed by a manned Help Desk
support function capable of responding within * of inquiry and such queries will
be restricted to the file’s transmission and will not address specific
field-level data values.

(7) The parties acknowledge that some ARAMARK customers, (individually a “*
Source Customer” and collectively, * Source Customers”) have requested ARAMARK
to provide information on purchases of food products which have been grown or
raised in * in which a * Source Customer is located and in * contiguous to such
* (the “* Source Region”), or have been processed or packaged into products in
such * Source Region, and which products (“* Source Products”) have been
purchased by ARAMARK for such * Source Customers. When requested by ARAMARK in
specified * , Operating Companies or, at SYSCO’s election, SYSCO Corporate, will
use their best efforts to provide a monthly report relating to each * Source
Customer showing the total purchases of * Source Products by such * Source
Customer, providing the vendor identity and SKU for each such * Source Product,
within twenty (20) days of the end of the month covered by the report. If a *
Source Customer requests reporting other than that described in this Paragraph
5(b)(7), the parties will use reasonable good faith efforts to provide such
reporting, provided that if such reporting would require the expenditure of
significant additional time * by SYSCO or any Operating Company, the parties
shall discuss in good faith such steps and actions to respond to such request in
a fashion which either modifies the request so that SYSCO is able to comply with
such request or * SYSCO or the Operating Companies for the additional time *
which would result from honoring the request.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

6. ORDERING PROCEDURES.

(a) Ordering Guidelines. All orders will be placed by Components, ordering by
product item or line numbers shown in the Order Guides. SYSCO and each of the
Operating Companies will use their best efforts to establish uniform product
item code numbers and to provide to Components electronic order entry software
packages or electronic order entry transmission capability for order placement.

(b) Placing Orders. Each Component will place orders through an Order Entry
System. Each Component that * will be assigned a call day and approximate call
time for placing orders and will be notified of the assigned call day and time.
The assigned SYSCO Customer Service Representative will call for the orders on
the assigned call day at the approximate call time. Those Components placing
orders through an Order Entry System will have access to a SYSCO Order Entry
System that is specifically designed for either broadband (e.g.: e-SYSCO) or
dial-up (e.g.: RIO Lite) data communication. All SYSCO Order Entry Systems will
be functional within the constraints defined for the application and will be
maintained and supported to meet the ordering requirements of all Components. In
the event that a Component encounters a problem in the use of an Order Entry
System or in the content of the data presented, a manned Help Desk support
function will be available to the Component when required to assist in resolving
any issues arising from the use of the Order Entry System.

(c) Specified Products Program. Each Operating Company will incorporate
ARAMARK’s Specified Products Program into its written procedures (and where
established, into its computer systems and procedures) for responding to orders
placed by Components. * . ARAMARK will from time to time notify SYSCO of those
products which are preferred under ARAMARK’s Specified Products Program. SYSCO
will notify Operating Companies of such products.

(d) Emergency Orders. Any Component may place, and the Primary Distributor
serving the Component will fill, emergency orders to provide continuity of
service. The Primary Distributor serving the Component placing an emergency
order will fill each emergency order at a price established in the manner
provided in Section 9. Flagrant abuse of emergency order procedures may be
brought to the attention of ARAMARK’s Regional Distribution Managers by SYSCO.

(e) Substitution of Products. Except as provided in Section 6(d), no Operating
Company may substitute any products for other products ordered by Components.
Products which are out of stock or product substitutions made pursuant to
Section 6(d) in connection with ARAMARK’s Specified Products Program will be
communicated to each Component, prior to delivery as follows. The Operating
Company’s Customer Service Representative will call those Components affected
and will suggest substitute products to be shipped. Substitute products will be
shipped to a Component affected only after the Component manager (or his
designee) has approved

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

the substitution. A substituted product of higher quality or grade than the
product ordered will be sold at the price in effect at the time of the order for
the product originally ordered, calculated pursuant to Section 9 unless the
substitution is the result of a supplier’s failure to timely supply SYSCO. A
substitute product of lower quality than the product ordered, will be sold at
the price in effect at the time of the order for that substitute product,
calculated pursuant to Section 9.

(f) Shortages. SYSCO and each Primary Distributor acknowledge that the
designation of a SYSCO operating company as a Primary Distributor limits the
circumstances in which ARAMARK and Components will purchase from alternate
suppliers. Therefore, where a Component orders from a Primary Distributor, SYSCO
and the Primary Distributor will use their respective best efforts to supply
such Component with its entire order if product is available in the marketplace.

7. TERMINATION.

(a) Upon 60 days’ prior written notice to SYSCO, ARAMARK may terminate any
Operating Company’s designation as a Primary Distributor in one or more market
areas, as to one or more Components, or any combination thereof. If, however,
ARAMARK desires to so terminate any Operating Company’s designation as a Primary
Distributor as a result of the expiration or termination of any contract
pursuant to which an affiliate of ARAMARK manages a Component, ARAMARK will not
be obligated to provide 60 days’ prior written notice and ARAMARK will provide
only such prior written notice as ARAMARK determines to be practical under the
circumstances. SYSCO will notify the terminated Operating Company of its
termination, the scope of its termination and the termination date. ARAMARK will
order and the terminated Operating Company will deliver to one or more locations
designated by ARAMARK all ARAMARK Proprietary Merchandise on hand in inventory
within 30 days after the termination date.

Either party may terminate this Agreement upon 180 days’ prior written notice to
the other party. The term of this Agreement will commence as of November 25,
2006 and shall continue in effect until November 30, 2010, unless sooner
terminated.

8. CALCULATION OF COST.

* Cost-Based Program. Except as otherwise provided in Section 9(e), all prices
to ARAMARK for products, including without limitation, substitute products and
products not listed in a Order Guide, will be calculated on SYSCO’s cost
(hereinafter defined), plus a defined margin based on product category, major
description, intermediate description and minor description as set forth on
Exhibit A. No changes may be made to Exhibit A without ARAMARK’s prior written
consent. In addition, the parties acknowledge that where a contract client of
ARAMARK or its affiliates competitively bids such client’s purchasing program
directly, SYSCO may bid at such costing and pricing as SYSCO in its sole
discretion, chooses. Should SYSCO be awarded any such bid, the purchases made
pursuant to the bid shall not be included in

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

the total purchases upon which SYSCO is obligated to pay ARAMARK the National
Volume Discount, Marketing, Produce Incentive and SYSCO Brand Performance
allowances under Section 10 and any other allowance agreed upon by the parties.
SYSCO acknowledges that ARAMARK and its affiliates, under their respective
operating agreements with contract clients, are responsible for the purchasing
of food, beverages and other supplies. *

(b) Definition of SYSCO’s Cost. The term “SYSCO’s cost” is defined as the
Vendor’s Last Invoice Price, plus * freight charged (including freight charged
by SYSCO’s affiliated entity which assumes the internal freight function (“SYSCO
Logistics”)), if not included in the Vendor’s Last Invoice Price, less all
off-invoice vendor allowances, discounts and off-invoice promotions for the
period of the promotion, excluding cash discounts, breakage allowances and
spoilage allowances.

(1) The term “Vendor’s Last Invoice Price” is defined as, for each product
received, * (i) the invoice price shown on the last invoice for such product
issued by the product vendor including the * , Inc. and its * (collectively,
“*”), prior to the date on which an Operating Company calculates SYSCO’s cost
and establishes the price of such product, and (ii) * Where ARAMARK establishes
contract pricing for a product as described in Section 9(d) and 9(e), (whether
FOB plant or delivered to SYSCO’s dock), the Vendor’s Last Invoice Price, for
purposes of calculating SYSCO’s cost and the sell price of such product, will be
* . For the avoidance of doubt, ARAMARK contract pricing will include contracts
where ARAMARK’s vendor has agreed to supply products to ARAMARK through
ARAMARK’s designated distributor at the vendor’s truckload quantity price,
without regard to the actual size of the load shipped or delivered by the
vendor.

*

*

* Cash discounts, actual and imputed, breakage allowances, spoilage allowances
and the cost recovery and earned income referenced in Section 8(b)(6) will be
excluded from the calculation of SYSCO’s cost of a product. Operating Companies
will not increase the cost of any product by an imputed cash discount, if the
vendor does not offer a cash discount. Operating Companies will not decrease
SYSCO’s cost of any product by the amount of any actual cash discount made
available by the vendor to the Operating Company, except as provided in
Section 9(d)(5). *

(5) Allowances (including bid and nonprofit allowances and USDA bill-backs)
granted by manufacturers to be passed along to ARAMARK and its Components will
be passed along as * , prior to * .

(6) SYSCO and Operating Companies perform value-added services for suppliers of
SYSCO brand and other products over and above procurement activities

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

typically provided. These value-added services include regional and national
marketing, freight management, consolidated warehousing, quality assurance and
performance-based marketing. SYSCO may recover the costs of providing these
services and may also be compensated for these services and considers this
compensation to be earned income. Receipt of such cost recovery or earned income
does not affect product cost.

(c) Net Weight Definition. With respect to the calculation of SYSCO’s cost of *
products, the term “net weight” means the gross weight of a case, the packaging
and the * product in the case, less the weight of the case and the packaging.
The net weight, as defined in this sub-Section, will be used, with respect to *
products, for all purposes, including calculation of * . For the avoidance of
doubt, the * of all products will be calculated on the net weight set forth on
the * or * most recent * .

9. PRICING AND MARGINS.

(a) Pricing Calculations and Adjustments.

(1) SYSCO will cause each Operating Company to calculate SYSCO’s cost and to
establish prices for all products sold to ARAMARK and its Components (other than
Market Commodity Products) using Vendor’s Last Invoice Price prior to the
commencement of each Period. SYSCO will cause Operating Companies to sell all
products (other than Market Commodity Products) ordered by ARAMARK during such
period at such prices. Prior to expiration of each Period, SYSCO and each
Operating Company will establish prices of all products (other than Market
Commodity Products), which will be in effect for the next following Period and
which will reflect increases or decreases in the Vendor’s Last Invoice Price for
such Products.

(2) SYSCO will cause each Operating Company to calculate SYSCO’s cost of, and to
price, Market Commodity Products on the date associated with such Operating
Company, as set forth on Exhibit B, and such prices will remain in effect for
the time period set forth on Exhibit B. Pricing for fresh produce and fresh fish
and fresh shellfish will be adjusted * , with pricing based on SYSCO’s cost for
the last receiving the day before the price becomes effective. *

(b) Primary Distributor Pricing.

(1) Sell Price. Except as provided in Section 9(e), all prices to ARAMARK from
Primary Distributors will be SYSCO’s cost, plus a defined margin based on
product category, * . No changes will be made to Exhibit A without the prior
consent of ARAMARK. Unless otherwise specifically noted on Exhibit A, the margin
of each product on Exhibit A is a * such that the price of such product will
equal * . Notwithstanding anything in this Agreement to the contrary, the * on
sell for frozen pizza delivered to * , and for plastic, fiber and composite
disposable trays delivered * , will be * , and * , respectively.

(2)* procedure. Every quarter during the term, SYSCO will provide to ARAMARK
with a * report patterned on Exhibit A, showing where all products distributed
by SYSCO and its Operating Companies have been classified for purposes of
calculating SYSCO’s cost and sell prices, by product category, * . *

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

(c) Smallwares, ChefEx and Drop Ship Pricing. SYSCO will provide Components with
kitchen, cooking, storage and handling equipment and tabletop items and
smallwares (collectively, “Smallwares”). SYSCO will deliver Smallwares to
Components, at SYSCO’s option, from Operating Companies, direct from the
manufacturer or from SYSCO’s Central Warehouse network located around the
country.

(1) From Operating Companies. All prices for Smallwares shipped from Operating
Companies to Components will be at SYSCO’s cost, plus a * .

(A) Any Smallwares orders in excess of $* (but less than $*) will be at SYSCO’s
cost, plus * .

(B) Any Smallwares orders equal to or exceeding $* will be at SYSCO’s cost, plus
* .

* From Manufacturers (Drop Ship). All prices for Smallwares, light equipment,
capital equipment and other products drop shipped from a manufacturer’s factory
or distribution facility to Components will equal SYSCO’s cost, plus a * . All
prices for drop shipped products in SYSCO’s product category 3 (Meats) and
category 5 (Poultry), other than such products purchased through SYSCO’s ChefEx
network (which will be priced in accordance with Paragraph 9(c)(3)), will equal
SYSCO’s cost, plus a $* . Freight costs will be included in SYSCO’s cost * .

(3) From Central Warehouse. All prices for Smallwares shipped to Components from
a SYSCO Central Warehouse on behalf of the Operating Company will be at SYSCO’s
cost for such Operating Company, plus a * . Freight will be charged only on
orders under $* . All products other than Smallwares, shipped from the
delivering SYSCO Central Warehouse, will be at SYSCO’s Cost for the Operating
Company, plus * . Freight to the Component from the delivering SYSCO Central
Warehouse will be charged only on orders under $* .

(4) From ChefEx. All prices for products purchased through SYSCO’s ChefEx
network will equal SYSCO’s cost, plus a * margin on sell, plus the normal
express delivery charge (e.g., *) to deliver ChefEx products. If requested by
ARAMARK *, SYSCO will cooperate with ARAMARK to utilize * shipping rates for
ARAMARK’s ChefEx purchases.

(d) Contract Pricing.

(1) Coffee. Operating Companies will obtain ARAMARK’s premium blend coffee for
ARAMARK’s manual and vending operations through deliveries from ARAMARK approved
roasters. Operating Companies will deliver ARAMARK’s premium blend coffee to
Components at the prices invoiced to the Operating Companies by ARAMARK approved
roasters, plus * SYSCO and each Operating Company will not

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

add any surcharge, fee, or other amount to the price of ARAMARK premium blend
coffee charged to any Component. * . Operating Companies will deliver * products
to Components at the agreed price established between * and ARAMARK and a
National Volume Allowance (hereinafter defined) will not be paid on any *
products.

(2) Chemicals. Operating Companies will deliver chemical products to Components
at the prices for those products established under ARAMARK’s contract with the
manufacturer(s) of such products.

(3) Disposables. Operating Companies will deliver disposable products, such as
those sold by * or another ARAMARK preferred product vendor, to Components at
the prices for those products established in ARAMARK’s contract with such
vendor, * plus the margin set forth on Exhibit A.

(4) Paper Products. Operating Companies will deliver paper products, such as
those sold by * or another ARAMARK preferred product vendor, to Components at
the prices established in ARAMARK’s contract with such vendor, plus the margin
set forth on Exhibit A.

(5) Certain Other Products. ARAMARK Components currently utilize * Products that
are governed by agreements with vendors binding upon * which establish the
ultimate price at which the delivering Operating Company must sell such products
to the Component. Notwithstanding Section 9, the Sell Price for these products
shall be the amount prescribed (or calculated in accordance with) the agreement
with such vendor. Current products where the price to the Component is so
determined are fountain syrup products (bag-in-box) from * and * and * . No
additional products where the sell price to the Component is so determined may
be added without the prior written consent of ARAMARK and SYSCO. *

(e) * and * (fountain syrup). SYSCO will cause Operating Companies to distribute
* and * fountain syrup at the respective * and * national chain account contract
prices as stipulated by the * and the comparable * and * programs; provided that
each Operating Company will reduce SYSCO’s price to Components for syrup by the
amount of the cash discount received by the Operating Company from * . *

(f) * and other Contract Pricing. From time to time ARAMARK may choose to enter
into * and contract pricing agreements with manufacturers. ARAMARK will notify
SYSCO of the relevant terms of those agreements. SYSCO will cause Operating
Companies to perform this Agreement in a manner consistent with such agreements.
ARAMARK will endeavor to give SYSCO 30 days advance notice of the implementation
of such agreements and changes thereto.

(g) Fresh Shell Eggs. *

(h) Specialty Meat Items. Where a Component orders premium meat products from a
SYSCO specialty meat company through an Operating Company, the

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

price of such products will be SYSCO’s cost, plus a * . The * for specialty meat
products are set forth below. The * will be added, in lieu of any other * ,
including without limitation, those * set forth in Exhibit A. For the avoidance
of doubt, specialty meat products are defined as the products listed on Exhibit
C. Effective at signing of this Agreement, the * for specialty meat shall be:

 

* per pound     * per pound $    *   $ * $    *   $ * $    *   $ * $    *   $ *
$    *   $ *

All billings for specialty meat products will be made by the Operating
Companies, unless and until ARAMARK * .

(i) Food Show Participation. SYSCO will allow Component Frontline Managers to
place orders at its Operating Companies’ food shows, * so long as the Frontline
Managers attend such food shows.

(j) * . For * a Component (subject to the qualification in the following
paragraph), SYSCO will include a * (“*”) on the * for such * equal to $* . SYSCO
will establish a primary/secondary relationship for multiple account numbers for
multiple * from the same location without * (“Common Area *”) in order to ensure
the correct aggregation of account numbers. Under these multiple account
relationships, the * will appear only on the last * prepared for any set of
Common Area * on a given * day, and therefore not on the * for each * in such
set of Common Area *. SYSCO will include the * as a line item with a dedicated
SUPC number for the * on the * to the receiving Component which will enable
ARAMARK to track the * in its systems.

No * will be applicable to * which are the result of an error by SYSCO provided,
however, if the receiving Component adds additional products to such * by SYSCO,
such additional products will be treated as * subject to the * . ARAMARK and
SYSCO will work together in good faith to address any issues that arise out of *
made by SYSCO to correct an error by SYSCO.

10. ALLOWANCES. Based on the overall volume of purchases made by ARAMARK and its
Components, and the business opportunities presented to SYSCO, SYSCO will
provide to ARAMARK the following allowances:

(a) National Volume Discount. SYSCO will pay to ARAMARK a * national volume
discount allowance (the “National Volume Allowance”) on any and all purchases by
Components, unless otherwise agreed in writing. * will be excluded from such
allowance. SYSCO will pay the National Volume, Marketing, and Produce Incentive

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Allowances earned by ARAMARK based on ARAMARK’s purchases in a Period by the * .
In addition to these allowances, and the Performance Allowance, SYSCO will pay
to ARAMARK a * prompt payment allowance on all qualified ARAMARK purchases in
accordance with Section 12.

(b) Marketing Allowance. Commencing with the Effective Date, SYSCO will pay
ARAMARK a national marketing allowance (“Marketing Allowance”) on purchases by
Components at the rate of * of total purchases used to calculate the National
Volume Allowance. ARAMARK and SYSCO will review the rate of the Marketing
Allowance * and, if mutually agreed, will adjust the rate.

(c) SYSCO Brand Performance Allowance. SYSCO shall pay to ARAMARK a Performance
Allowance (the “Performance Allowance”), under and subject to the terms and
conditions of Exhibit D. SYSCO guarantees that the SYSCO brand version of a
product previously supplied to ARAMARK by any such manufacturer with the
manufacturer’s brand or other brand shall be packed by such manufacturer.

(d) Produce Incentive Allowance. SYSCO will pay ARAMARK a produce incentive
volume allowance (the “Produce Incentive Allowance”) at the rate of * on all
products in SYSCO product Category 11 (Produce) (other than the products listed
on Exhibit E), purchased by ARAMARK and its Components. All items in Category
11, set forth in Section 2(a), will be deemed produce, except for the products
listed on Exhibit E. At the end of each Period, SYSCO will provide ARAMARK with
a report on * purchases, and the * of such purchases into * purchases.

(e) Purchase Verification. Calculation and payment of the allowances earned in
this Section for a Period (or any other period of time) shall be based on
ARATRACK data; provided, however, that if ARAMARK’s accounts payable data show
purchases in excess of the purchases shown on ARATRACK data, for any Period (or
other period of time), SYSCO will calculate and pay the allowances described in
this Section on that incremental volume of purchases, as well as the volume
shown on ARATRACK data for such Period (or other period of time). For the
avoidance of doubt, purchases from an Operating Company of products sold to the
Operating Company by a Specialty Company or any other affiliate of SYSCO shall
be included for purposes of calculating the Allowances.

(f) No Operating Company Variance. No allowances in addition to or greater than
those specified in this Section 10 and no pricing varying from the pricing
specified in Section 9 shall be applicable or effective without the prior
written consent of a corporate officer of SYSCO.

11. ARAMARK PROPRIETARY MERCHANDISE.

(a) When requested by ARAMARK, Operating Companies selected by ARAMARK will
stock ARAMARK Proprietary Merchandise, merchandise bearing a national or
regional brand and private label merchandise, provided that (1) the manufacturer
of such ARAMARK Proprietary Merchandise or other merchandise has delivered to
ARAMARK a warranty and indemnity agreement providing protections

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

customarily obtained by ARAMARK, which are extended to SYSCO * is able to obtain
its standard Hold Harmless Agreement & Guaranty and Warranty of Product from
such manufacturer, and (2) there is a minimum movement of * cases per week for
each Operating Company selected by ARAMARK to stock such items. There will be a
* day grace period to reach the average movement of * cases per week, commencing
on the date SYSCO notifies ARAMARK that the item is in stock at each Operating
Company selected by ARAMARK. Where ARAMARK agrees to transition distribution
business from one Operating Company to another, SYSCO will waive the * case
movement requirement for the stocking of ARAMARK’s Specified Products or other
merchandise, other than ARAMARK Proprietary Merchandise, for a period of * from
the date of such transition.

(b) ARAMARK Proprietary Merchandise that has been discontinued by ARAMARK will
be the responsibility of ARAMARK to deplete from inventories of Operating
Companies within * days. ARAMARK will be responsible to deplete perishable items
within * days.

(c) The term “ARAMARK Proprietary Merchandise” is defined as only those products
purchased at the direction of ARAMARK exclusively for ARAMARK lines of business,
manufactured and packaged with the ARAMARK logo or other mark proprietary to
ARAMARK.

12. PAYMENT TERMS.

ARAMARK will pay invoices under this Agreement within * after the date of
invoice. SYSCO will pay ARAMARK a prompt payment allowance of * on all purchases
paid within * days after the date of invoice; provided that for any Period, at
least * of the total dollar amount of invoices from SYSCO and the Operating
Companies are paid within * after the invoice date (the “* Test”). If for any
Period, the * Test is not met, SYSCO will pay the prompt payment allowance only
for those invoices which were paid within * days after their dates. SYSCO will
pay ARAMARK the prompt payment allowance earned in each Period * . The payment
terms in this Section will apply to any arrangement where SYSCO has bid to
provide distribution services to a third party, as described in Section 8(a).

13. INVOICING.

(a) Each Operating Company invoice will be addressed to ARAMARK Services, Inc.
in care of the component’s name and address, and will include the correct
Component number and the Operating Company’s supplier number (as designated by
ARAMARK) for payment.

(b) Monthly price changes for all products (other than Market Commodity
Products) in the product categories listed in Section 2(a) will become effective
with the commencement of each Period. Weekly price changes for Market Commodity
Products will become effective on the days, and will remain in effect for the
periods, identified in Exhibit B.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

(c) SYSCO will make available Order Guides and an Order Entry System as provided
in Sections 3(b), 5(a) and 6(b). As SYSCO provides or ARAMARK orders new
products, such products must conform to ARAMARK’s account codes. Operating
Companies will identify on each invoice subtotals of products purchased
comporting to ARAMARK’s accounting format, which upon request, will be provided
to SYSCO for distribution to Operating Companies.

14. AUDIT.

(a) Upon 15 business days’ prior written notice to SYSCO and an Operating
Company, ARAMARK may conduct an audit (including verification of such Operating
Company’s costs and prices) of any or all Operating Companies, as more fully
provided in this Section. ARAMARK’s notice to SYSCO will state:

(1) The Operating Company or companies subject to the audit.

(2) The date, time and place of audit.

(3) The dates of the pricing periods to be audited.

(4) The items to be audited (including without limitation, appropriate computer
screens).

(b) ARAMARK will audit * for a period not to exceed * months prior to the date
the audit commences (collectively, the “Audit Documents”). Items to be audited
will not exceed * line items, whether or not listed items in SYSCO’s Order
Guides.

(c) At the time of the audit, ARAMARK will have access to the Audit Documents
for all items being audited. *

(d) In addition to the Audit Documents, SYSCO will make available * prior to the
date on which SYSCO’s cost and the price of a product is established. SYSCO will
also make available * for the dates and pricing periods for which prices
established by SYSCO or any Operating Company are to be audited. *

(e) SYSCO also agrees that, upon notification of an audit, each Operating
Company which is the subject of the audit will utilize ARAMARK’s format if
requested to do so. An example of ARAMARK’s format is attached as Exhibit F. If,
on the second audit, (1) such Operating Company does not utilize ARAMARK’s audit
format and procedures or does not provide reports or other documents requested
by ARAMARK, or (2) * . ARAMARK reserves the right to re-audit, at its
discretion, where audit results are unsatisfactory. In that event, ARAMARK may
review invoices and freight bills issued an additional * prior to the audit
period if such documentation is available. Furthermore, ARAMARK may review
additional line items and additional materials, which will be provided by SYSCO
upon ARAMARK’s request. *

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

15. INSURANCE AND INDEMNITY.

(a) SYSCO and each Operating Company will obtain and continue in force, during
the term of this Agreement, at their own expense, the following insurance
coverage:

(1) Workers’ Compensation Insurance and Occupational Disease Insurance as
required by the laws of the state or states wherein the work is to be performed.

(2) Employer’s Liability Insurance, with limits of at least $100,000 each claim.

(3) Comprehensive Automobile Liability Insurance with limits on Bodily Injury
Liability of $100,000 each person, $1,000,000 each accident and Property Damage
Liability of $500,000 each accident, $500,000 aggregate.

(4) Comprehensive General Liability Insurance, including Operations, Product
Liability and Contractual Liability coverage, with limits on Bodily Injury and
Personal Injury Liability of $1,000,000 each occurrence, $2,000,000 aggregate
and Property Damage Liability of $500,000 each occurrence, $500,000 aggregate.

(b) SYSCO and each Operating Company will purchase, obtain and maintain
insurance policies providing the above-required coverage from qualified
insurance companies rated by A. M. Best Company, Inc. (or any successor rating
agency similarly recognized by the insurance industry) (the “Rating Agency”) in
one of the three highest categories of the Rating Agency. Each insurance policy
will name ARAMARK, ARAMARK Corporation and their subsidiaries as additional
insured, will not contain any cross-liability exclusions and will not be
cancelled or materially changed without thirty (30) days’ prior written notice
to ARAMARK. Such insurance may be provided in the form of blanket policies
covering SYSCO and all of its operating divisions and subsidiaries, including
without limitation, Operating Companies. Within 30 days after the date hereof,
SYSCO and each Operating Company will obtain and deliver to ARAMARK certificates
of insurance evidencing the coverage required above. If any insurer from which
SYSCO or an Operating Company obtains the above-required insurance coverage
ceases to be rated in one of the three highest categories of the Rating Agency,
SYSCO or the Operating Company, as the case may be, will obtain, at the time of
renewal of such policy or policies, coverage from another qualified insurance
company rated in one of such categories, and within thirty 30 days after
obtaining such replacement coverage, will deliver to ARAMARK certificates of
insurance evidencing the replacement coverage.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

(c) SYSCO will defend, indemnify and hold ARAMARK harmless from all costs,
liabilities or other obligations arising out of (1) the performance of this
Agreement by SYSCO or any Operating Company, or (2) any product supplied under
this Agreement by SYSCO or any Operating Company, except to the extent such
costs, liabilities or other obligations are caused by the negligence or willful
misconduct of ARAMARK, ARAMARK Services, Inc., or their respective agents or
employees or the agents or employees of entities or persons owning or
controlling Components. ARAMARK shall promptly notify SYSCO of all Claims
provided that failure to promptly notify SYSCO shall not affect SYSCO’s
obligation except to the extent SYSCO’s ability to defend the Claim is impaired.
Promptly upon notification of a Claim by ARAMARK, SYSCO shall assume and be
entitled to control the defense of such Claim with counsel selected by SYSCO and
reasonably acceptable to ARAMARK. ARAMARK may participate in the defense of any
Claim with counsel of its own choosing at ARAMARK’s expense.

16. PROCEDURES MANUAL.

Promptly after the execution hereof, and thereafter, on every other anniversary
of February 1, 2006 during the Term (the first being February 1, 2008), SYSCO
will prepare and supply each Component, and each Operating Company, at no cost
to ARAMARK or any ARAMARK Component, with a detailed policies and procedures
manual consistent with this Agreement and identifying and explaining all
procedures, delivery schedules, credit memos, etc. Such procedures manual may be
the existing manual used by SYSCO and ARAMARK, with such changes as SYSCO and
ARAMARK deems necessary and appropriate to make, and any such changes will be
subject to ARAMARK’s approval.

17. MINORITY-OWNED AND WOMEN-OWNED SUPPLIERS.

It is the policy of both ARAMARK and SYSCO to encourage the interest of minority
and women-owned businesses. SYSCO represents and warrants that to the best of
SYSCO’s knowledge, set forth on Exhibit G attached hereto is a true, correct and
complete list of minority-owned and women-owned suppliers from which SYSCO
operating companies are purchasing on the date hereof, compiled based on
information from SYSCO’s suppliers. If requested, SYSCO will provide ARAMARK, at
no cost to ARAMARK, information regarding the purchases of the minority-owned or
women-owned suppliers’ products by Components by Operating Company. SYSCO will
notify ARAMARK on a quarterly basis of additions or deletions to Exhibit G
attached hereto.

18. COMPLIANCE WITH LAWS AND STANDARDS.

(a) In performing this Agreement, SYSCO shall comply, and shall cause the
Operating Companies to comply, with all applicable Federal, State and local
laws, regulations, rules, ordinances, orders and other legal requirements
(“Laws”), including



--------------------------------------------------------------------------------

without limitation, the Federal Consumer Products Safety Act, the Fair Labor
Standards Act, the Hazardous Substance Act, the Occupational Safety and Health
Act of 1970, as amended, and all Federal or State environmental Laws. SYSCO
shall also comply, and shall cause the Operating Companies to comply, with
ARAMARK’s food safety standards set forth on Exhibit H, as applicable to each
Operating Company. SYSCO shall cause its suppliers of SYSCO branded products
(including the Specialty Companies) to adhere to such standards, as are
applicable to such suppliers of such products. Such standards may be revised at
any time and from time to time by ARAMARK, and unless otherwise agreed, shall be
effective upon receipt thereof by SYSCO.

(b) Food safety is of paramount important to ARAMARK and SYSCO and the ultimate
consumer. To that end, SYSCO had developed stringent standards for the
production and packaging of ground beef and ground veal (the “SYSCO Ground Beef
Safety Standards”), a copy of which is attached hereto as Exhibit I. In order to
adequately protect SYSCO, ARAMARK and the Components from potential food safety
issues relating to the production of ground beef and the ultimate consumer,
SYSCO shall not be obligated to utilize any supplier of ground beef which does
not meet the SYSCO Ground Beef Safety Standards, whether or not the ground beef
supplied by such supplier has been designated by ARAMARK as ARAMARK Proprietary
Merchandise or a special order product.

19. MISCELLANEOUS PROVISIONS.

(a) SYSCO represents and warrants that it has full right, power and authority to
enter into this Agreement and to perform, and to cause each Operating Company to
perform, all of the terms and conditions of this Agreement on its or their
respective parts to be performed.

(b) ARAMARK represents and warrants that it has full right, power and authority
to enter into this Agreement and to perform, and to cause affiliated Components
to perform, all of the terms and conditions of this Agreement on its or their
respective parts to be performed.

(c) Any information supplied by either party to this Agreement to the other
party, including without limitation, client information and purchasing
specifications will be considered confidential and will not be disclosed to any
third party and will not be used by either party to this Agreement for any
reason other than to fulfill the terms of this Agreement. Any party required by
law or legal process to disclose any of such confidential information will
notify the other as far in advance of such required disclosure as is reasonably
feasible. SYSCO will disclose this Agreement to the Operating Companies, each of
which, by providing service under this Agreement, shall be deemed to have agreed
to perform all terms and conditions of this Agreement, including without
limitation, this provision on confidentiality.

(d) This Agreement will not apply to any purchases made by or on behalf of any
ARAMARK components from any Operating Companies, including without

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

limitation, any Components which are federal, state or local governmental
agencies or instrumentalities, if in the written opinion of counsel to SYSCO or
counsel to ARAMARK, the application of this Agreement would violate any federal,
state or local law or regulation. In that event, for those Components and
Operating Companies, this Agreement will apply and be enforceable to the maximum
extent permitted by such law or regulation, as determined by counsel to SYSCO
and counsel to ARAMARK. For all other Components and Operating Companies, this
Agreement will remain in full force and effect.

(e) All notices required or permitted to be given under this Agreement by
ARAMARK to SYSCO, or by SYSCO or any Operating Company to ARAMARK, will be in
writing signed by the notifying party and will be either hand delivered, or
deposited in the U. S. certified or registered mail, postage prepaid, return
receipt requested addressed as follows:

 

To ARAMARK:

  

To SYSCO:

  

ARAMARK Food and Support Services

Group, Inc. 22nd Fl.

1101 Market Street, ARAMARK Tower

Philadelphia, PA 19107

ATTN: John Orobono

Senior Vice President, Purchasing and

Distribution

  

SYSCO Corporation

1390 Enclave Parkway

Houston, TX 77077

ATTN: Larry J. Accardi, Executive Vice

President

 

With required copies to:

SYSCO Corporation

1390 Enclave Parkway

Houston, TX 77077

ATTN: General Counsel

  

or to such other addresses as the parties may direct notice given as herein
provided. All notices given by SYSCO or any Operating Company to any Component
will be in writing, and will be signed and given in the manner provided above,
to the Component’s address, ATTN: Manager, with a copy to ARAMARK. Notices may
be transmitted electronically if followed by a confirming written notice given
as provided above. Notices will be deemed given when hand delivered, or when
received as evidenced by the return receipt or the date notice is first refused
if that be the case.

(f) No waiver of any breach or default of this Agreement will constitute a
waiver of any other or further breach or default hereof. This Agreement will be
governed by the law of Pennsylvania, without regard to its choice or conflicts
of law rules. The parties hereby waive any objection that venue in Philadelphia,
Pennsylvania is improper or inconvenient.

(g) This Agreement constitutes the entire understanding and agreement of the
parties with respect to its subject matter, supersedes all prior or
contemporaneous agreements, writings and other undertakings between on the one
hand, SYSCO and it

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

subsidiary or affiliated companies, including without limitation, the Operating
Companies, and on the other hand, ARAMARK and its lines of business and their
components. All Exhibits attached hereto are incorporated herein by reference.
This Agreement may not be amended, altered or otherwise modified including
amendments, alterations or modifications relating to any specific Operating
Company, except in a writing signed by a corporate officer of SYSCO and a
corporate officer of ARAMARK.

(h) In order to enable SYSCO to evaluate ARAMARK’s credit terms and to monitor
ARAMARK’s financial condition, ARAMARK will supply to SYSCO quarterly and annual
financial statements of ARAMARK Corporation and its subsidiaries on a
consolidated basis consisting of an income statement, balance sheet and
statement of cash flow. SYSCO may request such further financial information
from ARAMARK from time to time, sufficient, in SYSCO’s reasonable judgment, to
enable SYSCO to accurately assess such ARAMARK’s financial condition. As long as
ARAMARK or its corporate parent makes periodic reporting with the United States
Securities and Exchange Commission (SEC) and such reporting is current (with
permitted extensions) and in compliance with applicable law and SEC regulations,
the requirements of this paragraph 19(h) shall be deemed satisfied.

IN WITNESS WHEREOF, the undersigned duly authorized officers of SYSCO and
ARAMARK have hereunto set their hands and seals on the date first above written.

 

SYSCO CORPORATION     ARAMARK FOOD AND SUPPORT SERVICES GROUP, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006



--------------------------------------------------------------------------------

EXHIBIT A

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006

 

Aramark Price Rule Interpretation

     11/14/2006                         

Category

     CCAT      *      *      *      *      Frequency

Health Care 1

     1                     *      User Defined

Dairy 2

     2                     *      User Defined

Shell Eggs - Must be handled at the SUPC

level and with a customer agreement.

     2      *      *      *      *      Weekly

Pasteurized Eggs - Must be handled at SUPC level.

     2      *      *      *      *      User Defined

Butter Alternative

     2      *      *           *      User Defined

Butter

     2      *                *      Weekly

Cream Cheese

     2      *      *           *      User Defined

Grated Cheese

     2      *      *           *      Weekly

Grated Cheese / Bulk Fresh

     2      *      *      *      *      Weekly

Grated Cheese Bulk Dry

     2      *      *      *      *      User Defined

Cheese Spread

     2      *      *           *      User Defined

Cheese Substitute

     2      *      *           *      User Defined

Cottage Cheese

     2      *      *           *      User Defined

Ricotta Cheese

     2      *      *           *      User Defined

Cheese Natural Bulk

     2      *      *           *      Weekly

Cheese Natural Bulk / Fresh & Soft

     2      *      *      *      *      Weekly

Imitation Cheese

     2      *      *           *      User Defined

Cheese Food

     2      *      *           *      User Defined

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Cheese Cube/Stick

     2    *      *           *      Weekly     

Cream Cheese Red. Fat

     2    *      *           *      User Defined     

Cream Cheese Fat Free

     2    *      *           *      User Defined     

Cream Cheese Flavored

     2    *      *           *      User Defined     

Mozzarella Cheese (all varieties)

     2    *                *      Weekly     

Cheese

     2    *                *      Weekly     

Catchweight Cheese (CMJW)

     2    *                *      Weekly     

Catchweight Cheese (CITW) / Natural Bulk

     2    *      *           *      Weekly     

Milk

     2    *                *      User Defined      *

Meats 3

     3                   *      User Defined     

MEATS - Tiers *

and

* and up

                                

Fresh Boxed Beef

     3    *      *           *      Weekly     

Premium Meats PREMIUM MEATS –

*

*

*

*

* AND UP

     Premium
Meat
Pricing Is
Based on
the MDA
Agreements
*                            

Premium Meats / Premium Boxed Beef Fresh

     3    *      *      *      *      Time Of Sale     

Premium Meats / Premium Boxed Beef Fresh

     3    *      *      *      *      Time Of Sale     

Premium Meats / Premium Boxed Beef Fresh

     3    *      *      *      *      Time Of Sale     

Premium Meats / Premium Boxed Beef Fresh

     3    *      *      *      *      Time Of Sale     

Premium Meats / Premium Boxed Beef Fresh

     3    *      *      *      *      Time Of Sale     

Fresh Ground Beef

     3    *      *           *      Weekly     

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Beef Portion Fresh

     3      *      *           *      Weekly

Premium Meats / Premium Cut Steaks Fresh

     3      *      *      *      *      Time Of Sale

Premium Meats / Premium Cut Steaks Fresh

     3      *      *      *      *      Time Of Sale

Premium Meats / Premium Cut Steaks Fresh

     3      *      *      *      *      Time Of Sale

Premium Meats / Premium Cut Steaks Fresh

     3      *      *      *      *      Time Of Sale

Premium Meats / Premium Cut Steaks Fresh

     3      *      *      *      *      Time Of Sale

Beef Fresh Deli

     3      *      *           *      Weekly

Deli Roast Beef Fresh

     3      *      *      *      *      User Defined

Raw Corned Beef

     3      *                *      Weekly

Cooked Corned Beef

     3      *                *      User Defined

Beef Pastrami

     3                     *      Weekly

Raw Unbreaded Cubed Steaks

     3      *      *           *      Weekly

Beef Misc. Fresh

     3      *      *      *      *      Weekly

Beef Fresh

     3      *                *      Weekly

Boxed Beef Frozen

     3      *      *           *      Weekly

Beef Boxed Frozen / Offall/Organs

     3      *      *      *      *      Weekly

Raw and Precooked Beef Fajita Meats

     3      *                *      Weekly

Raw and Precooked Beef Fajita Meats

     3      *                *      Weekly

Beef Ground Frozen

     3      *      *           *      Weekly

Beef Portion Frozen

     3      *      *           *      Weekly

Beef Pre-Cooked Frozen

     3      *      *           *      User Defined

Frozen Roast Beef

     3      *      *      *      *      User Defined

Meatballs Raw

     3      *                *      Weekly

Meatballs Cooked

     3      *                *      Weekly

Raw Breaded & Unbreaded Cubed Steaks

     3      *      *           *      Weekly

Pre-cooked Breaded Beef Fritters

     3      *      *           *      User Defined

Beef Frozen Pre-Cooked Processed

     3      *      *      *      *      User Defined

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Beef Pre-Cooked Misc

     3      *      *      *      *      User Defined

Beef Misc Frozen

     3      *      *           *      Weekly

Pork Fresh Raw Primal Cuts

     3      *      *           *      Weekly

Pork Fresh Portion Cuts

     3      *      *           *      Weekly

Fresh Cut Spare Ribs

     3      *      *      *      *      Weekly

Fresh Cut Loin Back Ribs

     3      *      *      *      *      Weekly

Pork Fresh Sausage

     3      *      *           *      Weekly

Fresh Ham

     3      *      *           *      Weekly

Deli Meats Fresh

     3      *      *           *      Weekly

Franks Fresh

     3      *      *           *      Weekly

Pizza Topping / Pork Fresh

     3      *      *           *      User Defined

Bacon Fresh

     3      *      *           *      Weekly

Bacon Bits Pure Fresh

     3      *      *      *      *      Weekly

Pork Fresh

     3      *      *           *      Weekly

Pork Frozen Primal Cuts

     3      *      *           *      Weekly

Pork Frozen / Hams Fresh Pack

     3      *      *      *      *      Weekly

Pork Spareribs Frozen

     3      *      *      *      *      Weekly

Loin Back Ribs Frozen

     3      *      *      *      *      Weekly

Pork Frozen Portion Cuts

     3      *      *           *      Weekly

Sausage Frozen

     3      *      *           *      Weekly

Ham Frozen

     3      *      *           *      Weekly

Deli-Pre Sliced Frozen Pork

     3      *      *           *      Weekly

Franks Frozen

     3      *      *           *      Weekly

Corn Dogs Frozen

     3      *      *      *      *      User Defined

Cocktail Franks Frozen

     3      *      *      *      *      User Defined

Pork Frozen Pizza Topping

     3      *      *           *      User Defined

Bacon Frozen

     3      *      *           *      Weekly

Pork Frozen

     3      *                *      Weekly

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Fresh Veal Primals

     3      *      *           *      Weekly

Fresh Veal Portions

     3      *      *           *      Weekly

Veal Fresh

     3      *                *      Weekly

Frozen Veal Primals

     3      *      *           *      Weekly

Frozen Veal Portions

     3      *      *           *      Weekly

Fresh Corn Dogs

     3      *      *      *      *      User Defined

Veal Frozen

     3      *                *      Weekly

Fresh Lamb Primals

     3      *      *           *      Weekly

Fresh Lamb Portions

     3      *      *           *      Weekly

Lamb Fresh

     3      *                *      Weekly

Frozen Lamb Primals

     3      *      *           *      Weekly

Frozen Lamb Portions

     3      *      *           *      Weekly

Lamb Frozen

     3      *                *      Weekly

Meat Pre-Fab Fresh

     3      *                *      Weekly

Meat Pre-Fab Fresh

     3      *                *      Weekly

Meat Pre-Fab Frozen

     3      *                *      Weekly

Meat Specialty Fresh

     3      *                *      Weekly

Meat Specialty Frozen

     3      *                *      Weekly

Seafood 4

                             

FRESH FISH *

     4                     *      User Defined

Fresh Finfish

     4      *                *      Time Of Sale

Fresh Squid/Calamari

     4      *      *           *      User Defined

Fresh Shellfish

     4      *                *      Time Of Sale

Fresh Seafood Stuffing

     4      *      *           *      User Defined

Fresh Surimi

     4      *      *           *      User Defined

Fresh Other

     4      *                *      Time Of Sale

Frozen Finfish

     4      *                *      User Defined

Frozen Clams Breaded

     4      *      *      *      *      User Defined

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Frozen Conch Fritter Battered

     4      *      *      *      *      User Defined

Frozen Conch Fritter Pre-Cooked

     4      *      *      *      *      User Defined

Frozen Crab Stuffed

     4      *      *      *      *      User Defined

Frozen Crab Cakes

     4      *      *      *      *      User Defined

Frozen Crab Balls

     4      *      *      *      *      User Defined

Frozen Crab Stuffing

     4      *      *      *      *      User Defined

Frozen Crab Nuggets

     4      *      *      *      *      User Defined

Frozen Crawfish Breaded

     4      *      *      *      *      User Defined

Frozen Oysters Breaded

     4      *      *      *      *      User Defined

Frozen Scallop Breaded

     4      *      *      *      *      User Defined

Frozen Shrimp (Processed)

     4      *      *           *      User Defined

Frozen Shrimp Rock Breaded

     4      *      *      *      *      User Defined

Frozen Snails/Escargot

     4      *      *           *      User Defined

Frozen Shellfish

     4      *                *      Weekly

Frozen Squid/Calamari

     4      *      *           *      User Defined

Frozen Turtle

     4      *      *           *      User Defined

Frozen Seafood Other

     4      *                *      User Defined

Frozen Prepared Seafood

     4      *                *      User Defined

Frozen Surimi

     4      *                *      User Defined

Poultry 5

     5                     *      User Defined

Poultry Fresh

     5      *                *      Weekly

Raw IQF Bone In Chicken

     5      *      *      *      *      User Defined

Chicken Frozen Processed Raw Breaded

     5      *      *      *      *      User Defined

Chicken Frozen Marinated Raw Breaded

     5      *      *      *      *      User Defined

Chicken Frozen Processed Pre-Cooked

     5      *      *      *      *      User Defined

Frozen Specialty Chicken

     5      *      *      *      *      User Defined

Frozen Chicken Raw Parts

     5      *      *      *      *      Weekly

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Frozen Raw BNLS Thigh

     5      *      *      *      *      Weekly

Frozen Raw BNLS BRST

     5      *      *      *      *      Weekly

Frozen Portion CNTRL BRST

     5      *      *      *      *      Weekly

Frozen Whole Chicken

     5      *      *      *      *      Weekly

Frozen Raw Whole Body Turkey

     5      *      *      *      *      Weekly

Turkey Frozen Raw B/I Brst

     5      *      *      *      *      Weekly

Turkey Frozen Raw Trky Rst Sy

     5      *      *      *      *      Weekly

Turkey Frozen Raw BRST RST SY

     5      *      *      *      *      Weekly

Frozen Ground TRKY SYS

     5      *      *      *      *      Weekly

Frozen Raw Trky Rst Pk

     5      *      *      *      *      Weekly

Frozen Raw GRND TRKY Pk

     5      *      *      *      *      Weekly

Frozen Turkey Raw Misc.

     5      *      *      *      *      Weekly

Frozen Turkey Prckd Rolls Sys

     5      *      *      *      *      Weekly

Frozen TurkeyPrckd Cured Sys

     5      *      *      *      *      Weekly

Frozen Turkey Prckd Rolls Pkr

     5      *      *      *      *      Weekly

frozen Turkey Prckd Cured Pkr

     5      *      *      *      *      Weekly

Frozen Turkey Prckd Turkey Pkr

     5      *      *      *      *      Weekly

Frozen Turkey Raw Whole Body

     5      *      *      *      *      Weekly

Frozen Turkey Raw Brsts Parts

     5      *      *      *      *      Weekly

Quail Frozen

     5      *      *           *      Weekly

Frozen Wild Game

     5      *      *           *      Weekly

Frozen Cornish Whole Hens

     5      *      *      *      *      Weekly

Poultry Frozen

     5      *                *      Weekly

Frozen 6

     6                     *      User Defined

Pizza (* Only )

     6      *      *           *      User Defined

Pizza Commodity (* Only)

     6      *      *      *      *      User Defined

Pizza Frozen Prepared (* Only)

     6      *      *      *      *      User Defined

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Canned and Dry 7

     7                     *      User Defined

Coffee Dry

     7      *      *           *      User Defined

Coffee Dry Vending

     7      *      *      *      *      User Defined

Bacon Bits Pure

     7      *      *      *      *      Weekly

Paper and Disposables 8

     8                     *      User Defined

(Schools Only *) Tray-Carriers Foam

     8      *      *      *      *      User Defined

(Schools Only *) Tray-Carriers Paper

     8      *      *      *      *      User Defined

(Schools Only *) Tray-Carriers Paper

     8      *      *      *      *      User Defined

(Schools Only *) Tray-Carriers Paper

     8      *      *      *      *      User Defined

(Schools Only *) Tray-Carriers Plastic

     8      *      *      *      *      User Defined

(Schools Only *) Tray-Carriers Plastic

     8      *      *      *      *      User Defined

(Schools Only *) Tray-Carriers

     8      *                *      User Defined

Chemical and Janitorial

     9                     *      User Defined

Supplies and Equipment 10

     10                     *      User Defined

Large Order OR Opening Order Size Priced at time of invoicing.

     10                          User Defined

Large Order OR Opening Order Size Priced at time of invoicing.

     10                          User Defined

Large Order OR Opening Order Size Priced at time of invoicing.

     10                          User Defined

Candles and Lamps

     10      *      *           *      User Defined

Birthday Candle

     10      *      *      *      *      User Defined

Candle Fuels

     10      *      *      *      *      User Defined

Candle, Refill

     10      *      *      *      *      User Defined

Food Warmer Can

     10      *      *      *      *      User Defined

Table Candles

     10      *      *      *      *      User Defined

Tapered Candles

     10      *      *      *      *      User Defined

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Fuels/Lighters

     10      *      *           *      User Defined

Insulated Dinner Lids

     10      *      *      *      *      User Defined

Insulated Dinner Lids

     10      *      *      *      *      User Defined

Exam Gloves - Disposable

     10      *      *           *      User Defined

Gloves-Unsupport

     10      *      *           *      User Defined

Brooms/Dust Pan

     10      *      *           *      User Defined

Brushes

     10      *      *           *      User Defined

Clean Supply

     10      *      *           *      User Defined

Gloves Rubber - Disposable

     10      *      *      *      *      User Defined

Gloves, Rubber

     10      *      *           *      User Defined

Wall Guard

     10      *      *           *      User Defined

Matting

     10      *      *           *      User Defined

Mops

     10      *      *           *      User Defined

Mop Bucket Wringer

     10      *      *           *      User Defined

Wall Racks

     10      *      *           *      User Defined

Squeegees

     10      *      *           *      User Defined

Vacuum/Sweeper

     10      *      *           *      User Defined

Warewashing Supplies

     10      *      *           *      User Defined

Maintenance Supplies

     10      *                *      User Defined

Produce 11

     11                     *      *

Fruit Baskets

     11      *      *           *      Time Of Sale

Nuts Fresh

     11      *                *      Time Of Sale

Plants/Flowers

     11      *                *      Time Of Sale

Fruit Prepared Fresh Salads found

in this level must be handled at

the SUPC Level at *%. Other

items at this CMIM level will

price at *

     11      *      *               

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Potato Prepared Fresh

     11      *      *           *      User Defined

Prepared Salads

     11      *                *      User Defined

Prepared Cut Fruit Packed In Juice, Water , or other liquid

     11      *                *      User Defined

Juice Drink Refridgerated

     11      *                *      User Defined

Equipment Charges

     11      *                *      User Defined

Dispenser Beverage 12

     12                     *      User Defined

Coffee

     12      *                *      User Defined

Frozen Liquid Coffee

     12      *      *      *      *      User Defined

Vending Coffee

     12      *      *      *      *      User Defined

Java City Coffee Products

     12                     *      User Defined

Starebucks Coffee Products

                         *     

Central Warehouse Vendor 260912

(West Coast Central Warehouse)

*

     See Item
Group Tab                     *      Time of Sale

Central Warehouse Vendor 260912

(West Coast Central Warehouse)

*

     See Item
Group Tab                     *      Time of Sale

Central Warehouse Vendor 7308

Non S&E

     See Item
Group Tab                     *      Time of Sale

Central Warehouse Vendor 7308

*

     See Item
Group Tab                     *      Time of Sale

User Defined = Aramark’s Monthly

Calendar

                             

All User Defined items will Use

&CMUBASE

                             

All Weekly, * and Time of Sale Items will

Use &RCVCOST

                             

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

EXHIBIT A

CURRENT ITEM LEVEL EXCEPTIONS TO * SCHEDULE

 

SUPC

  

Description

   Pack    Size   Brand    MPC   CCAT    *    *    *    * AND FREQUENCY

2105823

   EGG SHELL LARGE WHITE USDA AA    1    15 DZ   SYS CLS    2105823   2    *   
*    *    *

1279215

   EGG SHELL LRG CARTON USDA GR A    15    1 DZ   SYS CLS    ***LGCRTN   2    *
   *    *    *

2105815

   EGG SHELL MED WHITE USDA AA    1    15 DZ   SYS CLS    2105815   2    *    *
   *    *

3602786

   EGG SHELL MED WHTE PAST USDA A    1    15 DZ   SYS IMP      2    *    *    *
   *

2437481

   SPREAD GRLC SCAMPI    2    5 LB   AREZZIO    2437481   2    *    *    *    *

1012491

   CHEESE GOLDEN VELVET    6    5 LB   LOL    48775   2    *    *    *    *

2531150

   CHEESE CHDR SHRD YEL    6    5 LB   PAULY    750-7660-376   2    *    *    *
   *

7579766

   CHEESE GRATED ROMANO PECORINO    4    5 LB   SORENTO    183000   2    *    *
   *    *

2404127

   CHEESE MONTEREY JACK SHRD    4    5 LB   CASASOL    26823   2    *    *    *
   *

2476596

   CHEESE MONTEREY JACK SHRD FCY    4    5 LB   CASASOL    26836   2    *    *
   *    *

3693355

   CHEESE MOZZ PRT SKIM PROV DICE    6    5 LB   AREZZIO    1160045   2    *   
*    *    *

3693348

   CHEESE MOZZ PRT SKM PROV SHRD    6    5 LB   AREZZIO      2    *    *    *   
*

2215309

   CHEESE MOZZ/PROV FEATHER SHRED    4    5 LB   PAULY    753-7624-376   2    *
   *    *    *

7483654

   CHEESE MOZZARELLA LMPS SHRD    6    5 LB   AREZZIO    473110   2    *    *   
*    *

7484975

   CHEESE MOZZARELLA LMWM SHRD    6    5#   AREZZIO    473370   2    *    *    *
   *

2216836

   CHEESE MOZZARELLA SHRD FTHR WM    4    5 LB   PAULY    7537607376   2    *   
*    *    *

2389278

   CHEESE PARMESAN GRATED    6    5 LB   AREZZIO    CD482   2    *    *    *   
*

1431717

   CHEESE PARMESAN GRTD IMPORTD    4    5 LB   SORENTO    185400   2    *    *
   *    *

2239010

   CHEESE PARMESAN SHRD FCY    6    2 LB   LOL    41750   2    *    *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

6160154

   CHEESE PARMESAN SHRD IMP ZIP    2    5 LB   AREZZIO    ARG07321S    2    *   
*    *    *

2433415

   CHEESE PARMESAN SHRED FINE    4    5 LB   AREZZIO    74182    2    *    *   
*    *

2170991

   CHEESE PROVORELLA SHRD    6    5 LB   SYS CLS    SANDS    2    *    *    *   
*

2364024

   CHEESE ROMANO GRATED    1    5 LB   AREZZIO    534800    2    *    *    *   
*

1012723

   CHEESE PARMESAN GRATED    6    5 LB   SYS IMP    504704    2    *    *    *
   *

1012640

   CHEESE SUB MOZZARELLA SHRD    4    5 LB   SYS REL    BRDN1012640    2    *   
*    *    *

1177559

   CHEESE BOURSIN HERB FRENCH    12    5.2 OZ   PACKER    IMP09300    2    *   
*    *    *

1668672

   CHEESE BRIE IMPORTED    2    1 KILO   PACKER    50100    2    *    *    *   
*

1044155

   CHEESE BRIE IN TIN 4.5 OZ    4    12 CT   PACKER    CHS00017    2    *    *
   *    *

1341908

   CHEESE CHDR MED YEL SLI INTLF    8    1.5 LB   SYS IMP    SYS1341908    2   
*    *    *    *

2403657

   CHEESE CHDR MILD LOAF YEL    2    5 LB   BBRLIMP    1007340    2    *    *   
*    *

2560373

   CHEESE CHDR MILD YEL PRINT    1    10 LB   PAULY    752-9892-376    2    *   
*    *    *

1341874

   CHEESE CHDR MILD YEL SLI INTLF    8    1.5 LB   SYS IMP    SYS1341874    2   
*    *    *    *

7803406

   CHEESE CHEDDAR SHARP YEL LOAF    2    5 LB   BBRLIMP    100-15BB    2    *   
*    *    *

2335636

   CHEESE MASCARPONE    4    5 LB   BELGIO    16    2    *    *    *    *

2403665

   CHEESE MONT JACK LOAF    2    5 LB   BBRLIMP    1009160    2    *    *    *
   *

1012616

   CHEESE MONTEREY JACK PRINT    1    10 LB   SYS IMP    SYS9219    2    *    *
   *    *

7483571

   CHEESE MOZZ/PROV LMWM BLND    6    5#   AREZZIO    473100    2    *    *    *
   *

1970425

   CHEESE MOZZARELLA CURD FRSH    1    20#AVG   BELGIO    60    2    *    *    *
   *

7138894

   CHEESE MOZZARELLA CURD FRSH    1    22# AV   AREZZIO    XD0081550    2    *
   *    *    *

2389252

   CHEESE MOZZARELLA FRESH 4 OZ    2    3 LB   AREZZIO    2389252    2    *    *
   *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

1044031

   CHEESE MOZZARELLA L/M PRT SKM    8    6# AVG   SYS IMP    CHS9320    2    *
   *    *    *

1073105

   CHEESE MOZZARELLA L/M WHL MLK    8    6# AVG   SYS IMP    SYS9321    2    *
   *    *    *

2480788

   CHEESE MOZZARELLA PRT SKIM    8    5#AVG   PRIMA C    202    2    *    *    *
   *

7484272

   CHEESE MOZZARELLA PRT SKM LM    8    5#AVG   AREZZIO    473120    2    *    *
   *    *

6158703

   CHEESE MOZZARELLA PS DICED    1    15 LB   AREZZIO    601860    2    *    *
   *    *

7484397

   CHEESE MOZZARELLA WHL MILK LM    8    5#AVG   AREZZIO    473140    2    *   
*    *    *

8411886

   CHEESE MOZZARELLA WHL MLK    8    6#   SCHRBER    3432    2    *    *    *   
*

1546654

   CHEESE PEPPER JACK HOT    6    5 LB   SCHRBER    18064    2    *    *    *   
*

2734317

   CHEESE PROVOLONE SLI INTLF .5Z    8    1.5 LB   SYS IMP    SY1WSD.5PROV    2
   *    *    *    *

1341858

   CHEESE SWISS SLICED INTERLEAF    8    1.5 LB   SYS IMP    SYS1341858    2   
*    *    *    *

1012327

   CHEESE BLUE CRUMBLE SMALL    4    5 LB   SYS IMP    SYS9503    2    *    *   
*    *

1045152

   CHEESE BLUE CRUMBLE SMALL    1    5 LB   SYS IMP    SYS9504    2    *    *   
*    *

1285238

   CHEESE BLUE LG CHUNK    1    5LB   SYS IMP       2    *    *    *    *

2220143

   CHEESE FETA CRUMBLE DOM    2    5 LB   SYS IMP    2220143    2    *    *    *
   *

1159383

   CHEESE FETA DOM    2    9 LB   SYS IMP    SYS1159383    2    *    *    *    *

1840396

   CHEESE GOAT BUCHE LOG WHITE    2    2.2#   PACKER    SILVER    2    *    *   
*    *

1045061

   CHEESE PROVOLONE    3    12#AVG   SYS IMP    SYS9307    2    *    *    *    *

2433423

   CHEESE ROMANO PECORINO QUARTER    1    10#AVG   AREZZIO    RG07935    2    *
   *    *    *

2388304

   CHEESE SWISS SANDWICH CUT GR C    6    6-8#AV   BBRLIMP    1012996    2    *
   *    *    *

1645084

   CHEESE RICOTTA    12    46 OZ   LAMAGNA       2    *    *    *    *

1209832

   CHEESE RICOTTA PRT SKM    2    5 LB   FRIGO    101538    2    *    *    *   
*

1012285

   CHEESE RICOTTA UNWHPD PRT SKIM    2    5 LB   SYS IMP    SYS00036    2    *
   *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

2025237

   CHEESE RICOTTA WHL MLK    4    5 LB   BEATRIC    110-2721-376    2    *    *
   *    *

2457828

   CHEESE RICOTTA WHL MLK    4    5 LB   SORENTO    121000    2    *    *    *
   *

2388833

   CHEESE RICOTTA WHL MLK WHIPPED    2    5 LB   AREZZIO    STOCK    2    *    *
   *    *

7488968

   CHEESE RICOTTA WM IMPASTATA    4    5#   AREZZIO    473610    2    *    *   
*    *

7488638

   CHEESE RICOTTA WM SPOT PK    6    3#   AREZZIO    473480    2    *    *    *
   *

1466333

   CHEESE MOZZARELLA PIZZA BLEND    4    5 LB   SYS IMP    204643    2    *    *
   *    *

1012699

   CHEESE MOZZARELLA SHRD L/M P/S    4    5 LB   SYS IMP    SYS1012699    2    *
   *    *    *

2388783

   CHEESE MOZZARELLA SHRD L/M P/S    4    5 LB   AREZZIO    101376    2    *   
*    *    *

1821677

   CHEESE MOZZARELLA SHRD LM/PS    4    5 LB   PAULY    750-7583-376    2    *
   *    *    *

2749935

   CHEESE COTTAGE SMALL CURD    1    16 OZ   BORDEN    125496    2    *    *   
*    *

6190011

   CHEESE BRIE    12    8 OZ   BELMONT    401    2    *    *    *    *

6189773

   CHEESE BRIE 2K HERB    1    6# AVG   BELMONT       2    *    *    *    *

8539538

   BEEF ROAST BTM RND CKD MED FR    2    10-12#   BBRLCLS       3    *    *    *
   *

8718579

   BEEF ROAST ITALIAN SLI BTM RND    2    5 LB   BBRLCLS       3    *    *    *
   *

7757727

   BEEF ROAST POT CKD W/JCE&ONION    1    9-12.5   BBRL       3    *    *    *
   *

8718546

   BEEF TOP ROUND CHOICE CKD MED    2    9-12#A   BBRLIMP       3    *    *    *
   *

6729040

   BEEF STEAK SWISS CUBED ONCE    40    4 OZ   RS CUTS    D112    3    *    *   
*    *

9061722

   STEAK CUBED SPECIAL 1101    32    5 OZ   RS CUTS       3    *    *    *    *

2509172

   BEEF CORNED BRISKET CKD DEL-TR    4    6# AVG   NAT DEL    09162-10146    3
   *    *    *    *

1593367

   BEEF CORNED BTM RND FLT CKD DF    3    5-8#AV   BBRL    31040    3    *    *
   *    *

2378735

   BEEF ROAST CHNK&FRND MED 20%    2    10#AVG   BBRL    EMMBER80529    3    *
   *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

1045228

   BEEF LIVER SLICED SKND&DVND    40    4 OZ   SYS CLS    SYSCLS    3    *    *
   *    *

1143890

   BEEF LIVER SLICED SKND&DVND    27    6 OZ   SYS CLS    SYS1143890    3    *
   *    *    *

2178184

   BEEF PATTY CHUCK PRCKD    56    3 OZ   IMP ANG    7757958    3    *    *    *
   *

7097058

   STEAK BEEF CUBED HMSTY MR HC    56    3 OZ   SYS CLS    10020-22300    3    *
   *    *    *

1569995

   STEAK BEEF CUBED UNBRD RAW    40    4 OZ   GLDBGER    3094    3    *    *   
*    *

1534312

   BEEF DICED 135    1    10 LB   AMITY    135    3    *    *    *    *

6622757

   BEEF FRITTER CHKN CNTRY 5.33OZ    30    5.33OZ   SUP ANG    6622757    3    *
   *    *    *

2011260

   BEEF CHIPPED CREAMED    4    76 OZ   MYERS    45    3    *    *    *    *

8688822

   MEATBALL BF/PK PRCKD ITAL SEAS    320    .5 OZ   AREZZIO       3    *    *   
*    *

1702679

   MEATBALL ITALIAN PRCK 2 OZ    1    10 LB   FONTANI    CM0088    3    *    *
   *    *

1531722

   MEATLOAF RAW OLD FASHION    3    5 LB   SYS CLS    1722    3    *    *    *
   *

7446206

   STEAK BEEF CHIC-FRY OVENABL HC    40    4 OZ   SYS CLS    10020-21701    3   
*    *    *    *

7605991

   STEAK SALISBURY CKD HMSTYL HC    68    3.0 OZ   SYS REL    2309    3    *   
*    *    *

2646719

   BEEF GROUND PATTY THICK AND JUICY    80    4 OZ   WISPAK    3007    3    *   
*    *    *

2918068

   BEEF STAEAK PHILLY RAW BRK    40    4 OZ   SUP ANG    2918068    3    *    *
   *    *

8563009

   BEEF STEAK PHLIIY SLI BRK    64    3 OZ   SYS CLS    8563009    3    *    *
   *    *

8563017

   BEEF STEAK PHILLY SLI BRK    48    4 OZ   SYS CLS    8563017    3    *    *
   *    *

8563041

   BEEF STEAK PHILLY SLI BRK    32    6 OZ   SYS CLS    8563041    3    *    *
   *    *

5342159

   BEEF BRISKET SMK    3    5/7#AV   SMKYDMK    30010    3    *    *    *    *

1794932

   BEEF CRUMBLE PIZZA TOP NO/TVP    2    5 LB   DOSKOCL    2562    3    *    *
   *    *

7392715

   BEEF RIB BLADE DECKLE STRP RAW    1    10#   ESPOSIT    109BS2X3/4    3    *
   *    *    *

6386718

   BEEF BBQ CHP W/TVP W/SCE    4    5 LB   SADLERS    426    3    *    *    *   
*

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

1326982

   BEEF PATTY CHKN-FRY PRECOOKED    64    3 OZ   REDISRV    PC112    3    *    *
   *    *

1326966

   BEEF PATTY CHRBR    77    2.5 OZ   REDISRV    PC102    3    *    *    *    *

1327014

   BEEF PATTY HOAGIE PRECOOKED    64    3 OZ   REDISRV    PC135    3    *    *
   *    *

1327006

   BEEF PATTY PIZZA BRGR PRCK    60    2.6 OZ   REDISRV    PC115    3    *    *
   *    *

2643013

   BEEF TACO MEAT COOKED    3    5LB   WIS-PAK    3338    3    *    *    *    *

2044022

   GYRO MEAT SLICES PRCK BF&LAMB    4    5 LB   KRONOS    1071    3    *    *   
*    *

8106924

   MEATBALL ALL PURP 1OZ HC    1    10 LB   SYS REL       3    *    *    *    *

1224690

   MEATBALL BEEF PRECOOKED .5 OZ    2    5 LB   REDISRV    130    3    *    *   
*    *

2369460

   MEATBALL BF/PK PRECOOKED 1 OZ    2    5 LB   AREZZIO    69460-071    3    *
   *    *    *

2326494

   MEATBALL ITALIAN PRCK 1 OZ    1    10 LB   SYS CLS    761624    3    *    *
   *    *

3788882

   BEEF STEAK PHILLY FLT W/V    64    2.5 OZ   SYS REL    3788882    3    *    *
   *    *

8533598

   PORK PATTY BRD PRCKD CN W/VPP    40    3.75OZ   ADVANCE    CN46-40    3    *
   *    *    *

2512200

   PORK BBQ PULLED CKD WO SAUCE    2    5 LB   BBRLCLS    70705    3    *    *
   *    *

7242795

   HAM LOAF    2    5 LB   QUCY ST    10285    3    *    *    *    *

1493022

   PEPPERONI STICK    4    3#AVG   CARANDO    104910    3    *    *    *    *

1117233

   PEPPERONI STICK A/C    2    5 LB   SWIFT    16398    3    *    *    *    *

2285757

   PORK ROLL BNLS    2    6 LB   TRENTON    200    3    *    *    *    *

1525021

   PORK BBQ CHP W/SCE    2    5 LB   BRKBUSH    1620    3    *    *    *    *

1440452

   PORK PULL NO SCE PRCKD    2    5 LB   MORRELL    66904    3    *    *    *   
*

1011857

   PORK PTY PRCK MIGHTY RIB    80    2.25OZ   SYS REL    4670    3    *    *   
*    *

1011865

   PORK PTY PRCK MIGHTY RIB    60    3.2 OZ   SYS REL    3530    3    *    *   
*    *

1671932

   PORK RIB BK PRECOOKED BBQ    16    1.5#AV   HATFLD    3505    3    *    *   
*    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

7099245

   PORK STEAK CUBED HMSTY MR HC    40    4 OZ   SYS CLS    10020-74404    3    *
   *    *    *

2513893

   SAUSAGE IN BLANKET    56    1.5 OZ   STEHWER    85    3    *    *    *    *

1332642

   SAUSAGE IN BLANKET PRECOOKED    80    2 OZ   SYS CLS    SYS1332642    3    *
   *    *    *

2340446

   SAUSAGE ‘N CHEDDAR IN BLANKET    80    2 OZ   SYS CLS    5723    3    *    *
   *    *

2034882

   SAUSAGE PORK LNK A/C CKD    160    1 OZ   SYS CLS    900107    3    *    *   
*    *

2277507

   SAUSAGE PORK LNK A/C CKD 1.6OZ    1    10 LB   SYS CLS    900113    3    *   
*    *    *

2034999

   SAUSAGE PORK LNK AC CKD .8OZCP    1    10 LB   SYS CLS    900112    3    *   
*    *    *

1389329

   SAUSAGE PORK LNK PRBRN 24X1    1    12 LB   EMBER F    20115    3    *    *
   *    *

2035004

   SAUSAGE PORK LNK SKL CKD 18/21    1    10 LB   SYS CLS    700224    3    *   
*    *    *

1455047

   SAUSAGE PORK LNK SKLS BRN PRCK    200    .8 OZ   JONES D    18510    3    *
   *    *    *

1721323

   SAUSAGE PORK LNK SKLS GLD BRN    160    1 OZ   JONES D    18505    3    *   
*    *    *

2034890

   SAUSAGE PORK PATTY CKD    100    1.6 OZ   SYS CLS    800111    3    *    *   
*    *

2034908

   SAUSAGE PORK PATTY CKD 2 OZ    1    10 LB   SYS CLS    800108    3    *    *
   *    *

2311512

   SAUSAGE PORK PATTY PRECOOKED    106    1.5 OZ   HORMEL    17500    3    *   
*    *    *

2239366

   SAUSAGE PORK PTY CKD    160    1 OZ   SYS CLS    800115    3    *    *    *
   *

2384568

   SAUSAGE PORK PTY PRBRN ORIG    128    1.5 OZ   EMBER F    10105    3    *   
*    *    *

1398718

   SAUSAGE PORK PTY PRECOOKED    160    1 OZ   JONES D    18755    3    *    *
   *    *

3860657

   SAUSAGE VIENNA RETAIL PK    1    5 OZ   PACKER       3    *    *    *    *

1064922

   PEPPERONI STICK LEONI    3    3-4#AV   HORMEL    37648    3    *    *    *   
*

1863927

   SAUSAGE ITAL BULK FRSH    1    10LB   DEMURO       3    *    *    *    *

1863950

   SAUSAGE ITAL BULK FRZN    1    10LB   DEMURO       3    *    *    *    *

1863521

   SAUSAGE ITAL BULK-GRND FENNEL    1    10LB   DEMURO       3    *    *    *   
*

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

2412476

   VEAL STEAK CUBED PURE    40    4 OZ   SYS CLS    309394    3    *    *    *
   *

1089333

   VEAL STEAK LUNCHEON UNBRD RAW    40    4 OZ   SYS CLS    SYS1089333    3    *
   *    *    *

1018415

   VEAL PARMIGIANA W/CHS BRD    36    4.5 OZ   SYS REL    768411    3    *    *
   *    *

1016526

   VEAL PATTY BRD    40    4 OZ   SYS REL    768381    3    *    *    *    *

1816248

   GYRO MEAT LOAF BEEF&LAMB PRCK    4    6 LB   KRONOS    1066    3    *    *   
*    *

2169951

   WHITEFISH WHL SMOKED    5    2# AVG   PACKER    1    4    *    *    *    *

7366933

   SALMON SMOKED SLI KENDALL/BRK    2    2LB AV   DUCKTRP       4    *    *    *
   *

7762289

   COD TAIL 4 OZ RAW BRD    1    10 LB   SAMBAND    22046    4    *    *    *   
*

8578866

   CRABMEAT JUMBO LUMP    12    1 LB   PHILFDS    15101    4    *    *    *    *

8814261

   WHITEFISH FILET 10-12 OZ PB Z    1    11 LB   PACKER       4    *    *    *
   *

1086958

   WHITEFISH FILET 6-8 OZ PB Z    1    11 LB   PACKER       4    *    *    *   
*

7557820

   CRAB CAKE HNDMD 2.75Z 35%CRAB    4    16 CT   SYS IMP       4    *    *    *
   *

7391394

   CRAWFISH WHL CKD 16/20 CT    2    5 LB   PACKER    5465    4    *    *    *
   *

2512796

   CHICKEN CVP WING 1&2 JNT    4    10 LB   TYSON    8022-928    5    *    *   
*    *

7058191

   CHICKEN BRST CVP 6OZ SINGLE    4    5 LB   SYS CLS       5    *    *    *   
*

1861475

   CHICKEN CVP 8PC CUT FRESH    16    2.5#AV   SYS CLS    SYS1861475    5    *
   *    *    *

1861491

   CHICKEN CVP 8PC CUT FRESH    16    2.75#   SYS CLS    SYS1861491    5    *   
*    *    *

1861525

   CHICKEN CVP 8PC CUT FRESH    16    3# AVG   SYS CLS    SYS1861525    5    *
   *    *    *

9007600

   CHICKEN CVP 8PC FRSH TRIM MARN    14    3.25#A   TYSON    9099-928    5    *
   *    *    *

3106887

   CHICKEN CVP 9PC FRSH TRIM MARN    14    3.25AV   TYSON    8810-928    5    *
   *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

2023695

   CHICKEN CVP BRST B/S WHL 6 OZ    4    5 LB   SYS CLS    SYS2023695    5    *
   *    *    *

2023703

   CHICKEN CVP BRST B/S WHL 7 OZ    4    5 LB   SYS CLS    SYS2023703    5    *
   *    *    *

2023711

   CHICKEN CVP BRST B/S WHL 8 OZ    4    5 LB   SYS CLS    8030-895    5    *   
*    *    *

7645708

   CHICKEN CVP BRST WHL    1    40 LB   TYSON    2042-928    5    *    *    *   
*

2445757

   CHICKEN CVP DRUMSTICK    1    40 LB   TYSON    1045-928    5    *    *    *
   *

4643441

   CHICKEN CVP LEG QTR JMBO    1    40#   SYS REL    8997-895    5    *    *   
*    *

1803287

   CHICKEN CVP LEG QUARTER FRSH    4    10 LB   SYS CLS    8019-895    5    *   
*    *    *

1861210

   CHICKEN CVP QUARTER FRSH    16    2.5#   SYS CLS    SYS1861210    5    *    *
   *    *

1803311

   CHICKEN CVP SPLIT BRST FRSH    4    10 LB   SYS CLS    3311    5    *    *   
*    *

1860576

   CHICKEN CVP SPLIT WOG FRESH    16    3#AVG   SYS CLS    SYS1860576    5    *
   *    *    *

1860253

   CHICKEN CVP WHL W/OG FRESH    16    2.5#AV   SYS CLS    8006-895    5    *   
*    *    *

7186422

   CHICKEN CVP WHL W/OG FRSH    14    3#AVG   SYS CLS    8008-895    5    *    *
   *    *

3900032

   CHICKEN CVP WHL WOG    12    4#UP   SYS REL       5    *    *    *    *

4775573

   CHICKEN CVP WHL WOG    22    3#UP   SYS REL    9126-895    5    *    *    *
   *

6313845

   CHICKEN WHL WOG IQF    12    3LB   PILGRIM    821    5    *    *    *    *

3941432

   CHICKEN BREAST FILET CKD SAV    100    3 OZ   SYS CLS    3822-895    5    *
   *    *    *

7585920

   CHICKEN BRST O/P SMO DELI IMP    2    4-6 LB   BBRLSMT    981485    5    *   
*    *    *

6698195

   TURKEY BURGER CHILI SOUTHWEST    40    5.33OZ   SYS CLS    47-4556    5    *
   *    *    *

1017086

   CHICKEN 8PC IQF CUT    96    4.5 OZ   SYS CLS    3882-895    5    *    *    *
   *

1017508

   CHICKEN 8PC MARN IQF    96    5.8 OZ   SYS CLS    9343-895    5    *    *   
*    *

4002762

   CHICKEN BRST B/S TNDR PRESS    32    5 OZ   SYS CLS    2116-895    5    *   
*    *    *

3971942

   CHICKEN BRST B/S TNDR PRESS WH    48    8 OZ   SYS CLS    3373-895    5    *
   *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

3972056

   CHICKEN BRST B/S TNDR PRS SAV    40    4 OZ    SYS CLS    2624-895    5    *
   *    *    *

1017102

   CHICKEN BRST HALF IQF    48    6.5 OZ    SYS CLS    3775-895    5    *    *
   *    *

8168395

   CHICKEN BRST IQF PRESSED MAR    27    6 OZ    SYS CLS       5    *    *    *
   *

1017128

   CHICKEN DRUMSTICK IQF    96    2.6 OZ    SYS CLS    3791-895    5    *    *
   *    *

1017342

   CHICKEN DRUMSTICK IQF XLARGE    96    3.5 OZ    TYSON    9657-928    5    *
   *    *    *

1017367

   CHICKEN GIZZARD IQF    4    5 LB    SYS CLS    1168-895    5    *    *    *
   *

1133636

   CHICKEN HALF XLARGE MARN IQF    24    22 OZ    TYSON    3388-928    5    *   
*    *    *

2361921

   CHICKEN LEG MEAT BNLS SKINLESS    14    1 LB    TYSON    1211    5    *    *
   *    *

6549380

   CHICKEN LEG QTR IQF    60    9 OZ    SYS CLS    1463-895    5    *    *    *
   *

1017391

   CHICKEN LIVER IQF    4    5 LB    SYS CLS    9327-895    5    *    *    *   
*

4851259

   CHICKEN QTR SMKD HCKRY IQF    60    4 OZ    TYSON    4320-928    5    *    *
   *    *

1017094

   CHICKEN QUARTER IQF    60    8.75OZ    SYS CLS    3833-895    5    *    *   
*    *

2248904

   CHICKEN QUARTER IQF OVN RST    48    6 OZ    TYSON    1288-928    5    *    *
   *    *

1470830

   CHICKEN QUARTER IQF XLARGE    48    11.6OZ    TSTYBRD    2588-928    5    *
   *    *    *

1017136

   CHICKEN THIGH IQF    96    3.5 OZ    SYS CLS    SYS53783    5    *    *    *
   *

1576727

   CHICKEN THIGH IQF NO BACK    96    4.2 OZ    TYSON    3787    5    *    *   
*    *

1017250

   CHICKEN WING IQF    96    2.3 OZ    SYS CLS    3817-895    5    *    *    *
   *

1017144

   CHICKEN WING IQF DRUMET 1 JT    1    15 LB    SYS CLS    3809-895    5    *
   *    *    *

2157899

   CHICKEN BURGER GRND RAW SEASON    40    4 OZ    SYS CLS    3756-895    5    *
   *    *    *

2277655

   CHICKEN MEAT GRND 100% 85/15    4    5 LB    SYS CLS    IDF1001    5    *   
*    *    *

2394054

   CHICKEN PHILLY FLT MRN SL BRST    40    4 OZ    SYS CLS    200500    5    *
   *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

2810596

   CHICKEN PHILLY SLI BRKAWAY    76    2.5 OZ    SYS CLS    42125-001   5    *
   *    *    *

1926716

   CHICKEN BNLS SKLS LEG MEAT    4    10 LB    TYSON    703-928   5    *    *   
*    *

3971801

   CHICKEN BRST B/S TNDR PRS WHL    28    6 OZ    SYS CLS    2626-895   5    *
   *    *    *

1732791

   CHICKEN BRST BNLS SKIN-ON    24    6 OZ    SYS CLS    732791   5    *    *   
*    *

1732825

   CHICKEN BRST BNLS SKIN-ON WH    24    7 OZ    SYS CLS    1732825   5    *   
*    *    *

1732841

   CHICKEN BRST BNLS SKIN-ON WH    24    8 OZ    SYS CLS    1732841   5    *   
*    *    *

1074046

   CHICKEN BRST BNLS SKLS    24    5 OZ    TYSON    3216-928   5    *    *    *
   *

1074061

   CHICKEN BRST BNLS SKLS    48    4 OZ    TYSON    3218-928   5    *    *    *
   *

1132620

   CHICKEN BRST BNLS SKLS    24    6 OZ    TYSON    3208-928   5    *    *    *
   *

1276278

   CHICKEN BRST BNLS SKLS    24    7 OZ    TYSON    3258-928   5    *    *    *
   *

1640127

   CHICKEN BRST BNLS SKLS    48    3 OZ    SYS CLS    640127   5    *    *    *
   *

2591980

   CHICKEN BRST BNLS SKLS    24    10 OZ    TYSON    3238-928   5    *    *    *
   *

4207916

   CHICKEN BRST BNLS SKLS    48    5 OZ    SYS CLS      5    *    *    *    *

4207957

   CHICKEN BRST BNLS SKLS    48    6 OZ    SYS CLS      5    *    *    *    *

4207965

   CHICKEN BRST BNLS SKLS    48    4 OZ    SYS CLS    4746764-RS*   5    *    *
   *    *

1720416

   CHICKEN BRST BNLS SKLS MARN    24    8 OZ    SYS REL    1720416   5    *    *
   *    *

4207999

   CHICKEN BRST BNLS SKLS MARN IQF    48    5 OZ    SYS REL    15012   5    *   
*    *    *

4208005

   CHICKEN BRST BNLS SKLS MARN    48    6 OZ    SYS REL      5    *    *    *   
*

4208088

   CHICKEN BRST BNLS SKLS MARN    48    4 OZ    SYS REL    21105   5    *    *
   *    *

8385775

   CHICKEN BRST BNLS SKLS MARN IF    32    5 OZ    TYSON    4605-928   5    *   
*    *    *

1144930

   CHICKEN BRST BNLS SKLS RANDOM    4    10 LB    TYSON    9437-928   5    *   
*    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

1640168

   CHICKEN BRST BNLS SKLS RNDM    8    5 LB    SYS REL    SYS1640168    5    *
   *    *    *

2222511

   CHICKEN BRST BNLS SKLS TNDRPRS    1    20 LB    SPARETM    2623-861    5    *
   *    *    *

1100395

   CHICKEN BRST BNLS SKLS WH    24    7 OZ    SYS CLS    1100395    5    *    *
   *    *

1386432

   CHICKEN BRST BNLS SKLS WH    24    5 OZ    SYS CLS    SYS1386432    5    *   
*    *    *

4207973

   CHICKEN BRST BNLS SKLS WH    48    8 OZ    SYS CLS       5    *    *    *   
*

4208013

   CHICKEN BRST BNLS SKLS WHL    48    6 OZ    SYS CLS       5    *    *    *   
*

1017243

   CHICKEN LEG WHL IQF    48    6.3 OZ    SYS CLS    3825-895    5    *    *   
*    *

1144617

   CHICKEN LIVER RAW    6    5 LB    TYSON    213-928    5    *    *    *    *

1068717

   CHICKEN THIGH BNLS    24    4 OZ    SYS CLS    4428-895    5    *    *    *
   *

1145283

   CHICKEN THIGH BNLS RAW    24    5 OZ    SYS CLS    4436-895    5    *    *   
*    *

2381275

   CHICKEN THIGH BNLS SKLS RAW    4    10 LB    CASASOL    303-894    5    *   
*    *    *

6547053

   CHICKEN WING 1&2 JNT IF JMBO    6    5 LB    SYS CLS    9149-895    5    *   
*    *    *

6747448

   CHICKEN WING 1&2 JNT IF RAW    8    5 LB    SYS CLS    9608-895    5    *   
*    *    *

6550248

   CHICKEN WING 1ST JNT JMBO IF    8    5 LB    SYS CLS    9607-895    5    *   
*    *    *

6549422

   CHICKEN WING 1ST& 2ND JT MARN    8    5 LB    SYS CLS    9604-895    5    *
   *    *    *

2482354

   CHICKEN WING GLAZED W/TABASCO    1    10 LB    TYSON    1059-928    5    *   
*    *    *

1068386

   CHICKEN WING HONY STNG PCK 1&2    1    12 LB    SYS CLS    4462-895    5    *
   *    *    *

2146470

   CHICKEN WING IF 1&2 JT JUMBO    6    5 LB    TYSON    9149-928    5    *    *
   *    *

5774864

   CHICKEN BRD 3PC BNLS HNY STNG    24    13.63Z    TYSON    4615-928    5    *
   *    *    *

1068428

   CHICKEN BRD 3PC H0NY STNG    24    10 OZ    SYS CLS    4432-895    5    *   
*    *    *

6297725

   CHICKEN BRD 8PC PRCKD    1    64CT    TYSON    5429    5    *    *    *    *

6549216

   CHICKEN BRD 8PC PRCKD BULK PK    1    18 LB    SYS CLS    1298-895    5    *
   *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

2012698

   CHICKEN BRD 8PC RAW MARN    1    35 LB    SYS CLS    2698-895    5    *    *
   *    *

6318315

   CHICKEN BRD TND NAT SHPD PRCKD    150    1 OZ    TYSON    2473    5    *    *
   *    *

1867100

   CHICKEN BREAST FIL SAVRY    68    7 OZ    TYSON    3281-928    5    *    *   
*    *

5383757

   CHICKEN BRST APPLE ALMOND    24    8 OZ    LDY AST    20015-511    5    *   
*    *    *

3547312

   CHICKEN BRST CRDN BLEU    36    5 OZ    LDY AST    410215    5    *    *    *
   *

7401128

   CHICKEN BRST CRDN BLEU    36    4 OZ    SYS CLS    20951-895    5    *    *
   *    *

7398480

   CHICKEN BRST CRDN BLEU BRD    24    7 OZ    SYS CLS    20935-895    5    *   
*    *    *

5297841

   CHICKEN BRST DUXELLE EN CROUTE    24    8.5 OZ    LDY AST    20026-511    5
   *    *    *    *

3542768

   CHICKEN BRST FIL BRD HMSTY    40    4 OZ    TYSON    1677-928    5    *    *
   *    *

6345698

   CHICKEN BRST FIL GRL PRCK    60    3 OZ    TYSON    4697-928    5    *    *
   *    *

6946495

   CHICKEN BRST FIL HOT/SPCY BRD    40    4 OZ    TYSON    2901    5    *    *
   *    *

1990803

   CHICKEN BRST FILET BRD COUNTRY    30    5.33OZ    TYSON    6193-928    5    *
   *    *    *

1971498

   CHICKEN BRST FILET BRD RAW    56    3 OZ    SYS CLS    2479-895    5    *   
*    *    *

1971506

   CHICKEN BRST FILET BRD RAW    42    4 OZ    SYS CLS    2454-895    5    *   
*    *    *

1804301

   CHICKEN BRST FILET GRILLED    36    4.5 OZ    TYSON    0435-928    5    *   
*    *    *

2605178

   CHICKEN BRST FILET SOUTHWEST    32    5 OZ    TYSON    3456    5    *    *   
*    *

5387709

   CHICKEN BRST GARLC FOCACI CRST    48    4 OZ    LDY AST    3526-511    5    *
   *    *    *

7400385

   CHICKEN BRST KIEV    36    4 OZ    SYS CLS    20929    5    *    *    *    *

2446300

   CHICKEN BRST MESQ GRILLED    50    3.25OZ    TYSON    429    5    *    *    *
   *

1976695

   CHICKEN BRST PATTY BRD CKD    60    3.53OZ    SYS CLS    2376-895    5    *
   *    *    *

1304716

   CHICKEN BRST PATTY BRD PRCK    60    3.8 OZ    TYSON    2516-928    5    *   
*    *    *

1976109

   CHICKEN BRST PATTY CKD W/SOY    60    3.53OZ    SYS REL    2379-895    5    *
   *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

4654109

   CHICKEN BRST POPCRN BG TME BRD    2    5 LB    SYS CLS    4234    5    *    *
   *    *

3602463

   CHICKEN BRST PTY SAVRY FC    100    3.1 OZ    TYSON    3822-928    5    *   
*    *    *

8910887

   CHICKEN BRST STRIP HMSTY PPRD    2    5 LB    TYSON    8510-928    5    *   
*    *    *

1976117

   CHICKEN CHUNK BRD CKD    250    .68 OZ    SYS CLS    2377-895    5    *    *
   *    *

6549240

   CHICKEN CHUNK BRD CKD DINO CN    250    .66 OZ    SYS REL    2721-895    5   
*    *    *    *

1976125

   CHICKEN CHUNK BRD CKD W/SOY    250    .68 OZ    SYS REL    2378-895    5    *
   *    *    *

5398391

   CHICKEN CHUNK CKD FRTR    266    .6 OZ    TYSON    3472-928    5    *    *   
*    *

1031251

   CHICKEN CUT 4PC HONEY STNG PCK    12    15.5OZ    SYS CLS    4435-895    5   
*    *    *    *

6285761

   CHICKEN DIPPER HOT AND SPCY    1    10 LB    TYSON    2791-928    5    *    *
   *    *

1017649

   CHICKEN DRUMET PRCK BRD    1    12 LB    SYS CLS    4402-895    5    *    *
   *    *

2247419

   CHICKEN DRUMMIE HONY STNG 1JNT    1    12 LB    SYS CLS    4403-895    5    *
   *    *    *

3476488

   CHICKEN DRUMSTICK BBQ JUMBO    2    5 LB    TYSON    2133-928    5    *    *
   *    *

4881207

   CHICKEN DRUMSTICK BRD OVN EZ    67    4.25OZ    TYSON    4319-928    5    *
   *    *    *

7573728

   CHICKEN FAJITA BRST STRIP    3    5 LB    TYSON    22628-928    5    *    *
   *    *

2380434

   CHICKEN FAJITA BRST STRIP PRCK    2    5 LB    CASASOL    6119-894    5    *
   *    *    *

1585819

   CHICKEN FILET GLAZER BBQ CKD    60    3 OZ    TYSON    2435    5    *    *   
*    *

1490168

   CHICKEN GLAZER BBQ PRECOOKED    210    .75 OZ    TYSON    2205-928    5    *
   *    *    *

7329220

   CHICKEN LEG MEAT PCS BTTR GINR    4    5 LB    TYSON    4810-928    5    *   
*    *    *

1017607

   CHICKEN LIVER BRD    2    5 LB    TYSON    1744-928    5    *    *    *    *

1133826

   CHICKEN NUGGET BRD OVENABLE RW    2    5 LB    SYS CLS    VAL51135    5    *
   *    *    *

1075589

   CHICKEN NUGGET BRST BRD    1    10 LB    HOLLYFM    416    5    *    *    *
   *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

4222600

   CHICKEN NUGGET DIXIE FRTTR BRD    1    20 LB    TYSON    3672-245    5    *
   *    *    *

1267111

   CHICKEN PATTY BRD PRECOOKED    100    3.3 OZ    TYSON    975-928    5    *   
*    *    *

1386275

   CHICKEN PATTY BRD RAW    60    3 OZ    TYSON    3420-928    5    *    *    *
   *

1141126

   CHICKEN PATTY BRD WHT FILET    60    3 OZ    TYSON    2459    5    *    *   
*    *

5390497

   CHICKEN PATTY CKD BRD 3.2 OZ    2    5 LB    TYSON    3473-928    5    *    *
   *    *

7787674

   CHICKEN POPCORN BRD    2    5 LB    SYS CLS    3034-895    5    *    *    *
   *

7787559

   CHICKEN POPCORN BRST BUFFL BRD    2    5 LB    SYS CLS    8353-895    5    *
   *    *    *

7787666

   CHICKEN POPCORN BRST HMSTL BRD    2    5 LB    SYS CLS    8350-895    5    *
   *    *    *

1075308

   CHICKEN PTY PRCK WHT/DRK    60    3 OZ    TYSON    2476    5    *    *    *
   *

7819451

   CHICKEN STRIP FRIES    3    5 LB    TYSON    2220-928    5    *    *    *   
*

1669514

   CHICKEN STRIP GRILL SWSTRN    1    10 LB    MCCARTY    60404-571    5    *   
*    *    *

2048452

   CHICKEN TENDER BRD FRMD    2    5 LB    TYSON    30275-928    5    *    *   
*    *

7407125

   CHICKEN TENDER FRITTER RAW PPR    2    5 LB    SYS REL    1656-895    5    *
   *    *    *

6548812

   CHICKEN TENDER RAW BRD    3    3 LB    SYS CLS    2556-895    5    *    *   
*    *

4605671

   CHICKEN THIGH RIB CKD H/BBQ    2    5 LB    SYS CLS    4909-895    5    *   
*    *    *

6141014

   CHICKEN THIGH SPCY STINGER    2    5 LB    TYSON    4585-928    5    *    *
   *    *

4526182

   CHICKEN THIGH STICKLERS    1    10 LB    TYSON    4354-928    5    *    *   
*    *

1031269

   CHICKEN TNDR BRD    4    3 LB    SYS CLS    2429-895    5    *    *    *    *

7674153

   CHICKEN TNDR BRD HMSTYLE PPR    2    5 LB    TYSON    1662-928    5    *    *
   *    *

5097878

   CHICKEN TNDR BRD HMSTYLE PPR.    2    5LB    SYS REL    1662-895    5    *   
*    *    *

1017532

   CHICKEN TNDR BRD MARN    4    3 LB    SYS CLS    2552-895    5    *    *    *
   *

1916626

   CHICKEN TNDR BRD OVEN/PREP    2    5 LB    SYS CLS    TYS2584    5    *    *
   *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

1017219

   CHICKEN TNDR BRD RAW    2    5 LB   SYS CLS    1572-895    5    *    *    *
   *

1750397

   CHICKEN TNDR BRD RAW RANDOM    2    5 LB   TYSON    002523-398    5    *    *
   *    *

4562302

   CHICKEN TNDR HMSTYLE    2    5#   TYSON    4353-928    5    *    *    *    *

9058991

   CHICKEN TNDR STKHSE PORT/PER    80    1.95OZ   TYSON    5145-928    5    *   
*    *    *

2560100

   CHICKEN WHL W/OG BBQ GRILLER    12    45.4OZ   TYSON    508    5    *    *   
*    *

1569201

   CHICKEN WING 1&2 JNT BRD    2    7.5 LB   TYSON    4522    5    *    *    *
   *

7446032

   CHICKEN WING 1&2 JNT JMBO CKD    3    5 LB   TYSON    3303    5    *    *   
*    *

2484574

   CHICKEN WING BBQ HONEY GLAZED    1    10 LB   TYSON    1060-928    5    *   
*    *    *

1843200

   CHICKEN WING BRD SPICY HOT 1&2    2    7.5 LB   TYSON    4524    5    *    *
   *    *

4526539

   CHICKEN WING CKD CARIBBEAN    2    5 LB   TYSON    4185-928    5    *    *   
*    *

2211548

   CHICKEN WING O FIRE 1ST JT CKD    2    5 LB   TYSON    5293-928    5    *   
*    *    *

2078319

   CHICKEN WING O FIRE CKD    1    10 LB   SYS CLS    5210-895    5    *    *   
*    *

1828516

   CHICKEN WING O FIRE LARGE    1    10 LB   TYSON    5255    5    *    *    *
   *

9014838

   CRISPITO CHICKEN PZZ FLAVORD    72    3.25OZ   TYSON    4776-928    5    *   
*    *    *

2024859

   FRANK TURKEY 10X1    2    5 LB   RAEFORD    2701CN    5    *    *    *    *

7164684

   FRANK TURKEY 8X1    2    5 LB   RAEFORD    270    5    *    *    *    *

7844590

   CORN DOG TRKY LITE    48    4OZ   ST FAIR    9148    5    *    *    *    *

2124584

   CORN DOG TURKEY 10X1    48    3.2 OZ   ST FAIR    9832    5    *    *    *   
*

1507862

   CORN DOG TURKEY 4X1    72    4 OZ   FOSTRFM    96101    5    *    *    *    *

2122992

   CORN DOG TURKEY 6X1    36    2.67OZ   ST FAIR    9365    5    *    *    *   
*

2208304

   CORN DOG TURKEY MINI    240    .67 OZ   ST FAIR    9100    5    *    *    *
   *

6698252

   TURKEY BURGER PEPPER/GARLIC    40    5.33OZ   SYS CLS    22574    5    *    *
   *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

1673060

   TURKEY FRITTER BRD PRECOOKED    40    4 OZ    SYS REL    CN4-40   5    *    *
   *    *

1041045

   CHICKEN LEG MEAT PULL CKD    1    10 LB    SYS CLS    3135-895   5    *    *
   *    *

1087105

   CHICKEN MEAT CHIP SALAD    2    5 LB    TYSON    3028-928   5    *    *    *
   *

1288638

   CHICKEN MEAT CHIP SALAD CKD    1    10 LB    SYS REL    3028-895   5    *   
*    *    *

1031293

   CHICKEN MEAT DICED NAT PRO .5”    1    10 LB    SYS CLS    SYS03112   5    *
   *    *    *

1282169

   CHICKEN MEAT DICED WHT .5 IN    1    10 LB    SYS CLS    SYS1282169   5    *
   *    *    *

1031327

   CHICKEN MEAT PULLED NAT PROP    1    10 LB    SYS CLS    TYS2025   5    *   
*    *    *

1282177

   CHICKEN MEAT PULLED WHT    1    10 LB    SYS CLS    SYS1282177   5    *    *
   *    *

7450927

   HEN GAME ROCK CORNISH GR A    24    22 OZ    TYSON    0613-928   5    *    *
   *    *

1517259

   HEN GAME ROCK CORNISH SPLT    24    9 OZ    TYSON    6909-928   5    *    *
   *    *

1777507

   HEN GAME ROCK CORNSH W/WLD RC    24    12 OZ    SYS IMP    20042-895   5    *
   *    *    *

2216505

   CHICKEN KABOB SOUVLAKI    40    4 OZ    KRONOS    1208   5    *    *    *   
*

1633312

   APTZR POTSTICKER PORK    120    1 OZ    JADE MT    53033   6    *    *    *
   *

4541272

   BREADSTICK CHEESE IW    1    48 CT    TONYS    73319   6    *    *    *    *

1931013

   COFFEE CAPPUCCINO MOCHA    12    1 LB    SWSMISS    56216   7    *    *    *
   *

6338792

   COFFEE GRND WB OCS    42    1.75OZ    HILLSBR    42547   7    *    *    *   
*

4983243

   GELATIN ASSORTED RED NUTRA    18    2.75OZ    SYS CLS    53607   7    *    *
   *    *

4984209

   PUDDING MIX CHOC INST NUTRA    12    5 OZ    SYS CLS    53075   7    *    *
   *    *

4984183

   PUDDING MIX VAN INST NUTRA    12    5 OZ    SYS CLS    53077   7    *    *   
*    *

4071411

   BACON BIT PURE    6    4.5 LB    SYS CLS    SYS0829   7    *    *    *    *

3700630

   DISPENSER FOR T-SHIRT BAG    1    EACH    DURO    86087-01   8    *    *    *
   *

6335962

   GAS CARBON DIOXIDE    1    EA    PACKER    ***   8    *    *    *    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

7179377

   LID PLAS TRANS TRNBRY CUP/BOWL    1500    EA    DINEX    3000/8714    8    *
   *    *    *

5856273

   HOLDER PLASTIC GRIDDLE PAD    10    EA    SYSCO    SYS-GH-10    8    *    *
   *    *

8543134

   FUEL GAS BUTNE    12    EACH    CNDLAMP    M0003    10    *    *    *    *

7225568

   SALSA PICO DE GALLO FRSH    1    5 LB    SYS IMP    913002    11    *    *   
*    *

8998502

   RELISH APPLE    4    1 GAL    DAILY G    42303    11    *    *    *    *

2682573

   SALAD CITRUS RIO RED    4    1 GAL    SUNRICH    RICIT4X1    11    *    *   
*    *

2486066

   SALAD FRUIT DELUXE SWTND    1    8 LB    SYS IMP    2527786    11    *    *
   *    *

3286655

   COLE SLAW SHREDED    3    9.5    ORVKENT    50407    11    *    *    *    *

3771698

   LETTUCE BABY ROMAINE    1    3LB    PACKER       11    *    *    *    *

7799653

   LETTUCE MIX LCR W/10% ROMAINE    4    5 LB    SYS IMP    422009    11    *   
*    *    *

7128762

   COFFEE GRND COLUMBIAN VEND    12    2 LB    MJB    60274    12    *    *    *
   *

6611388

   COFFEE INSTANT CAPPUC FR VAN    6    2 LB    SUPRIOR    66399    12    1    2
   1    *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

SCHEDULE 1

To

EXHIBIT A

To

ARAMARK Master Distribution Agreement

Dated as of November 25, 2006

This Exhibit 1 identifies each product whose * is identified as “*” and whose
selling price is calculated by adding “*” to SYSCO’s cost of the participating
SYSCO operating company which delivers the product.

This Exhibit 1 also identifies whether those products are Market Commodity
Products, whose selling prices are calculated weekly and hence, listed in a
weekly price order guide, or whether those products’ selling prices are
calculated on a monthly basis, and hence listed in a monthly price order guide.

Category 1 – Healthcare

All categories @ * User Defined

Category 2 – Dairy

All Dairy products (inclusive of butter alternatives, refrigerated and frozen
egg products, pasteurized/cage free/organic shell eggs, cream cheese, ricotta
cheese, cottage cheese, cheese food, imitation cheese, dry Parmesan and Romano
“shaker” cheese, and substitute cheese) are priced at * User Defined with the
exception of the following listed below….

 

•     Butter Products: bulk, solids, portion controlled (under 2/2)

   $* - Weekly

•     Natural & Imported Catchweight Cheese

   $* - Weekly

•     Mozzarella Cheeses: all shreds, blocks, prints, loaves, fresh, curd,
slices (under 2/4/2. 2/4/4, 2/4/8, 2/4/9, 2/4/11 and 2/4/14)

   $* - Weekly

•     Shredded Cheese and Shredded Cheese Blends (inclusive of Parmesan, Romano,
and Italian Blended)

   $* - Weekly

•     Cheese Cubes and Sticks (under 2/4/11)

   $* - Weekly

•     Shell Eggs (under 2/1/1/1)

   $* under *

Category 3 – Meats

“Weekly” Definition…

(a) Portion cut steaks, Beef, Pork, Veal, Lamb, Primals or Subprimals, as
defined in the Meat Buyer’s Guide published by the National Association of Meat
Purveyors (NAMP), as amended from time to time. Includes raw, fresh and frozen
boxed, ground and diced beef, pork, veal,

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

stew meat, both bulk and patties, unbreaded and raw unbreaded. Also includes
pork chops, pork cutlets, pork butts, pork loins, BRT fresh hams, lamb chops,
brisket, raw fajita meat, pastrami, corned beef, raw veal luncheon steaks and
patties, beef sandwich steaks, short ribs, and beef tongue

(b) Spare ribs, baby back ribs, Canadian bacon, bacon (all), cooked and raw ham,
sausage (fresh, dinner, breakfast, smoked, and dry), hot dogs, turkey franks,
chopped ham, luncheon meats, and liverwurst.

Beef

 

Meat Tiers:    $*      $*    $* -higher      $* All Other    *      Weekly or
User Defined

 

•     Ground Beef: all bulk and patty products (under 3/1/2 and 3/2/2)

   $* - Weekly

•     Fresh Cut Steaks: Priced as “time of sale”

   Meat Tier - TOS

•     Frozen Cut Steaks:

   Meat Tier – User Defined

•     Fresh and Frozen Boxed Beef: Inclusive of boxed inside rounds, beef
brisket, inside skirts, ribeye lip-on, steamship rounds, gooseneck rounds and
any other like item

   Meat Tier – Weekly

•     “Philly” Style Beef Steaks (under 3/2/3)

   Meat Tier – Weekly

•     Cooked Roast Beef: Inclusive of Cooked Prime Rib (under 3/1/4/1, 3/2/3,
3/2/4, and 3/2/4/99)

   Meat Tier –User Defined

•     Meatballs: Raw / Cooked (under 3/2/1, 3/2/3, 3/2/4. 3/2/99, 6/2/1)

   Meat Tier – Weekly

•     Raw Unbreaded Cubed Steaks (under 3/1/3 and 3/2/3)

   Meat Tier – Weekly

•     Raw Breaded Beef Fritters (under 3/2/3)

   Meat Tier – Weekly

•     Precooked Breaded Beef Fritters (under 3/2/4)

   Meat Tier – User Defined

•     Raw Corned Beef (under 3/1/1 and 3/1/4)

   Meat Tier – Weekly

•     Cooked Corned Beef (under 3/1/1 and 3/1/4)

   Meat Tier – User Defined

•     Beef Pastrami (under 3/1/4 and 3/2/4)

   Meat Tier – Weekly

•     Raw Beef Fajita Meat: Marinated and Un-marinated (Whole & Strips) under
3/2/1, 3/2/3 and 3/3/4

   Meat Tier – Weekly

•     Precooked Beef Fajita Meat: Marinated and Un-marinated (Whole & Strips)
under 3/2/1, 3/2/3 and 3/3/4

   Meat Tier – Weekly

•     Beef Pizza Topping

   Meat Tier – User Defined

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

NOTE….Specialty Meats <UNDER DISCUSSION>

Pork

 

•     Sausage Products: Breakfast and Dinner products, Smoked, Bratwurst,
Chorizo, Andouille, links, patties, rope, bulk (3/3/3 and 3/4/3)

   $* Weekly

•     Hams: All Cooked, Raw, Smoked, Chopped (under 3/3/4 and 3/4/4)

   $* Weekly

•     Bacon: Slab, Layflat, Shingle, Canadian Style, Precooked, Fresh Bacon Bits
(under 3/3/8 and 3/4/8)

   $* Weekly

•     Pork Sub-primals: Butts, Chops, Cutlets. Etc (3/3/1, 3/3/2, 3/4/1, 3/4/2)

   $* Weekly

•     Pork Ribs: Spare, Baby Back, St Louis, Country Style

   $* Weekly

•     Pork/Sausage Pizza Topping (3/3/7 and 3/4/7)

   Meat Tier -User Defined

•     Pepperoni: Sliced and Stick (3/3/7 and 3/4/7)

   $* Weekly

•     Franks (Beef, Pork, Turkey, Chicken under 3/3/6, 3/4/6, 5/2/2)

   $* Weekly

•     Corn Dogs (All Meat & Poultry types) & Sausage in Blanket

   * - User Defined

•     Cocktail Franks (3/4/6/5)

   $* - User Defined

Category 4 – Seafood

All categories @ * User Defined

Exceptions…

 

•     Fresh Fin Fish Tiers (Tier Pricing inclusive of 4/1 and 4/3)

   * fee    Time Of Sale    $* higher $*    Time Of Sale

•     Fresh Shellfish (Shrimp: Raw & Processed, Crab, Non-Imitation Crabmeat,
Clams, Lobster, Crawfish and other shellfish under 4/2)

   *

•     Frozen Shellfish (Shrimp: Raw & Processed, Crab, Non-Imitation Crabmeat,
Clams, Lobster, Crawfish and other shellfish under 4/12)

   * Weekly

•     Fresh & Frozen Calimari/Squid *under 4/2/11 and 4/13/9)

   11.5% - User Defined

Category 5 – Poultry

All categories @ * User Defined

Exceptions…

 

•     Commodity Boneless Chicken Breasts (IF, IW, Marinated under 5/2/1/9)

   $* Weekly

•     Raw Bone-In IQF Chicken (Whole and Parts)

   $* - User Defined

•     All Chicken Roll, Franks, Unbreaded Livers, and Unbreaded Gizzards (under
5/2/1)

   $* - Weekly

•     Ground, Pulled and Diced Cooked Chicken (under 5/2/4)

   $* - Weekly

•     Chicken Philly Steak Meat (under 5/2/1)

   $* - Weekly

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

•     Chicken Fajita Meat (Raw, Cooked, Whole, Strips products under 5/2/1 and
5/2/4)

   $* - Weekly

•     Fresh and Frozen Whole Turkey (under 5/2/2/1 and 5/2/3/1)

   $* - Weekly

•     All Turkey Breast Products (Cooked, Raw, Smoked, Sliced, Pulled, Diced,
Ground, Cubed, Franks, Turkey Ham, Turkey Roll under 5/2/2)

   $*/# - Weekly

•     All Fresh/CVP Chicken (Bone-In, Whole and Parts under 5/1)

   $* - Weekly

•     Frozen Duck, Quail and Cornish Game Hens (Whole and Parts under 5/2/6,
5/2/3, 5/2/10)

   $* - Weekly

•     Frozen Wild Game (under 5/2/9)

   $* - Weekly

Category 6 – Frozen

All categories @ * User Defined

Exceptions…

 

  •  

Frozen topped pizza (standard and commodity under 6/2/40) is priced at * User
Defined margin for * only

Category 7 – Canned & Dry

All categories @ * User Defined

Exceptions…

 

•     Coffee/Dry (7/8/1)

   $* - User Defined

•     Coffee/Dry/Vending (7/8/1/3)

   $* -User Defined

•     Non-Imitation Bacon Bits (7/23/1/2)

   $* - Weekly

Category 8- Disposables

All categories @ * User Defined

Exception…

 

  •  

Disposable Paper, Pulp, and Plastic Carry (8/90) trays are priced at * for *
components only

Category 9 - Chemicals

All categories @ * User Defined

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

“*” Exception…

 

  •  

* contract pricing based on the designated */ARAMARK contract. Any deviations
for a component to not be on the the ARAMARK contract...whether directed from *
or ARAMARK...needs to be agreed upon in writing by ARAMARK.

Category 10 – Supplies & Equipment

All categories @ * User Defined

Exception…

 

•     All “canned fuel, candles, lighters, lamp fuel and like items” (10/14/12
and 10/14/23)

  

•     * - User Defined

  

•     All “disposable insulated dinner lids” (10/16/30/31 and 10/16/30/35)

   * - User Defined

•     All “disposable exam gloves...”vinyl, powdered, powder-free, etc”

   * - User Defined

•     All cleaning supplies...”brooms (10/51/6), brushes (10/51/8), cleaning
supplies (10/51/12), disposable rubber gloves (10/51/27), mops (10/51/52), mop
bucket wringer (10/51/54), squeegees (10/51/75), and vacuums/sweepers (10/51/67)

   * - User Defined

Category 11 – Produce

Produce prices based on the following criteria….

 

•     Produce “*” cases

   $* Per *    - *

•     Produce cases with a cost base up to $*

   $* Per Case    - *

•     Produce cases with a cost base over $*

   $* Per Case    - *

•     Fruit Baskets (11/3/3)

   * - Time Of Sale   

•     Plants and Flowers (11/5)

   * - Time Of Sale   

•     Fresh Nuts (11/4)

   * - Time Of Sale   

•     Refrigerated Potato products (11/3/4)

   * - User Defined   

•     Refrigerated Prepared Salads (11/6)

   * - User Defined   

•     Refrigerated Fruits packed in juice or water (11/3/1 and 11/6/2)

   * - User Defined   

•     Refrigerated Fruits packed with no juice or water

   $* Per    Case -*

•     Refrigerated Juice Drinks (11/7)

   * - User Defined   

Category 12 – Beverage

All priced at * User Defined with the following exceptions. All coffee fees
apply unless ARAMARK has negotiated a component sell price in their contract
with that specified vendor.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

•     Ground and Whole Bean Coffee (12/1)

   $* - User Defined

•     Frozen Liquid Coffee (12/1/2/5)

   * - User Defined

•     Vending Coffee (12/1/2/6)

   $* - User Defined

•     Java City Coffee products

   $* - User Defined

•     * Coffee products are priced based on the contract agreement between
ARAMARK and *

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

EXHIBIT B

To

ARAMARK Master Distribution Agreement

Dated as of November 25, 2006



--------------------------------------------------------------------------------

EXHIBIT B

To

ARAMARK Master Distribution Agreement

Dated as of November 25, 2006

 

Operating Company

 

City

 

State

Hallsmith-Sysco Food Services   Norton   MA Hardin’s-Sysco Food Services, LLC  
Memphis   TN Lankford-Sysco Food Services, LLC   Pocomoke   MD Nobel/Sysco Food
Services Company   Denver   CO Pegler-Sysco Food Services Company   Lincoln   NE
Robert Orr-Sysco Food Services Company, LLC   Nashville   TN Roberts Sysco Food
Services   Springfield   IL Watson Sysco Food Services, Inc   Lubbock   TX Sysco
Food Services of Albany, LLC   Clifton Park   NY Sysco Food Services of Arizona,
Inc.   Tolleson   AZ Sysco Food Services of Arkansas, LLC   Little Rock   AR
Sysco Food Services of Atlanta, LLC   College Park   GA Sysco Food Services of
Austin, LP   Austin   TX Sysco Food Services of Baltimore, LLC   Jessup   MD
Sysco Food Services of Baraboo, LLC   Baraboo   WI Sysco Food Services of
Central Alabama, Inc   Calera   AL Sysco Food Services of Central California,
Inc   Modesto   CA Sysco Food Services of Central Florida, Inc   Ocoee   FL
Sysco Food Services of Central Pennsylvania, LLC   Harrisburg   PA Sysco Food
Services of Charlotte, LLC   Concord   NC Sysco Food Services of Chicago, Inc  
Des Plaines   IL Sysco Food Services of Cincinnati, LLC   Cincinnati   OH Sysco
Food Services of Cleveland, Inc   Cleveland   OH Sysco Food Services of
Columbia, LLC   Columbia   SC Sysco Food Services of Connecticut, LLC   Rocky
Hill   CT Sysco Food Services of Dallas, LP   Lewisville   TX Sysco Food
Services of Detroit, LLC   Canton   MI Sysco Food Services of Grand Rapids, LLC
  Grand Rapids   MI Sysco Food Services of Houston, LP   Houston   TX Sysco Food
Services of Idaho, Inc   Boise   ID Sysco Food Services of Indianapolis, LLC  
Indianapolis   IN Sysco Intermountain Food Services Inc   W. Jordan   UT Sysco
Food Services of Iowa, Inc   West Des Moines   IA Sysco Food Services of
Jacksonville, Inc   Jacksonville   FL Sysco Food Services of Kansas City, Inc  
Olathe   KS Sysco Food Services of Las Vegas   Las Vegas   NV Sysco Food
Services of Los Angeles, Inc   Walnut   CA Sysco/Louisville Food Services
Company   Louisville   KY Sysco Food Services of Metro New York, LLC   Jersey
City   NJ Sysco Food Services of Minnesota, Inc   St. Paul   MN Sysco Food
Services of Montana, Inc   Billings   MT



--------------------------------------------------------------------------------

EXHIBIT B

To

ARAMARK Master Distribution Agreement

Dated as of November 25, 2006

 

Sysco Food Services of New Mexico, LLC

  Albuquerque   NM Sysco Food Services of New Orleans, LLC   Harahan   LA Sysco
Food Services of Oklahoma, Inc.   Norman   OK Sysco Food Services of
Philadelphia, LLC   Philadelphia   PA Sysco Food Services of Pittsburgh, Inc  
Harmony   PA Sysco Food Services of Portland, Inc   Wilsonville   OR Sysco Food
Services of Raleigh, Inc   Selma   NC Sysco Food Services of St. Louis, LLC  
St. Charles   MO Sysco Food Services of Sacramento, Inc   Pleasant Grove   CA
Sysco Food Services of San Antonio, LP   San Antonio   TX Sysco Food Services of
San Diego, Inc   Poway   CA Sysco Food Services of San Francisco   Fremont   CA
Sysco Food Services of Seattle, Inc   Kent   WA Sysco Food Services of Syracuse,
LLC   Warners   NY Sysco Food Services of Virginia, LLC   Harrisburg   VA



--------------------------------------------------------------------------------

EXHIBIT C

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006



--------------------------------------------------------------------------------

ARATRACK

PURCHASES FROM SYSCO OF PRIME BRAND MEATS

ORDER: SUPC#

 

SUPC#   

PRODUCT

   PACK    SIZE  

SOLD BY

  

BRAND

1057199    STEAK SIRLOIN FIL 5 OZ    1    10#AVG   POUNDS    CAB 2639573    BEEF
STRIP LOIN 1X1    1    13#UP   POUNDS    CAB 2726891    BEEF TNDR 6UP PSMO    12
   6-UP#   POUNDS    CAB 2959468    LAMB RACK FRCHD    13    24 OZ   POUNDS   
MALCOLM 3006814    LAMB LOIN CHOP DOM CH 2/VAC    20    6 OZ   POUNDS    MALCOLM
3007150    VEAL CHOP 2.5’ BONE 1.5’ FRCHD    16    10 OZ   POUNDS    MALCOLM
3248879    BEEF RIBEYE LIPON    5    13#DN   POUNDS    CAB 3248929    BEEF
RIBEYE LIPON    5    13#UP   POUNDS    CAB 3249349    BEEF TOP BUTT CAB    6   
13#UP   POUNDS    CAB 3326121    LAMB CHOP RIB FRNCHD DOMSTC    39    3 OZ  
POUNDS    MALCOLM 3356037    LAMB RACK FRNCHD DOM 1/2 RACK    8    1.5 LB  
POUNDS    MALCOLM 3375359    BEEF TNDR DEFAT PSMO CH AGED    12    5#-UP  
POUNDS    CAB 3389350    BEEF TENDERLOIN CAB    4    5# UP   POUNDS    MALCOLM
3389855    BEEF STRIP LOIN 1X1 CAB    2    14 LB   POUNDS    MALCOLM 3389962   
BEEF RIBEYE LIPON CAB    2    16 UP   POUNDS    MALCOLM 3390556    STEAK TNDR
FIL CH-ON 1189A CAB    30    6 OZ   POUNDS    MALCOLM 3390655    STEAK STRIP CC
1’TL 1180A CAB    25    6 OZ   POUNDS    MALCOLM 3393287    STEAK STRIP LOIN B/O
DRY AGED    1    13/15   POUNDS    BUCKHD 3396447    STEAK RIBEYE DELMONICO CAB
0’T    20    12 OZ   POUNDS    MALCOLM 3396819    STEAK RIBEYE BNLS 1’TL CAB   
20    10 OZ   POUNDS    MALCOLM 3396827    STEAK RIBEYE BNLS 1’TL CAB    20   
12 OZ   POUNDS    MALCOLM 3398690    STEAK T-BONE 1’TL 1174 CAB    15    12 OZ  
POUNDS    MALCOLM 3412269    STEAK BALL TIP THICK/HALF CAB    20    8 OZ  
POUNDS    MALCOLM 3412335    STEAK TOP BUTT BSBALL CAB    30    6 OZ   POUNDS   
MALCOLM 3414000    STEAK TOP BUTT BSBALL CAB    20    10 OZ   POUNDS    MALCOLM
3439833    BEEF TENDERLOIN PLD TO RED CAB    4    3.5LB   POUNDS    MALCOLM
3440492    STEAK STRIP CC 1/2’ TL CAB    20    8 OZ   POUNDS    MALCOLM 3441516
   STEAK BALL TIP NO FAT CAB    30    5 OZ   POUNDS    MALCOLM 3442845    STEAK
BALL TIP NO FAT CAB    20    10 OZ   POUNDS    MALCOLM 3444833    STEAK STRIP CC
1’TL 1180A CAB    15    12 OZ   POUNDS    MALCOLM 3451317    LAMB RACK 1/2
FRNCHD SPLIT DOM    8    .5 LB   POUNDS    MALCOLM 3563913    LAMB CHOP LOLLIPOP
   60    2 OZ   POUNDS    MALCOLM 3621604    BEEF RIBEYE LIPON PRIME BNLS    2
   13# DN   POUNDS    BUCKHD 3695376    STEAK RIBEYE LIPON DEL    28    6 OZ  
POUNDS    CAB 3707098    STEAK RIBEYE LIPON 1112B FRZ    16    10 OZ   POUNDS   
CAB 3792769    BEEF RIBEYE LIPON    2    13 DN   POUNDS    CAB

 

  ARAMARK   1



--------------------------------------------------------------------------------

ARATRACK

PURCHASES FROM SYSCO OF PRIME BRAND MEATS

ORDER: SUPC#

 

3803376    VEAL RIB CHOP FRCHD    16    12 OZ   POUNDS    BUCKHD 3816394    LAMB
RACK COLRDO 3X3 TRIM    4    3#AVG   POUNDS    NEWPRT 3816881    VEAL RACK CHOP
RDY 6 BONE 4X4    2    4-5#AV   POUNDS    NEWPRT 3857026    STEAK TOP SIRL BUTT
1184B CAB    30    6 OZ   POUNDS    MALCOLM 3896297    BEEF TENDERLOIN PSMO CH
BEST    4    5# UP   POUNDS    BUCKHD 3920519    PORK CHOP FRNCHD FRSH CC 10OZ
   12    10 OZ   POUNDS    NEWPRT 3948858    VEAL CHOP RACK FRCHD FRSH    16   
12 OZ   POUNDS    NEWPRT 3957008    STEAK TOP BUTT BSBALL CUT CAB    30    5 OZ
  POUNDS    MALCOLM 3985702    BEEF TENDERLOIN PRIME DEFAT    2    5#AVG  
POUNDS    NEWPRT 4022059    VEAL CHOP PRTRHSE FRSH 10OZ    16    10 OZ   POUNDS
   NEWPRT 4077202    BEEF TOP BUTT CAB    2    13#UP   POUNDS    MALCOLM 4117685
   STEAK NEW YORK PRIME CC 12OZ    16    12 OZ   POUNDS    NEWPRT 4117818   
STEAK RIBEYE PRIME 1’TAIL 16OZ    10    16OZ   POUNDS    NEWPRT 4253274    STEAK
TOP SIRL C/C THCK ANG    16    10 OZ   POUNDS    CAB 4268967    VEAL RIB CHOP
FRCHD FRZN    16    12 OZ   POUNDS    BUCKHD 4307724    STEAK TENDER 1189A ANGUS
   24    6 OZ   POUNDS    CAB 4308375    STEAK STRIP C/C ANGUS    16    10 OZ  
POUNDS    CAB 4330072    VEAL RACK CHOP 7TH RIB 9OZ UP    16    9 OZ   POUNDS   
NEWPRT 4351292    STEAK FILET CC PRM IND CRYO FZ    20    8OZ AV   POUNDS   
BUCKHD 4392296    PORK RIB CHOP FRCHD    20    8 OZ   POUNDS    BUCKHD 4408704
   STEAK TOP BUTT BBC CAB VAC 2    40    4 OZ   POUNDS    MALCOLM 4424917   
BEEF STRIP LOIN 1X1 ANGUS    1    14#AVG   POUNDS    MALCOLM 4424925    BEEF
RIBEYE LIPON 13UP ANGUS    1    13#UP   POUNDS    MALCOLM 4452348    BEEF TNDR
DEFAT PSMO CH FZ AKA    12    5#-UP   POUNDS    CAB 4452363    BEEF RIBEYE L/O
CH AKA    5    13.5UP   POUNDS    CAB 4463907    BEEF TNDR DEFAT PSMO FRSH    2
   5#-UP   POUNDS    CAB 4479713    PORK RIB CHOP FRCHD FRZN    20    8 OZ  
POUNDS    BUCKHD 4540092    BEEF RIBEYE LIPON ANGUS 2 PC    2    13#UP   POUNDS
   BUCKHD 4540134    BEEF TENDERLOIN PSMO ANGUS    4    5#UP   POUNDS    BUCKHD
4767398    BEEF STRIP LOIN 1X1 ANGUS    2    13 UP   POUNDS    BUCKHD 4976585   
VEAL LOIN BNLS WO TNDR 0X0 PRM    4    3#   POUNDS    MALCOLM 5034236    BEEF
TNDR DEFAT PSMO CH..AKA    12    5#-UP   POUNDS    CAB 5112511    BEEF
TENDERLOIN PSMO ANGUS    12    5 SUP   POUNDS    BUCKHD 5162847    STEAK TOP
SRLN BUTT THICK CAB    4    8 OZ   POUNDS    MALCOLM 5163233    STEAK STRIP CC
1’TL 1180A CAB    4    12 OZ   POUNDS    MALCOLM 5163787    STEAK RIBEYE BNLS
1’TL CAB    4    12 OZ   POUNDS    MALCOLM 5223961    BEEF TNDR PSMO
FRSH.......AKA    2    5#-UP   POUNDS    CAB 5227053    BEEF STRIP LOIN 0X1 CH
   3    12#&UP   POUNDS    CAB 5330469    STEAK TNDR SKND 1190A IW    20    6 OZ
  POUNDS    CAB

 

  ARAMARK   2



--------------------------------------------------------------------------------

ARATRACK

PURCHASES FROM SYSCO OF PRIME BRAND MEATS

ORDER: SUPC#

 

5387600    STEAK STRIP BNLS CC I/W    12    14Z AV   POUNDS    CAB 5465752   
BEEF TNDR DEFAT PSMO CH    6    5# UP   POUNDS    CAB 5500756    LAMB CHOP
LOLLIPOP IMPORT N.Z.    80    2 OZ   POUNDS    MALCOLM 8142002    BEEF RIBEYE
L/O CH    5    13.5UP   POUNDS    CAB 8142101    BEEF STRIP LOIN 0X1 CH    6   
12#AVG   POUNDS    CAB 8142176    BEEF STRIP LOIN 1X1 CH    6    13#UP   POUNDS
   CAB 8142176    BEEF STRIP LOIN 1X1 CH 180A    6    13#UP   POUNDS    CAB
8142309    BEEF TNDR DEFAT PSMO CH    12    5#-UP   POUNDS    CAB 8142317   
BEEF TOP SIRLOIN BUTT 14UP CAB    5    14#UP   POUNDS    CAB 8179970    BEEF
RIBEYE LIPON CAB 112A    2    12.5UP   POUNDS    CAB 8180986    BEEF STRIP LOIN
0X1 CH    2    12#AVG   POUNDS    CAB 8181018    BEEF TNDR DEFAT CH    4    5#
UP   POUNDS    CAB 8204596    STEAK STRIP BNLS CC 1180A FRSH    14    12 OZ  
POUNDS    CAB 8222309    BEEF RIBEYE EXPORT BI CH    4    16 UP   POUNDS    CAB
8339087    BEEF RIBEYE L/O CH    6    13.5DN   POUNDS    CAB 8405177    STEAK
STRIP BNLS C/C 1180B FR    12    14 OZ   POUNDS    CAB 8405318    STEAK RIBEYE
TAILOFF 1112    16    10 OZ   POUNDS    CAB 8405409    STEAK TOP BUTT CC BB
1184B    20    8 OZ   POUNDS    CAB 8526352    STEAK TOP BUTT C/C FLAT    20   
8 OZ   POUNDS    CAB 8758997    BEEF TENDER 189A 5UP    2    5-UPAV   POUNDS   
CAB 8764326    BEEF RIBEYE L/O 12DN 112    1    10-12#   POUNDS    CAB 8774424
   STEAK TENDERLOIN C/C 6 OZ    1    9-11LB   POUNDS    CAB 8776254    BEEF RIB
109A CH    3    23#UP   POUNDS    CAB 8807034    STEAK SIRLOIN FILET 6 OZ    1
   9-11AV   POUNDS    CAB 8807059    STEAK SIRLOIN FILET 10 OZ    1    9-11AV  
POUNDS    CAB 8823718    STEAK RIBEYE L/O 8 OZ    1    9-11#   POUNDS    CAB
8825440    STEAK TENDERLOIN C/C 8 OZ    1    11#AVG   POUNDS    CAB

 

  ARAMARK   3



--------------------------------------------------------------------------------

EXHIBIT D

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006

PERFORMANCE ALLOWANCE

As set forth in Section 10(c), SYSCO will pay the Performance Allowance to
ARAMARK, based on purchases of SYSCO brand products. “SYSCO brand products” are
all products bearing trademarks or tradenames which are owned by SYSCO
Corporation or which are exclusively available in the foodservice industry to
SYSCO.

The trademarks and tradenames owned or exclusively available to SYSCO as of
October 13, 2006 are set forth on the flowing page. Modifications to the listing
set forth on the following page shall be automatically applied as new trademarks
and tradenames are developed and existing trademarks and tradenames are
discontinued.

Calculation and Payment:

* Payment: SYSCO will pay a * Performance Allowance to ARAMARK based on
purchases of SYSCO brand Products in an amount equal to * of total purchases of
SYSCO brand Products provided that total purchases of SYSCO brand Products equal
at least (i) 40% of ARAMARK’s total purchases of Products from SYSCO or
(ii) $295,730,000.

Payment in excess of * Payment: If total purchases of SYSCO brand Products are
more than (i) * of ARAMARK’s total purchases of Products from SYSCO or (ii) *
then SYSCO shall pay to ARAMARK a Performance Allowance equal to the amount
calculated pursuant to the following table:

 

SYSCO brand

purchases (as % of total

purchases from SYSCO)

  

SYSCO brand

purchases (in dollars)

  

Allowance Amount

(as % of total SYSCO

brand purchases)

*%        or    $*    *% *%        or    $*    *% *%        or    $*    *%
*%        or    $*    *% *%        or    $*    *% *%        or    $*    *%
*%        or    $*    *% *%        or    $*    *% *%        or    $*    *%
*%        or    $*    *% *%        or    $*    *%             Over *%        or
   over $*    *%

The Performance Allowance will be paid to ARAMARK monthly from SYSCO’s corporate
office. SYSCO reserves the right to adjust the dollar amounts in the table above
should ARAMARK make an acquisition of an operation with more than $* annualized
purchases from SYSCO.

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Sysco MDA 11.15.06

ATTACHMENT TO EXHIBIT D



--------------------------------------------------------------------------------

Sysco MDA 11.15.06

 

DATE:                 SYSCO CORPORATION   PAGE NO: 1 TIME :                
BRANDS BEING TRACKED AS SYSCO   REPORT NO: NSCABD-00 REGION -                  

 

BRAND

  

DESCRIPTION

  

STATS

AREZZIO    ARREZZIO    A ARZRSVI    ARREZZIO RISERVA IMPERIAL    A BBPTPRI   
BUTCH BLK PREC TRIM PRIME    A BBRLCLS    BLOCK & BARREL CLASSIC    A BBRLSMT   
BLOCK & BARREL SMARTLINE    A BCH BLK    BUTCHERS BLOCK    A BCHBLKC    BUTCHER
BLOCK CANADA    A BHB/NPM    BUCKHD BF/NEWPRT PRD MT    A BKHDRSV    BUCKHEAD
RESERVE    A BKRSCLS    BAKERSOURCE CLASSIC    A BOJACKC    BO JACKSON CLASSIC
   A BRIGGS    A M BRIGGS    A BUTR-IT    BUTTER-IT SYSCO BRAND    A CITAVAR   
CITAVO ARABICA COFFEE    A CITAVO    CITAVO    A CLRLY S    CLEARLY SOUTHERN
SYSCO    A CLS/SUN    CLASSIC SUNKIST    A EXTRCAL    EXTRACALIBER SYSCO    A
FAC RSV    FACCIOLA MEAT RESERVE    D FIREANG    FIRE RIVER FARMS ANGUS    A
FIRENAT    FIRE RIVER NATURAL    A FIRERVR    FIRE RIVER FARMS BEEF    A FREEDMN
   FREEDMAN MEAT & FOODSERVI    A FRFIMPC    FIRE RIVER FARMS IMP CAN    A
FRSHCUT    FRESHPOINT FRESHCUT    A FRY ON    FRY ON SYSCO BRAND    D FRYONZT   
FRY-ON ZERO TRANSFAT    A FULTRED    FULTON RED LABEL    A GUEST    GUEST SUPPLY
   A HNYMAAA    HONEYMAN’S BEEF AAA    A HNYMRSV    HONEYMAN’S BEEF RESERVE    A
IMP ANG    IMPERIAL ANGUS    A IMP/SCH    IMPERIAL/SCHILLING    A INTLCLS   
SYSCO INTERNATIONAL CLS    A INTLSUP    SYSCO INTERNATIONAL SUPRM    A JJDR AA
   J J DERMA AA    A JJDRRSV    J J DERMA RESERVE    A LABELLA    PASTA LABELLA
   A MKZ IMP    MEDITERRANEAN KOZIHA IMPR    A MOONROS    MOON ROSE - SYSCO
BRAND    A NAT ORG    SYSCO NATURAL ORGANICS    A NLEGEND    NORTHERN LEGEND   
A NWMNOWN    NEWMANS OWN (SYSCO BRND)    A NWPTRSV    NEWPORT MEAT RESERVE    A
PARROT    PARROT ICE (SYSCO BRAND)    A PORTIMP    PORTICO IMPERIAL    D POTGOUR
   POTATO GOURMET    A RNCHREL    RANCH & GRILL RELIANCE    A ROY RSV    ROYALTY
FOODS RESERVE    D SAHAR B    SAHARA BURST    A SEATLBI    SEATTLE’S BEST
(STARBUCK)    D SMRTBBL    SMARTLINE BLOCK & BARREL    D SMRTLIN    SMARTLINE   
D SPCBNTY    SPICE BOUNTY    D STNBRHS    STONEBRANCH HOSPITALITY    A STNWDHS
   STONEWOOD COFFEE HOSPTLTY    A STONEWD    STONEWOOD    A SUPREMA    SUPREMA
   A SYS IMP    SYSCO IMPERIAL    A SYS OTT    SYSCO OTTIMO    A SYSCO    SYSCO
BRAND    A TAZOS    TAZO TEA PRODUCTS    A WHLFREL    WHOLESOME FARM RELIANCE   
A WTMRBLS    WHITE MARBLE FARMS SUPREM    A ARZCLSC    ARREZIO CLS CANADA ONLY
   A ARZRSVS    ARREZZIO RISERVA SUPREME    A BBPTSEL    BUTCH BLK PRECIS TRIM
SEL    A BBRLIMP    BLOCK & BARREL IMPERIAL    A BBRLSUP    BLOCK & BARREL
SUPREME    A BCH RSV    BUTCHERS BLOCK RESERVE    A BCHRSVC    BUTCHER BLOCK
RSRV CANADA    A BKHDCHO    BUCKHEAD CHOICE    A BKHDSEL    BUCKHEAD SELECT    A
BKRSIMP    BAKERSOURCE IMPERIAL    A BOJACKI    BO JACKSON IMPERIAL    A BUCKHD
   BUCKHEAD BEEF    A CAFEINT    SYSCO CAFE INTERNATIONAL    A CITAVCF    CITAVO
CAFE    A CITAVOG    CITAVO ORGANIC    A CLS/MCC    CLASSIC/MC CORMICK    A
CMDRIMP    COMMANDER’S CHOICE IMP    A FAC CHO    FACCIOLA MEAT CHOICE    D FAC
SEL    FACCIOLA MEAT SELECT    D FIRECLS    FIRE RIVER FARMS CLASSIC    A
FIREREL    FIRE RIVER FARMS RELIANCE    A FIRESUP    FIRE RIVER FARMS SUPREME   
A FRFANGC    FIRE RIVER FARM ANGUS CAN    A FRFRELC    FIRE RIVER FARM REL CANAD
   A FRSHFIN    FRESHPOINT FINEST    A FRY-ON    FRY-ON SYSCO BRAND    A FULTBLU
   FULTON BLUE LABEL    A GRIL ON    GRILL-ON SYSCO BRAND    D HIDCOVE    HIDDEN
COVE    A HWYMAN    HONEYMAN’S BEEF    A HSE REC    HOUSE RECIPE    A IMP SUP   
IMPERIAL SUPREME    A IMP/SUN    IMPERIAL SUNKIST DISP JCE    A INTLIMP    SYSCO
INTERNATIONAL IMPRL    A JADE MT    JADE MOUNTAIN    A JJDRAAA    J J DERMA AAA
   A JUST RT    JUST RIGHT SYSCO/KELLOGG    A MALCOLM    MALCOLM MEATS    A MKZ
SUP    MEDITERRANEAN KUZINA SUPR    A MXF CLS    MEXICAN FARE CLASSIC    A NAT
SGR    NATURAL SUGAR SYSCO    A NORTH49    NORTH OF 49    D NWPTCHO    NEWPORT
CHOICE    A NWPTSEL    NEWPORT SELECT    A PORTBTY    PORTICO BOUNTY    A
PORTPRM    PORTICO PRIME    A REL/MCC    RELIANCE/MC CORMIC    A ROY CHO   
ROYALTY FOODS CHOICE    D ROY SEL    ROYALTY FOODS SELECT    D SBESTCF   
SEATTLE’S BEST COFFEE    A SERENE    SYSCO SERENS    A SMRTCLS    SMARTLINE
CLASSIC    D SMRTREL    SMRTLINE RELIANCE    D STARBKI    STARBUCKS IMPERIAL
GRADE    A STNBRRB    STONEBRANCH ROBUSTA    A STNWDRB    STONEWOOD COFFEE
ROBUSTA    A SUNSKIL    SUNDAY SKILLET BRANDABLES    A SWTPLUS    SWEET PLUS
SYSCO    A SYS MED    SYSCO MEDICAL    A SYS REL    SYSCO RELIANCE    A SYSCODE
   SYSCODE    A WHLFARM    WHOLESOME FARMS IMPERIAL    A WHLFSUP    WHOLESOME
FARMS SUPREME    A 1756    1756    A ARZIMPC    ARREZIO IMP CANADA ONLY    A
BBPTCHO    BUTCH BLK PREC TRIM CHOIC    A BBRL    BLOCK & BARREL RELIANCE    A
BBRLRTS    BLOCK & BARREL ROTISERIE    A BCH ANG    BUTCHERS BLOCK ANGUS    A
BCHANGC    BUTCHER BLOCK ANG CANADA    A BET BAR    BETTER BAR    A BKHDPRI   
BUCKHEAD PRIME    A BKR SRC    BAKERS SOURCE    A BLK DIA    BLACK DIAMOND    A
BOJACKR    BO JACKSON RELIANCE    A BUTR IT    BUTTER-IT SYSCO BRAND    D
CASASOL    CASA SOLANA    A CITAVCO    CITAVO COLOMBIAN COFFEE    A CLASICO   
CLASSICO - SYSCO BRAND    A CLS/SCH    CLASSIC/SCHILLING    A COLCLSY    COOL &
CLASSY    A FAC PRI    FACCIOLA MEAT PRIME    A FAMS 34    HERSCHEL’S FAMOUS 34
APTZ    D FIREIMP    FIRE RIVER FARMS IMPERIAL    A FIRERVC    FIRE RIVER FARMS
- CANADA    A FONTNAI    FONTANA SYRUPS    D FRFCLSC    FIRE RIVER FARMS CLS CAN
   A FRFSUPC    FIRE RIVER FARMS SUP CAN    A FRSHSEL    FRESHPOINT SELECT    A
FRYONNT    FRY-ON NON TRANSFAT    A FULTON    FULTON PROVISION    A GRIL-ON   
GRILL-ON SYSCO BRAND    A HNYM AA    HONEYMAN’S BEEF AA    A HNYMPRI   
HONEYMAN’S BEEF PRIME    A I CARE    I CARE (SYSCO SERVICES)    A IMP/MCC   
IMPERIAL/MC CORMICK    A INDULGE    INDULGE SYSCO    A INTLREL    SYSCO
INTERNATIONAL REL    A JJDERMA    JJ DERMA MEATS    A JJDRPRI    J J DERMA PRIME
   A KEYSTNE    KEYSTONE (SYSCO CHEMICAL)    A MKZ CLS    MEDITERRANEAN KUZINA
CLAS    A MNSTWOK    MEIN STREET WOK    A MXF IMP    MEXICAN FARE IMPERIAL    A
NEWPRT    NEWPORT PRIDE (MEAT)    A NUTRA B    NUTRA BALANCE-SYSCO (DISC    A
NWPTPRI    NEWPORT MEAT PRIME    A OCNSUPR    OCEAN SUPREME CRABMEAT    A
PORTCLS    PORTICO CLASSIC    D PORTSIM    PORTICO SIMPLY    A RNCHGRL    RANCH
& GRILL (WHITE FAT)    A ROY PRI    ROYALTY FOODS PRIME    D RSTR BL    ROASTERS
BLEND COFFEE    A SBESTCI    SEATTLE’S BEST COFFEE INC    D SERENE2    SYSCO
SERENE 2    A SMRTIMP    SMARTLINE IMPERIAL    D SMRTSUP    SMARTLINE SUPREME   
D STARBKS    STARBUCKS SUPREME    A STNBRSP    STONEBRANCH SPECIAL    A STNWDSP
   STONEHOOD COFFEE SPECIAL    A SUP ANG    SUPREME ANGUS    A SYS CLS    SYSCO
CLASSIC    A SYS NAT    SYSCO NATURAL    A SYS SUP    SYSCO SUPREME    A SYSSPEC
   SYSCO SPECIFIED    A WHLFCLS    WHOLESOME FARMS CLASSIC    A WTMRBLI    WHITE
MARBLE FARMS IMPERI    A



--------------------------------------------------------------------------------

EXHIBIT E

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006

 

Item
Number   

Item Description

   Pack/Size 2077857    APPLE GIFTPACK FRESH    1 / 10 LB 9030156    CUPCAKE
CHOC MINI W/SPKLS    18 / 12 PK 9030131    CUPCAKE YEL W/ JIMMIES    12 / 6 PK
1231034    EGGROLL SKIN FRESH    12 / 1 LB 7137318    EGGROLL SKIN WRPR    12 /
16OZ 7930498    KIT WITH AUTUMN DECORATIONS    1 / 40 LB 7990765    MILK RICE
DREAM ORIG    12 /32 OZ 8738890    NOODLE CHINESE EGG    1 / 5 LB 6190235   
POTATO MASHED SWEET    4 / 5LB 5286091    POTATO RUSSET GRLC MASHED    4 / 6LB
2725331    SALAD CHICKEN LFAT    2 / 5LB 9069204    SALAD COLESLAW MOM’S OLD
FASH    2 / 10# 9069287    SALAD CUCUMBER & SOUR DRSSNG    1 / 10# 1158617   
SALAD MUSHROOM BUTTON MARN    1 / 10 LB 4913042    SALAD PASTA GREEK FETA    2 /
5 LB 5391115    SALAD POTATO DICED W/EGG    3 / 8LB 9069295    SALAD POTATO MUST
W/EGG MOM’S    2 / 10# 1060334    SALAD POTATO RED & EGG    2 / 5 LB 1034594   
SALAD POTATO REGULAR    3 / 8 LB 6051601    SALAD SEAFOOD DELI-STYLE    2 / 5 LB
5141817    SALAD TORTELLINI POMODORO    2 / 5LB 5247903    SALAD TORTELLINI
TRICOLOR    9194515    SALSA BASE FRESH    1 / 17.5LB 5806336    SALSA CHIPOTLE
   2 / 1 GAL 4737821    SALSA FRESCA FRSH    2 / 4 LB 2392652    SALSA FRESH   
4 / 4.5 LB 5476510    SALSA FRESH    4 / 1 GAL 5833710    SALSA FRESH    2 / 5LB
2848760    SALSA FRESH MEDUIM    2 / 1GAL 5901871    SALSA FRESH MRGRTA    2 / 5
LB 2138303    SALSA MED ALL FRESH    4 / 5 LB 8493090    SALSA MEDIUM    2 / 1
GAL 9148842    SALSA MILD    4 / 1 GAL 1672518    SALSA MILD FRESH    6 / 4 LB
5612643    SALSA PICO DE GALLO    2 / 3.5 LB 7226319    SALSA RED ORIG FRSH    3
/ 8LB 7104680    SAMPLE PRODUCE    1 / EACH 1326628    SAUCE BURRITO WET REF   
4 / 1 GAL 6292528    SOUP PASTA FAGIOLI    2 / 8 LB 7127061    SPREAD GARLIC   
6 / 32 OZ 7826621    SPREAD GARLIC NON-WHIPPED    6 / 4 LB 8156788    TORTILLA
CHILI CHIPOTLE WRAP    6 / 12 CT 5700513    TORTILLA CORN 6 IN 6 OZ.    8 / 60
CT 5701222    TORTILLA CORN WHT 6 IN 7 OZ    6 / 72 CT 5700471    TORTILLA CORN
WHT. 6 IN 12 OZ.    6 / 48 CT



--------------------------------------------------------------------------------

5700463    TORTILLA CORN WHT.6 IN 10 OZ.    8 / 60 CT 5700620    TORTILLA CORN
YEL.6 IN 7 OZ.    6 / 72 CT 5700703    TORTILLA FLOUR 10 IN 28 OZ    4 / 36 CT
5700281    TORTILLA FLOUR 10 IN.    6 / 36 CT 5700737    TORTILLA FLOUR 12 IN
PRSSD    12 / 12 CT 2943322    TORTILLA FLOUR 12” PRSSD    6 / 24 CT 8157729   
TORTILLA FLOUR 12IN 36OZ PR    12 / 12CT 5496534    TORTILLA FLOUR 14 IN 48OZ   
12 / 12 CT 5496542    TORTILLA FLOUR 6 IN 14OZ    8 / 36 CT 5700752    TORTILLA
FLOUR 6 IN A/V    8 / 36 CT 5700653    TORTILLA FLOUR 8 IN PRSSD    8 / 36 CT
6303317    TORTILLA FLOUR 8” HAND STRET    8 / 36 CT 5700646    TORTILLA FLOUR
ALL VEG. 8 IN    8 / 36 CT 8156762    TORTILLA SPINACH HERB WRAP 12”    6 / 12
CT 2315372    TREE HLIDY MINI EUROPEAN    24 / 3” 1732981    TREE HOLIDAY MINI
   20 / 4 IN 7121973    WONTON SKIN    12 / 14 OZ



--------------------------------------------------------------------------------

EXHIBIT F

To

Aramark Master Distribution Agreement

Dates as of November 25, 2006

ARAMARK FOOD AND SUPPORT SERVICES / SUPPLY CHAIN MANAGEMENT

PRICE VERIFICATION FORM

 

DISTRIBUTOR                                         
                                   LOCATION
                                        
                                              ITEM NO
                                        
                                                  FREQUENCY
                                                                               

 

ITEM CODE NUMBER:   ____________________________________________
DESCRIPTION/PACKAGE:   ____________________________________________ VENDOR NAME:
  ____________________________________________ VENDOR INVOICE # & DATE:  
____________________________________________ PO # & RECEIVE DATE:  
____________________________________________

 

--------------------------------------------------------------------------------

*    * *    * *    * *    * *    * *    * *    * *    *

 

--------------------------------------------------------------------------------

VERIFIED BY:                                         
                                      

 

APPROVED BY:                                         
                              

NOTES:

PERFORM FREIGHT CALCULATION:

 

--------------------------------------------------------------------------------

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

Exhibit G

To

Aramark Master Distribution Agreement

Dated as of November 26, 2006



--------------------------------------------------------------------------------

EXHIBIT G

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006

SYSCO MINORITY & WOMEN OWNED SUPPLIERS

 

SUPPLIER

  

SYSCO Minority Code Desc

BROOKS FOOD GROUP    AFRICAN AMERICAN WOMEN HENRY ROBERTS BARBECUE SAUCE   
AFRICAN AMERICAN WOMEN SUPER BAKERY    AFRICAN AMERICAN OMNI CUSTOM MEATS INC   
AFRICAN AMERICAN RENAISSANCE MAN INTERNATIONAL    AFRICAN AMERICAN FORDION
PACKAGING LTD    AFRICAN AMERICAN ASBURY TOWEL COMPANY    AFRICAN AMERICAN JOY
FOODS INC    AFRICAN AMERICAN BALDWIN RICHARDSON FOODS CO    AFRICAN AMERICAN
QVS INC.    AFRICAN AMERICAN LABTEK INC    AFRICAN AMERICAN SIMEUS FOODS
INTERNATIONAL INC    AFRICAN AMERICAN KEN DAVIS PRODUCTS INC    AFRICAN AMERICAN
SCOTTS JAMAICAN BAKERY    AFRICAN AMERICAN TOWER ISLES    AFRICAN AMERICAN
CHICAGOLAND BARBECUE INC    AFRICAN AMERICAN GBX COMPANIES INC    AFRICAN
AMERICAN CECILE &ANNELLS INC    AFRICAN AMERICAN DENNIS FOOD GROUP    AFRICAN
AMERICAN BAGELRY    AFRICAN AMERICAN QUALITY CROUTONS    AFRICAN AMERICAN
GATES & SON    AFRICAN AMERICAN LILLIES OF CHARLESTON    AFRICAN AMERICAN FAIR
OAKS FARMS    AFRICAN AMERICAN ANDYS SEASONINGS    AFRICAN AMERICAN GOLDEN KRUST
BAKERY    AFRICAN AMERICAN KING CHEESECAKE COMPANY INC    AFRICAN AMERICAN
THOMPSON’S FINE FOODS INC    AFRICAN AMERICAN MICHELES FOOD MANUFACTURING   
AFRICAN AMERICAN SELMON BROTHERS    AFRICAN AMERICAN CHEM SALES INC    AFRICAN
AMERICAN PIKNIK PRODUCTS    AFRICAN AMERICAN R O W II INC    AFRICAN AMERICAN
BRIDGE FOODS INC    AFRICAN AMERICAN OASIS FOODS    ASIAN INDIAN AMERICAN FOOD
MASTERS INC    ASIAN INDIAN AMERICAN SINZENARD LLC    ASIAN INDIAN AMERICAN ME
HEUCK CO    ASIAN INDIAN AMERICAN ISLAND SEAFOOD    ASIAN INDIAN AMERICAN
BAVARIAN SPECIALTY FOODS    ASIAN INDIAN AMERICAN OCEAN DUKE CORPORATION   
ASIAN PACIFC AMERICAN



--------------------------------------------------------------------------------

RED BIRD FARMS    ASIAN PACIFC AMERICAN TAK YUEN CORP    ASIAN PACIFC AMERICAN
PEKING NOODLE    ASIAN PACIFC AMERICAN KUNKEL CO INC    ASIAN PACIFC AMERICAN
SEASIA    ASIAN PACIFC AMERICAN ACME FOOD SALES    ASIAN PACIFC AMERICAN WADA
FARMS    ASIAN PACIFC AMERICAN MJC SF LLC    ASIAN PACIFC AMERICAN TMI TRADING
CORP    ASIAN PACIFC AMERICAN R1SVOLDS INC    ASIAN PACIFC AMERICAN SPOKANE
PRODUCE INC    ASIAN PACIFC AMERICAN PAN PACIFIC PLASTIC    ASIAN PACIFC
AMERICAN PATTY KING INC    ASIAN PACIFC AMERICAN TANAKA PRODUCE INC    ASIAN
PACIFC AMERICAN WEI CHUAN USA INC    ASIAN PACIFC AMERICAN WEST BAY SEAFOOD   
ASIAN PACIFC AMERICAN FOX CONVERTING INC    ASIAN PACIFC AMERICAN CARRIBEAN FOOD
DELIGHTS INC    ASIAN PACIFC AMERICAN BAYOU CITY FISH CO    ASIAN PACIFC
AMERICAN TMI TRADING CORP    ASIAN PACIFC AMERICAN FOUR IN ONE    ASIAN PACIFC
AMERICAN VERTEX CHINA    ASIAN PACIFC AMERICAN TRONEX HEALTHCARE INDUST    ASIAN
PACIFC AMERICAN AMY FOOD INC    ASIAN PACIFC AMERICAN SUNRISE FOODS, INC.   
ASIAN PACIFC AMERICAN SUMMIT IMPORT CORP    ASIAN PACIFC AMERICAN SUN HING FOODS
INC    ASIAN PACIFC AMERICAN WEI-CHUAN USA INC    ASIAN PACIFC AMERICAN GOLDEN
ORCHID    ASIAN PACIFC AMERICAN JKL SPECIALTY FOODS INC    ASIAN PACIFC AMERICAN
CHINAMERICA FOOD MFG    ASIAN PACIFC AMERICAN TURBO AIR    ASIAN PACIFC AMERICAN
OSAMU CORPORATION    ASIAN PACIFC AMERICAN UNITED NOODLES INC    ASIAN PACIFC
AMERICAN CASTLE ROCK MEATS    ASIAN PACIFC AMERICAN LEASA INDUSTRIES    ASIAN
PACIFC AMERICAN NATURE SOY    ASIAN PACIFC AMERICAN SOUTHERN NOODLE    ASIAN
PACIFC AMERICAN WEI CHAUN USA INC    ASIAN PACIFC AMERICAN WEI CHUAN USA INC   
ASIAN PACIFC AMERICAN GLOPACK INC    ASIAN PACIFC AMERICAN STARPORT FOODS LLC   
ASIAN PACIFC AMERICAN SUSHI TEKNOLOGY INC    ASIAN PACIFC AMERICAN COAST PRODUCE
CO    ASIAN PACIFC AMERICAN ANDERSON INTERNATIONAL FOODS    ASIAN PACIFC
AMERICAN UNION PACKAGE LP    ASIAN PACIFC AMERICAN HILO FISH CO INC    ASIAN
PACIFC AMERICAN LE CHEF BAKERY    ASIAN PACIFC AMERICAN UMEYA INC    ASIAN
PACIFC AMERICAN US SAFETY & SUPPLY    ASIAN PACIFC AMERICAN KORIN JAPANESE
TRADING CORP    ASIAN PACIFC AMERICAN CODINO’S ITALIAN FOODS    ASIAN PACIFC
AMERICAN US SAFETY & SUPPLY    ASIAN PACIFC AMERICAN



--------------------------------------------------------------------------------

WILLOW FOODS LLC    ASIAN PACIFC AMERICAN FOX CONVERTING    ASIAN PACIFC
AMERICAN OCEAN CHOICE SEAFOOD    ASIAN PACIFC AMERICAN GOLDEN GATE    ASIAN
PACIFC AMERICAN GREENLEAF WHOLESALE    ASIAN PACIFC AMERICAN JIMEX CORPORATION
   ASIAN PACIFC AMERICAN MICHIGAN SOY PRODUCTS    ASIAN PACIFC AMERICAN MORITA
PRODUCE CO    ASIAN PACIFC AMERICAN SUN HING FOODS INC    ASIAN PACIFC AMERICAN
WEI CHUAN USA    ASIAN PACIFC AMERICAN CONCORD INDUSTRIES INC    ASIAN PACIFC
AMERICAN CR MANUFACTURING    ASIAN INDIAN AMERICAN DIS INDALCO FOODS CORP   
HISPANIC AMERICAN DISABABLED GENOS SEA FOODS INC    HISPANIC AMERICAN WOMEN JOHN
KEELER & CO INC    HISPANIC AMERICAN C&’F FOODS INC    HISPANIC AMERICAN RUIZ
FOOD PRODUCTS    HISPANIC AMERICAN BUENO FOODS    HISPANIC AMERICAN H&H FOODS   
HISPANIC AMERICAN HARBAR LLC    HISPANIC AMERICAN READY FOODS    HISPANIC
AMERICAN TRITON SEAFOOD CO    HISPANIC AMERICAN HEMISPHERE FOODS LLC    HISPANIC
AMERICAN FOODS OF NM    HISPANIC AMERICAN OLE MEXICAN FOODS INC    HISPANIC
AMERICAN MOCTEZUMA    HISPANIC AMERICAN ABCO BROOM & MOP    HISPANIC AMERICAN
LOPEZ FOODS    HISPANIC AMERICAN DELREAL FOODS    HISPANIC AMERICAN ABUELITA   
HISPANIC AMERICAN RUIZ FOOD PRODUCTS    HISPANIC AMERICAN REINHART FOODSERVICE
   HISPANIC AMERICAN GARCIA FOODS INC    HISPANIC AMERICAN QUIRCH FOODS CO   
HISPANIC AMERICAN SURAM TRADING CO    HISPANIC AMERICAN NATUREBEST PRECUT &
PRODUCE    HISPANIC AMERICAN FIELD FRESH FOODS INC    HISPANIC AMERICAN MARQUEZ
BROTHERS ENTERPRISES    HISPANIC AMERICAN CALIFORNIA CHURROS    HISPANIC
AMERICAN MALDONADO COMPANY    HISPANIC AMERICAN CLASSIC FOODS INC    HISPANIC
AMERICAN EL MATADOR FOODS INC    HISPANIC AMERICAN LA FLOR DE SALT LAKE INC   
HISPANIC AMERICAN PUEBLO FRUITS INC    HISPANIC AMERICAN KM FOODS INC   
HISPANIC AMERICAN LA CANASTA    HISPANIC AMERICAN DEL REY TORTILLERIA   
HISPANIC AMERICAN OK BANANA CO    HISPANIC AMERICAN LOS AMIGOS    HISPANIC
AMERICAN GUSTO PACKING    HISPANIC AMERICAN EMPACADORA TAPATIO    HISPANIC
AMERICAN NETO SAUSAGE CO    HISPANIC AMERICAN MARQUEZ BROTHERS INTL INC   
HISPANIC AMERICAN



--------------------------------------------------------------------------------

EL-REY

   HISPANIC AMERICAN

MARQUEZ BROTHERS SOUTHWEST INC

   HISPANIC AMERICAN

C&F FOODS INC

   HISPANIC AMERICAN

PATTONS

   HISPANIC AMERICAN

RIBA FOODS

   HISPANIC AMERICAN

BADZA SPICES INC

   HISPANIC AMERICAN

EL MILAGRO INC

   HISPANIC AMERICAN

LATAPATIA TORTILLERIA INC

   HISPANIC AMERICAN

CHAPARRO’S TAMALES

   HISPANIC AMERICAN

AE SANTOS

   HISPANIC AMERICAN

SAN ANTONIO PACKING COMPANY

   HISPANIC AMERICAN

RAQUELITAS TORTILLAS

   HISPANIC AMERICAN

MARQUEZ BROTHERS

   HISPANIC AMERICAN

MARQUEZ BROTHERS/DENVER DIVISI

   HISPANIC AMERICAN

GOYA FOODS OF FLORIDA

   HISPANIC AMERICAN

REINHART FOODSERVICE

   HISPANIC AMERICAN

ALAMO TAMALES

   HISPANIC AMERICAN

EAGLE SPICE

   HISPANIC AMERICAN

CARNECO FOODS

   HISPANIC AMERICAN

CONCHITA FOODS INC

   HISPANIC AMERICAN

IMPERIAL SALES COMPANY

   HISPANIC AMERICAN

EZ TRADE LINK INC

   HISPANIC AMERICAN

REINHART FOODS

   HISPANIC AMERICAN

IL GEORGIO.

   HISPANIC AMERICAN

ALEXANDER INDUSTRIES INC

   HISPANIC AMERICAN

SUPER LOPEZ TORTILLA

   HISPANIC AMERICAN

FRUITROPIC LLC

   HISPANIC AMERICAN

WOW PLASTICS INC

   HISPANIC AMERICAN

KONIE CUPS INT’L

   HISPANIC AMERICAN

MARPESCA MIAMI CORPORATION

   HISPANIC AMERICAN

ARANDAS BAKERY #4 INC

   HISPANIC AMERICAN

AVO KING INTL

   HISPANIC AMERICAN

MERCADO LATINO INC

   HISPANIC AMERICAN

CAWY BOTTLING CO INC

   HISPANIC AMERICAN

FIGUEROA BROS

   HISPANIC AMERICAN

MARQUEZ BROTHERS OF NEVADA INC

   HISPANIC AMERICAN

ANDINA FOOD LLC

   HISPANIC AMERICAN

REINHART FOODSERVICE

   HISPANIC AMERICAN

KING METAL PRODUCTS

   HISPANIC AMERICAN

PICOSOS PEANUT CO INC

   HISPANIC AMERICAN

WEAVEWOOD INC

   HISPANIC AMERICAN

REINHART

   HISPANIC AMERICAN

EMJAC INDUSTRIES

   HISPANIC AMERICAN

SOLAR SPRING & WIRE FORMS

   HISPANIC AMERICAN

EVANS FOOD PRODUCT CO

   HISPANIC AMERICAN

BOSQUE BOERS

   HISPANIC AMERICAN

GOODHEART,A DIV OF BLUEBONNET

   HISPANIC AMERICAN

EL PINTO FOODS

   HISPANIC AMERICAN

REINHART INSTITUTIONAL FOODS

   HISPANIC AMERICAN

F&R GENERAL INTERIORS

   HISPANIC AMERICAN

LA ABUELA MEXICAN FOODS INC

   HISPANIC AMERICAN

DENVER BOOKBINDING COMPANYINC

   HISPANIC AMERICAN

O PELLE ENTERPRISES INC

   HISPANIC AMERICAN



--------------------------------------------------------------------------------

AZTECAS DESIGN INC    HISPANIC AMERICAN BANACOL MARKETING CORP    HISPANIC
AMERICAN GOYA FOODS OF TEXAS    HISPANIC AMERICAN CARIBE FOOD    HISPANIC
AMERICAN CIMARRON FOODS    HISPANIC AMERICAN LA MURCIANA INC    HISPANIC
AMERICAN VYNATEX IMPRESSIONS INC    HISPANIC AMERICAN GOYA FOODS INC    HISPANIC
AMERICAN PLASTIC SALES & SVC    HISPANIC AMERICAN LA TORTILLA FACTORY INC   
HISPANIC AMERICAN ELMIRASOL INC    HISPANIC AMERICAN HMZ INC    HISPANIC
AMERICAN MARTA’S DESSERT    HISPANIC AMERICAN JL GONZALEZ PRODUCE INC   
HISPANIC AMERICAN MARQUEZ BROTHERS SOUTHERN CA    HISPANIC AMERICAN MARLO MFG CO
INC    HISPANIC AMERICAN GOODHEART BRAND SPEC MTS    HISPANIC AMERICAN ADVANCED
ICE SYSTEMS    HISPANIC AMERICAN ALADDIN TEMP RITE LLC    HISPANIC AMERICAN
DYNAMIC TRADE INC.    HISPANIC AMERICAN LAFITTE FROZEN FOODS    MINORITY
NOSPECIFIED WILLIAM A POWER    MINORITY NOSPECIFIED RED CHAMBER CO    MINORITY
NOSPECIFIED LONE STAR POULTRY    MINORITY NOSPECIFIED HONOLULU FISH CO   
MINORITY NOSPECIFIED MIC FOOD DIVISION    MINORITY NOSPECIFIED H RISCH INC   
MINORITY NOSPECIFIED VILORE FOODS COMPANY    MINORITY NOSPECIFIED PASTRY EXPRESS
   MINORITY NOSPECIFIED SUN SUN    MINORITY NOSPECIFIED OLD FASHIONED MEAT CO
INC    MINORITY NOSPECIFIED WEST LAKE FOODS INC    MINORITY NOSPECIFIED VIP
FOODS    MINORITY NOSPECIFIED ORIGINAL JACK BAKING CO    MINORITY NOSPECIFIED
TIM-JOY FARMS    MINORITY NOSPECIFIED WORLDWIDE FOOD DISTRIBUTION    MINORITY
NOSPECIFIED LUX BAKERY    MINORITY NOSPECIFIED ANGY’S/INTROVIGNE INC    MINORITY
NOSPECIFIED LA ESPIGA FAVORITA INC    MINORITY NOSPECIFIED TRADITIONAL BREADS   
MINORITY NOSPECIFIED WICK’S KITCHENS    MINORITY NOSPECIFIED THUNDER GROUP INC
   MINORITY NOSPECIFIED MERCADAGRO INTL CORP    MINORITY NOSPECIFIED PUEBLA
FOODS, INC.    MINORITY NOSPECIFIED FRU VEG SALES INC    MINORITY NOSPECIFIED
PLEASANT FARMS    MINORITY NOSPECIFIED EL BURRITO MERCADO PROD INC    MINORITY
NOSPECIFIED LIFE GUARD MEDICAL SUPPLY CO    MINORITY NOSPECIFIED VALENCIA FLOUR
MILL, LTD    MINORITY NOSPECIFIED SPECIALIZED MKTING OF WISC    MINORITY
NOSPECIFIED CHINS IMPORT EXPORT    MINORITY NOSPECIFIED ALL AMERICAN SEASONING
   MINORITY NOSPECIFIED SUPERIOR METALWORKS INC    MINORITY NOSPECIFIED



--------------------------------------------------------------------------------

VANILLA SAFFRON IMPORTS    MINORITY NOSPECIFIED SOUTHERN BAKING CORP    MINORITY
NOSPECIFIED OREGON ONION    MINORITY NOSPECIFIED VICTORIA PORCELAIN CO   
MINORITY NOSPECIFIED DIAL-A-PICK CO    MINORITY NOSPECIFIED SKS ENTERPRISES,
INC.    MINORITY NOSPECIFIED OASIS FOODS    MINORITY NOSPECIFIED FUKUMARU
SEAFOOD    MINORITY NOSPECIFIED WH HARRIS SEAFOOD INC    MINORITY NOSPECIFIED
SPICES AND BLENDS    MINORITY NOSPECIFIED JORDAN SPECIALTY CO    MINORITY
NOSPECIFIED CHASE TRADING    MINORITY NOSPECIFIED SIX POINTS INC    NATIVE
AMERICAN DISABBLED NATURAL NATIVE AMERICAN PROD    NATIVE AMERICAN CUSTOM DAIRY
PRODUCTS    NATIVE AMERICAN CCSE    NATIVE AMERICAN N GENUITY ENTERPRISES CO   
NATIVE AMERICAN WOMEN N’GENUITY ENTERPRISES CO    NATIVE AMERICAN WOMEN WINDSOR
FOODS    WOMEN WINDSOR FROZEN FOODS    WOMEN SWEET STREET DESSERTS    WOMEN GO
FRESH    WOMEN CARLAS PASTA INC    WOMEN CENSEA INC    WOMEN CATELLI BROTHERS   
WOMEN HANDY WACKS    WOMEN CONDIES FOODS    WOMEN SWAGGERTY SAUSAGE CO INC   
WOMEN CHLOE FOODS CORP    WOMEN ATKINS INC    WOMEN LAWLER FOODS    WOMEN
EASTERN FISH CO    WOMEN LA NOVA WINGS    WOMEN PEARLCO OF BOSTON    WOMEN PAR
WAY TRYSON COMPANIES    WOMEN JASPER WYMAN & SON    WOMEN FIABELLA FOODS LLC   
WOMEN HOPES COUNTRY FRESH COOKIES    WOMEN NATIONAL DAIRY BRANDS    WOMEN
CELLUCAP    WOMEN CHEESEMAKERS INC    WOMEN GOSSNER FOODS INC    WOMEN CARITAS
RANCH BAR B Q    WOMEN SUZANNAS KITCHEN INC    WOMEN CENSEA    WOMEN WHITAKER
FOODS INC    WOMEN HAYWARD ENTERPRISES    WOMEN ROBERTS PRECUT VEGETABLES   
WOMEN SWEET ENDINGS    WOMEN SEVEN STARS INC    WOMEN HUDSON MEAT MARKET   
WOMEN VICOM    WOMEN VALLEY LAHVOSH BAKING CO    WOMEN



--------------------------------------------------------------------------------

CLOWN GYSIN BRANDS    WOMEN PAPERCRAFT    WOMEN BEVRA SALES INC    WOMEN
POPPIAL’S    WOMEN MCL DISTRIBUTING INC    WOMEN NEMCO FOOD EQUIPMENT    WOMEN
DR GUMBO NO CUISINE    WOMEN ANNIE PIES BAKERY    WOMEN CAPPUCCINO TO GO   
WOMEN NAGLE VEAL    WOMEN ILTACO FOODS    WOMEN MIDWEST NORTHERN INC    WOMEN
ALPHA FOODS CO    WOMEN NASHVILLE SMOKEHOUSE COMM    WOMEN DEAN SAUSAGE CO INC
   WOMEN PLASTIC PACKAGING CORP    WOMEN ASK FOODS INC    WOMEN BOJA’S FOODS INC
   WOMEN C&L FOODS INC    WOMEN JOSEPH A SIDARI CO    WOMEN EASTLAND FOOD
PRODUCTS    WOMEN D1MITRIA DELIGHTS INC    WOMEN TCOMUS    WOMEN CUSTOM PAK
TOMATO INC    WOMEN ALLEN FOOD SERVICE    WOMEN COLUMBUS FOODS    WOMEN PLAST
TECHS ENTERPRISE    WOMEN L & E DISTRIBUTORS    WOMEN DEEN MEAT CO    WOMEN
POWERS CANDY    WOMEN FRENCH PATISSERIE    WOMEN B LITTLE & COMPANY    WOMEN
FOUNTAINHEAD WATER COMPANY    WOMEN KRUGER FOODS INC    WOMEN FAYDA PACKING CO
   WOMEN PEANUT PROCESSORS INC    WOMEN LOVE & QUICHES    WOMEN FIRST FOOD
COMPANY    WOMEN PAPERCRAFT    WOMEN FOOD CONCEPTS    WOMEN COBATCO INC    WOMEN
ATHENA PARTNERS    WOMEN MIES PRODUCTS INC    WOMEN VITA-MIX CORP    WOMEN FIORE
D PASTA INC    WOMEN MATADOR PROCESSORS INC    WOMEN UNIVEX    WOMEN HATHAWAY
MARKETING CORP    WOMEN NORLAKE INC    WOMEN SUPREME CUTS LLC    WOMEN SAVOIES
SAUSAGE FOOD    WOMEN DEEP FOODS INC    WOMEN MRS CONDIES SALAD CO    WOMEN



--------------------------------------------------------------------------------

ALLEN BROTHERS MILLING CO    WOMEN THOMPSON PACKERS INC    WOMEN SWEET STREET
DESSERTS    WOMEN CORBIN FOODS    WOMEN MAPLE ISLAND    WOMEN LAURA CHENELS
CHEVRE INC    WOMEN PATTCO INC    WOMEN ATLANTIC DOMINION DISTRIBUTORS    WOMEN
LAKEVIEW FARMS INC    WOMEN BERKELEY SQUARE    WOMEN ECO-PRODUCTS INC    WOMEN
OREGON SPICE COMPANY    WOMEN INDIAN RIDGE SHRIMP CO    WOMEN ALPINE MEAT CO   
WOMEN WA BROWN & SON INC    WOMEN JACK TUCHTEN PRODUCE    WOMEN JANAS CLASSIC
COOKIES    WOMEN BOCA FREEZE    WOMEN FOOD DISTRIBUTION SYSTEMS    WOMEN
PAPERCUTTERS INC    WOMEN OKAMI INC.    WOMEN PIERRES FRENCH ICE CREAM    WOMEN
WESTCOTT NUT PRODUCTS CO    WOMEN HILL & HOLLOW FARM    WOMEN FEASTER FOODS   
WOMEN SUPERIOR QUALITY FOOD    WOMEN JUICE MART INC    WOMEN COSTA MACARONI   
WOMEN CAPTAIN EDS LOBSTER TRAP    WOMEN TEXAS SHEET METAL    WOMEN RICHMOND
GROUP THE    WOMEN CAMPIONE    WOMEN LA AUTENTICA FOODS INC    WOMEN ZENITH
SPECIALTY BAG CO    WOMEN INTERMARK LTD    WOMEN MARIDAN CORPORATION    WOMEN
BISCOMERICACORP    WOMEN MEL O CREAM    WOMEN MONTIONE’S BAKERY INC    WOMEN
MIDWEST DISTRIBUTING    WOMEN SANTA FE COOKIE CO    WOMEN CIRCLE U FOODS INC   
WOMEN TROPICAL NUT & FRUIT    WOMEN FROMAGERIE BELLE CHEVRE    WOMEN JUBILATION
   WOMEN AA HOTEL&REST SUP    WOMEN KARYS ROUX    WOMEN MOZZARELLA COMPANY   
WOMEN PATRIOT SALES & MARKETING    WOMEN BALTIMORE GLASSWARE DECOR INC    WOMEN
QUALITY BAKERS INC    WOMEN CHUCKANUT CHEESECAKE COMPANY    WOMEN SUNSPROUTS   
WOMEN



--------------------------------------------------------------------------------

CARTER PRODUCE INC    WOMEN OPA’S SMOKED MEATS    WOMEN FORAN SPICE    WOMEN
CRAVERS COOKIES    WOMEN GRAFTEK SYSTEMS    WOMEN SIR AUBREYS TEA CO LTD   
WOMEN BUDS SALAD    WOMEN VALDEZ CORP    WOMEN DENVER TO-FU CO    WOMEN
RAGOZZINO FOODS, INC    WOMEN TJ HARKINS    WOMEN THE BAMA CO. INC @    WOMEN
OLIVERS ARTISAN BREADS INC    WOMEN BATTAGLIA ENTERPRISES    WOMEN CANYON
SPECIALTY FOODS, INC    WOMEN GAYLES FOODS    WOMEN NEW YORK APPLE SALES INC.   
WOMEN PATTY’S HERBS    WOMEN SOUTHWEST TEXAS EQUIP DISTR    WOMEN SAUTEE CEDAR
CO    WOMEN UNITED PIE CO    WOMEN PATTY’S PRESTO PIZZA INC    WOMEN HEROLDS
SALADS INC    WOMEN RAGOZZINO    WOMEN CERA PRODUCTS INC    WOMEN SERVICE CANDY
CO    WOMEN GROWING BUSINESS    WOMEN POWERS BAKING CO INC    WOMEN CRYSTAL
SPRINGS    WOMEN DILETTANTE CHOCOLATES    WOMEN ACE BROOKLYN BAGEL    WOMEN
GRAHAM SEAFOOD CO    WOMEN WYZEN FOODS INC    WOMEN ACE BROOKLYN BAGEL INC   
WOMEN FREEDOM GROUP INC    WOMEN CHERIE’S BROWNIES INC    WOMEN CLIFCO SPICE
SALES INC    WOMEN ANTHONE’S SYRUP CO    WOMEN DEEP ROCK WATER    WOMEN OLD
WORLD BAKERY    WOMEN OREGON LOX CO    WOMEN SCAN AM    WOMEN SCALAWISELL INTL
   WOMEN KELMIN PRODUCTS    WOMEN JA FOODSERVICE INC.    WOMEN MAZELLES
CHEESECAKE    WOMEN TOTAL COST SYSTEMS INC    WOMEN ROBIN & COHN SEAFOOD   
WOMEN CREATIVE PRODUCTS INTL INC    WOMEN SUSIES KITCHEN INC    WOMEN TACY
MEDICAL INC    WOMEN SON BEVERAGE CO.    WOMEN LISA’S SALSA CO    WOMEN



--------------------------------------------------------------------------------

BEST BUY PRODUCE INT’L INC.    WOMEN MAINSTREET MENU SYSTEM    WOMEN AB FOODS
LLC    WOMEN CAPT’N CHUCKYS CRAB CAKE CO    WOMEN CIRCLE UNLIMITED INC    WOMEN
DISPLAY PRODUCTS INC    WOMEN WATERSTREET SPECIALTY SCREENPR    WOMEN SHERMAN
SPECIALTY TOY    WOMEN R&K POWELL ENTERPRISES.    WOMEN PRAIRIE VIEW IND INC   
WOMEN MANDI FOODS    WOMEN CONTINENTAL BLENDS    WOMEN LA TANG CUISINE    WOMEN
TAMALES BY LACASITA    WOMEN HAYNES MANUFACTURING    WOMEN DIXIE’S CAKES/MORE
INC    WOMEN RAYBERN FOODS INC    WOMEN SHAWNEE CANNING CO    WOMEN ESPRESSO
SUPPLY    WOMEN ABCORP MEDICAL    WOMEN BIG SPRING WATER COMPANY    WOMEN
MARTIN’S WREATH CO    WOMEN HUDSON BAKING COMPANY    WOMEN BAENSCH FOOD PRODUCT
   WOMEN SUNSHINE TREATS    WOMEN QUIGLEY MFG    WOMEN HONEYVILLE GRAIN    WOMEN
MADYS SPECIALTY FOODS    WOMEN TABLECLOTH CO    WOMEN BASKET CASE THE    WOMEN
KEEFER COURT FOODS INC    WOMEN REGCO CORP    WOMEN COSTA VIDA MGMT& CO    WOMEN
RC FINE FOODS    WOMEN JIT FORMS LLC    WOMEN SANTA CRUZ CHILI & SPICE    WOMEN
HIGHBRIDGE SPRINGS WATER CO    WOMEN TRI STATE FOOD SVC MARKETING    WOMEN
OLYMPIC ASSOCIATES    WOMEN URBAN PROCESSING LLC    WOMEN PRETZELMANIA    WOMEN
IMAGININGS 3, INC.    WOMEN AAA GLASS CORP    WOMEN VAUGHANS TOMATO RELISH   
WOMEN MCPC    WOMEN MAPLE WOOD INC    WOMEN BAY AREA BISCOTTI CO    WOMEN
GREENLEAF WHOLESALE FLORIST    WOMEN PHOENIX DISTRIBUTOR    WOMEN REGENCY SERV
CARTS INC    WOMEN GATEWAY FOOD PRODUCTS    WOMEN HOULTON FARMS DIARY    WOMEN
PEPPERLANE PRODUCTS    WOMEN



--------------------------------------------------------------------------------

EASTERN BAG & PAPER CO.    WOMEN AJ ANTUNES ROUNDUP FOOD DIV    WOMEN NORTHSTAR
PRODUCE    WOMEN MARTHA OLSON’S GREAT FOODS INC    WOMEN 4 C COOKIE COMPANY LLC
   WOMEN CREATIVE FOODS, INC    WOMEN NATIONAL TICKET CO    WOMEN HARLEY FARMS
   WOMEN HIEBERT GREENHOUSES INC    WOMEN MW PERISCOPE    WOMEN CARVING ICE OF
ORLANDO    WOMEN MULTI GRAIN FOODS, INC.    WOMEN MY OWN MEALS INC    WOMEN
ALLIED METAL SPINNING    WOMEN DEXTER’S PARTY ICE    WOMEN WARBAC SALES    WOMEN
EMBER-GLO    WOMEN SUN Nl CHEESE CO INC    WOMEN BAR-NONE MIDWEST    WOMEN
CHAPMAN & SAVIDGE    WOMEN DOWN HOME FOODS INC    WOMEN JERRY NUT HOUSE    WOMEN
TW INGREDIENTS    WOMEN GREAT BUNS BAKERY    WOMEN TEXAS BRANDS INC    WOMEN
BENNINGTON FURNITURE    WOMEN PRAIRIE VIEW INDUSTRIES    WOMEN FABULOUS
CHEESECAKES    WOMEN WAHOO TOPPINGS, INC    WOMEN JEANS POSH PANTRY    WOMEN
CALCO FARMS INC.    WOMEN NAT-UR INC    WOMEN SRI MONOGRAMMING    WOMEN HOLY
JALAPENO    WOMEN DCS ENTERPRISES    WOMEN SLEEPING GIANT INC    WOMEN CLASSIC
PROVISIONS INC    WOMEN BOUTTE’S BOUDIN    WOMEN BERNER INTERNATIONAL    WOMEN
BERNER INTERNATIONAL    WOMEN ENOCHS MANUFACTURING    WOMEN CANINOS ITALIAN
SAUSAGE CO    WOMEN MIDCO INTERNATIONAL    WOMEN JALAPENO KETCHUP CO INC   
WOMEN IMPERIAL BAKING CO    WOMEN FARMHOUSE FOODS INC    WOMEN POLLUTION
RESEARCH & DEVMNT    WOMEN WATER EVENT    WOMEN NADJA FOODS INC    WOMEN
CHILEWICH LLC    WOMEN ASIA PACIFIC TRADERS INC    WOMEN BERNADETTE BAKING CORP
   WOMEN CONWAY ICE DISTRIBUTING    WOMEN



--------------------------------------------------------------------------------

LOTECH SALES LLLP INC    WOMEN STATE FISH CO.    WOMEN CRAFTTECH INDUSTRIES   
WOMEN AIR QUALITY PRODUCTS    WOMEN HUBBARD PEANUT CO INC    WOMEN AJANTUNES &
CO    WOMEN BAUSCHER USA INC    WOMEN JACK FROST ICE COMPANY    WOMEN AMERICAN
PRODUCE INTERNATIONAL    WOMEN 1MOK TRADE DBA:MRS KELLY’S TEA    WOMEN
AMBASSADOR FINE FOODS INC    WOMEN CHUKAR CHERRY CO    WOMEN HY-TAPE
INTERNATIONAL    WOMEN LOBSTER HARVEST    WOMEN SPS MEDICAL SUPPLY CORP    WOMEN
VENTURE DISTRIBUTORS    WOMEN CLEVELAND BOTTLE & SUPPLY    WOMEN ELIASON   
WOMEN SERVICE TECHS    WOMEN DRAPES 4 SHOW    WOMEN AU BON APPET1T LTD    WOMEN
VIA MOTIF    WOMEN TROPICAL NUT & FRUIT    WOMEN VICTOR CORNELIUS INC    WOMEN
TJ HARKINS    WOMEN A & B FOOD IMPORTS    WOMEN HOLLY SALES & SERVICE INC   
WOMEN STURDI WHEAT    WOMEN JUICE MART INC    WOMEN COMMERCIAL APPLIANCE SEV   
WOMEN TROPIC BANANA CO    WOMEN AVENUE GOURMET    WOMEN DESIGN CONCEPTS    WOMEN
ROUNDUP FOOD EQUIPMENT    WOMEN MISS SCARLET    WOMEN GLARO INC    WOMEN FAME
FABRICS    WOMEN WORLD FOODS CO INC    WOMEN GRANDPAW DOWDS CATFISH    WOMEN
EASTERN FISH COMPANY    WOMEN LOS TIOS MEXICAN REST    WOMEN DUFOUR PASTRY
KITCHEN    WOMEN DINAHS FROZEN NOODLES    WOMEN BOB’S CANDIES INC    WOMEN
CHERYL & CO    WOMEN COFFEE EXPRESS    WOMEN BEER & BRATS LLC    WOMEN PRECISION
NORTH AMERICA INC    WOMEN JAC MECHANICAL SERVICE    WOMEN FREE RANGE FISH   
WOMEN EVER QUIP    WOMEN PORTLAND SHELLFISH INC    WOMEN HAYLOFT PIZZA LLC   
WOMEN



--------------------------------------------------------------------------------

ABCO PAPER CO    WOMEN KEATING OF CHICAGO INC    WOMEN MIST DISTRIBUTING   
WOMEN CHEMCO CORPORATION    WOMEN SMALL PLANET    WOMEN SHORE NATURAL BEVERAGE
CO    WOMEN INTERNATIONAL SERVICES    WOMEN BEST BEVERAGE    WOMEN NEW YORK
PASTA AUTHORITY INC    WOMEN ERWYN    WOMEN MAY ADVERTISING CORP    WOMEN
WILLIAM BOUNDS LTD    WOMEN CONTRACTS & LEISURE    WOMEN KENCO    WOMEN KETTLE
KORN KOMPANY LLC    WOMEN EMPIRE METAL MFG    WOMEN LARRY EGG & POULTRY    WOMEN
FIABELLA FOODS LLC    WOMEN TROUTMAN CHAIR CO LLC    WOMEN FANO INC    WOMEN
WELSCO INC    WOMEN SPECIALTY BAKERIES INC    WOMEN ASSOCIATED DISTRIBUTORS   
WOMEN ROFSON ASSOC    WOMEN MOUNT ROYAL USA INC    WOMEN ELLIINGERS AGATIZED
WOOD    WOMEN BVE PRODUCE, INC    WOMEN



--------------------------------------------------------------------------------

EXHIBIT H

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006

Food Safety and Sanitation Standards for Suppliers to ARAMARK SCM, Inc.

(“ARAMARK”) (Current, subject to revision)

A. All Suppliers must establish and administer the following programs:

1. An operating Hazard Analysis Critical Control Point Program (“HACCP”), under
which the Supplier shall:

 

  •  

identify all hazards associated with products;

 

  •  

determine all Critical Control Points required to control identified hazards;

 

  •  

establish standards for all Critical Control Points;

 

  •  

establish procedures to monitor each Critical Control Point;

 

  •  

establish corrective actions to be taken when there is a deviation; and

 

  •  

establish verification procedures to determine that the HACCP system is working
effectively, including a record keeping system for each Critical Control Point.

2. A documented and actionable Pest Control Program that incorporates integrated
pest management practices to assure the facility is free of insects and rodents.

3. A documented Cleaning and Sanitation program.

4. A documented Product Safety and Recall Program that can track specific
production lots of products and destinations, and incoming raw materials and
finished products, ensuring appropriate “track-ability.” Mock recalls shall be
conducted every 6 months to assess the effectiveness of such Program.

5. A documented Listeria Environmental Program, for suppliers manufacturing and
providing to ARAMARK ready-to-eat products.

6. A documented E Coli 0157H7 Program for raw ground beef products, for
suppliers manufacturing and providing to ARAMARK raw ground beef products.

7. To the extent Supplier supplies meat products, or products containing meat,
Supplier specifically represents, warrants and covenants that Supplier, and its
vendors, are in compliance with Title 21 C.F.R. § 589.2000 (eff. August 4,
1997), prohibiting the feeding of ruminant meat and bone meal to ruminants, as
now or hereafter amended or supplemented. Further, Supplier does not allow
advanced meat recovery, sometimes known as “AMR”, in products Supplier
manufactures, or in products that Supplier purchases from others, and uses as an
ingredient for Supplier’s products.

B. Compliance with these standards shall be monitored in 3 ways:

1. Annually, each Supplier shall certify in writing to ARAMARK that the Supplier
is in compliance.



--------------------------------------------------------------------------------

2. All Suppliers shall be subject to inspection by ARAMARK’s Director of Food
Safety or his designee, annually. Inspections shall include evaluating good
manufacturing practices (“GMP’s”) and reviewing the Programs listed above. A
minimum score of 85% is required for each inspection. If a score is below 85%, a
re-inspection shall be done within approximately 30 days, to verify correction
of deficiencies. A score of less than 85% on reinspection may lead to
de-certification of the Supplier. Suppliers shall bear all reasonable inspection
costs, e.g. travel, lodging and meals of the ARAMARK Director of Food Safety.

3. Suppliers shall undergo inspections by independent nationally-recognized
inspection services, at least annually. Such inspections shall include
evaluating GMP’s and the Programs listed above. ARAMARK recommends Silliker
Laboratories, Randolph Associates, NSF Cook & Thurber, NFPA, American Institute
of Baking and American Sanitation Institute as independent inspection services
for use by Suppliers. Suppliers are free, however, to use other
nationally-recognized inspection services. Suppliers shall bear all costs for
these inspections. If requested, Suppliers shall provide ARAMARK with access to
records and results of these inspections.

C. Product Recalls

1. All ARAMARK manufacturers and distributors must have a documented product
safety and recall program that can track specific lots of products and
destinations. Mock recalls shall be conducted every six months to assess the
effectiveness of such program. For manufacturers, the program shall include both
incoming raw materials and finished products.

2. The following ARAMARK personnel must be notified when a recall occurs:

Nancy Donaldson – Senior Director of Distribution – Donaldson- Nancy@Aramark.com

Joe Arrasmith – Senior Purchasing Manager – Arrasmith-Joseph@Aramark.com

Frank Leonardo – Director of Food Safety – Leonardo-Frank@Aramark.com

John Orobono – Senior Vice President, Supply Chain Management –
Orobono-John@Aramark.com

Notice shall be given by fax at 215 238 8127 and 215 238 4070 and email as
above, within 24 hours. Notice by fax and email shall be effective only upon
confirmation of receipt from ARAMARK.

3. All ARAMARK components that have received recalled product must be notified
within 24 hours, by fax or telephone. The recall notice must identify the
product, and shall include all lot or code numbers, product disposition
information, and such other information as may be required by law or regulation
or that is customarily included in recall notices. All recall information must
be to the attention of the component manager.



--------------------------------------------------------------------------------

EXHIBIT I

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006



--------------------------------------------------------------------------------

EXHIBIT I

To

Aramark Master Distribution Agreement

Dated as of November 25, 2006

SYSCO CORPORATION

LOGO [g18363img1.jpg]

Raw Ground Beef

and /or Veal

Requirements

Requirements for Authorized

SYSCO Brand/MUA/Packer Label Suppliers

Revised 04/25/05

1390 Enclave Parkway Houston, Texas 77077-2099



--------------------------------------------------------------------------------

As the leader in the food service industry, SYSCO has been very proactive in
establishing food safety programs that will provide our customers with safe and
wholesome products. One of the most critical initiatives SYSCO introduced in
Fiscal Year 1999 a program requiring ALL SYSCO Brand, MUA, and Packer Labeled
suppliers of fresh and frozen raw ground beef and/or veal products to comply
with critical plant and product safety requirements. In a continued effort to
improve the food safety and quality of raw ground beef and/or veal products as
well comply with the FSIS Directive 10,010.1 Revision 1, dated 03/31/04 by the
USDA/FSIS regarding microbiological testing program and other verification
activities for Escherichia coli 0157:H7. Please refer to the directive by
accessing the following link:
http://www.fsis.usda.gov/OPPDE/rdad/FSISDirectives/10.010.1.pdf. SYSCO Quality
Assurance, with the support of the BSCC Beef Department and SYSCO Operating
Companies have embarked on significant changes to the Quality Control and
Process Control requirements for SYSCO/MUA/Packer Label suppliers of raw ground
beef and/or veal products. The product and process requirements were revised to
improve our company’s ability to ensure Food Safety and achieve a greater level
of consistency between products and suppliers of this important product
category. These changes mandate that all suppliers of raw ground beef and/or
veal products comply with SYSCO’s Raw Ground Beef and/or Veal Requirements.

Therefore, SYSCO is requesting that you complete and forward to SYSCO Corporate
the Raw Ground Beef Supplier Compliance Sheet / Release Form (refer to last page
this document). Please read the form carefully and provide appropriate
documentation to verify compliance to the six essential elements as detailed in
the following pages. Please forward this correspondence to SYSCO Corporate
Quality Assurance Department no later than <<INSERT DATE>>. This information is
required in order to remain approved or become approved as a SYSCO Brand/ MUA/
Packer Label Supplier of Raw Ground Beef and/or Veal items.

The six essential elements of the SYSCO Corporation Raw Ground Beef and/or Veal
Requirements for all Authorized SYSCO Brand/MUA/Packer Label Suppliers of raw
ground beef and veal products include:

 

  •  

Documented and re-assessed HACCP program.

 

  •  

Purchase Specification Requirements

 

  •  

Metal Prevention Program.

 

  •  

Bone Chip/Connective Tissue Elimination System.

 

  •  

Documented Recall Policy.

 

  •  

E. coli 0157:H7/NM testing program for ALL raw ground beef and/or veal products.
This sampling program does include multi-ingredient products that contain beef
and/or veal, as well as other livestock or poultry ingredients (e.g., chunked
and formed products, beef patties, raw meatballs, raw sausage that contains both
fresh beef and pork). It is our intent to utilize raw material testing to
improve the quality and access plant HACCP Programs. No sampling program (except
100% testing) can eliminate the risk of pathogen presence. Therefore, these
procedures are to be used to verify the effectiveness of the supplier’s
processes and HACCP Program(s). Through the use of pathogen intervention methods
during processing and microbial sampling programs, we can evaluate the
acceptability of a raw ground meat product.

Any establishment identified as not complying with SYSCO’s Raw Ground Beef
and/or Veal Requirements will result in immediate suspension of production of a
SYSCO Brand Supplier or immediate removal as an authorized P / L or MUA Supplier
for distribution through a SYSCO Operating Company.

Note: SYSCO Brand raw ground beef suppliers must also conform to SYSCO Brand
specifications and requirements as detailed in the SYSCO Ground Beef Manual.

This program has been established to ensure that all ground beef products
distributed through the SYSCO Network are manufactured under stringent quality
standards. As the industry’s leader in foodservice marketing and distribution,
we will constantly strive to provide safe and wholesome products to our valued
customers.

 

   Page 2    4/25/05



--------------------------------------------------------------------------------

SYSCO CORPORATION

RAW GROUND BEEF AND/OR VEAL PREREQUISITE PROGRAMS

SYSCO AUTHORIZED SYSCO BRAND/MUA/PACKER LABEL SUPPLIERS

A. Documented HACCP Program

All producers of raw ground beef and/or veal products for SYSCO Operating
Companies must comply with the implementation of HACCP as mandated by USDA In
the Final Rule on Pathogen Reduction and Hazard Analysis and Critical Control
Point Systems, All establishments are required to re-assess their HACCP Plans as
required by Federal Register Notice 9 CFR Part 417 (which can be accessed at
http://www.access.gpo.qov/nara/cfr/waisidx 02/9cfr417_02.html). SYSCO encourages
suppliers of raw beef and/or veal products to re-assess their HACCP plans to
determine whether BSE, E.coli 0157:H7 and Salmonella are hazards reasonably
likely to occur in their production process. This requirement applies to all raw
beef products including ground beef, other non-intact beef products, and Intact
beef products. If reassessment results indicate that BSE, E.coli 0157:H7 and
Salmonella contamination is a food safety hazard reasonably likely to occur in
your establishment’s production process, then it must be addressed in your HACCP
plan. SYSCO will require that all establishments receiving product for grinding
have purchase specifications requiring ail their suppliers to have one or more
critical control points (CCP’s) validated to eliminate or to reduce BSE, E.coli
0157:H7 and Salmonella below detectable levels. The documented CCP’s must be
provided to SYSCO to affirm that the reassessment has been completed. If an
establishment determines that no additional steps are needed to address
pathogens within their production process, the establishment must incorporate
these specifications and documentation verifying that the specifications are
being met in their HACCP plans and Sanitation SOP’s, which FSIS has recognized
as prerequisites for HACCP, or in other prerequisite programs.

B. Purchase Specification Requirements

In addition to the USDA requirements that all facilities reassess their HACCP
plans for Bovine Spongiform Encephalopathy (BSE) refer to 9 CFR 310.22 (which
can be accessed at
http://squid.law.cornell.edu/cqi-bin/get-cfr.cgi?TITLE=9&PART=310&SECTION =
22&TYPE=TEXT) SYSCO has developed the following purchase specifications for ALL
products (SYSCO and Packer Label) marketed through one of its wholly owned
subsidiaries including traditional broad-line distribution warehouses, the SYGMA
Network, Asian Foods, Freshpoint, or any of the SYSCO Specialty Meat Companies
(A. M. Briggs, Buckhead Beef, Malcolm Meat Company, Freedman Foodservice,
Newport Meat Company, and Fulton Provision Company). Affirmative confirmation is
required to ensure full compliance to the specifications below:

B.1. RAW MATERIAL STANDARDS

 

  •  

All meat and non-meat raw materials will be purchased from suppliers identified
in the plants Approved Raw Material Supplier Program.

 

  •  

Boning procedures used in the manufacture of Boneless, Lean Beef will comply
with the USDA AQL Standards for bones, bone chips, cartilage, bruises, and blood
clots,

 

  •  

Certificates of analysis must be on file for each lot. Certificates of analysis
must be provided for review by a SYSCO Representative upon request.
Documentation must include each product code, description, code date, and
quantity packed for each item produced from the raw materials corresponding to
the test results,

 

   Page 3    4/25/05



--------------------------------------------------------------------------------

  •  

Customer Certifications must be made available for review by a SYSCO
Representative upon request certifying the following: (1) that all products have
been produced under the BSE defense-in-depth program and routine testing
confirmed no evidence of CNS tissues before shipment, (2) the slaughter facility
does not process downer cattle for human consumption, and (3) the slaughter
facility does not utilize Air-Injection Stunning, to ensure that portions of the
brain are not dislocated into the tissues of the carcass as a consequence of
humanely stunning cattle during the slaughter process.

 

  •  

Supplier Certifications must be made available for review by a SYSCO
Representative upon request. All slaughter facilities must certify that the
cattle from which their raw materials are derived have not been fed any
prohibited feed (i.e., that their feeding practices are in full compliance with
FDA requirements, 21 CFR 589.2000).

C. Raw Material Requirements

C.1. Background Information

 

  •  

Raw material purchase specifications must meet or exceed recommendations set
forth by the USDA/FSIS. The following reference materials (“Guidance for Beef
Grinders and Suppliers of Boneless Beef and Trim Products”, “Guidance for
minimizing the Risk of Escherichia coli 0157:H7 and Salmonella in Beef Slaughter
Operations” and “Verifying an Establishments Food safety System”) can be
accessed through the following web sites:

http://www.fsis.usda.gov/oppde/rdad/frpubs/00-022N/BeefGrindGuide.pdf,

http://www.fsis.usda.gov/oppde/rdad/frpub5/Op-022N/BeefSlauterGuide.pdf and

http://www.fsis.usda.gov/OPPDE/rdad/FSISDirectives/5000.lRevl.pdf

 

  •  

Each establishment must have a documented Raw Material Purchase Specification
Program in place.

 

  •  

Salmonella testing must be an integral part of the raw material purchase
specifications for SYSCO Brand suppliers. Currently, FSIS does not consider
Salmonella as an adulterant in raw meat however; Salmonella testing results are
a good means to verify that HACCP systems are effective in controlling
contamination. Therefore, SYSCO is requiring that raw material suppliers develop
a program to monitor Salmonella results and implement corrective actions based
on established guidelines. In order to insure establishments are meeting these
standards, suppliers are required to establish a documented testing program for
Salmonella spp. I results exceed established baseline values, Salmonella spp.
Testing must be increased to determine the source of contamination. Appropriate
documented corrective actions must be available for review upon request. For
Salmonella spp., it is recommended that laboratories use 25-gram analytical
sub-samples and inoculate 225 ml. of media or 100 grams sub-sample and inoculate
900 ml of the appropriate medium, however, the inoculum to media ratio must be
maintained at 1 to 10. Laboratories are required to use AOAC

 

  •  

approved, or BAM book method. Refer to the following web site for additional
information:

http://aoac.org/testkits/microbiologykits.htm

 

  •  

Establishments should also establish documented testing guidelines for indicator
organisms such as: aerobic plate count, coliforms, generic e. coli, salmonella
(spp.) and Listeria (spp.). These indicator organisms can detect a failure in
the establishments GMP procedures that can have an effect on the microbiological
quality of a meat item. These indicator organisms are an effective way to access
process controls during the slaughter and fabrication process.

 

  •  

Non-branded suppliersmy be required to submit raw material purchase
specifications to SYSCO for review.

 

   Page 4    4/25/05



--------------------------------------------------------------------------------

C.2. E.coli 0157:H7/NM Testing Requirements

SYSCO has established a recommended sampling and testing program for E.coli
0157:H7/NM which applies to boneless raw materials used to produce raw ground
beef and/or veal products and other raw comminuted meat products containing beef
and/or veal. Currently, E.coli 0157:H7 testing is the only acceptable validation
of a CCP to prevent, eliminate, or reduce E.coli 0157:H7. However, if an
establishment can demonstrate that there is an organism that can be used as an
indicator organism for E.coli 0157:H7, this organism could be used for
validation of CCP’s addressing E.coli 0157:H7.

SYSCO realizes that the production of raw comminuted beef and/or veal products
is a process devoid of steps capable of successfully eliminating E.coli
0157:H7/NM, Therefore, SYSCO believes that sampling and testing beef and veal
raw materials is the most available means of detecting more highly contaminated
lots of trimmings and rejecting the lots prior to delivery. This testing program
will be in conjunction with an Approved Raw Material Supplier Program. SYSCO’s
minimum requirements are not intended to restrict a desire to develop much more
sophisticated programs. SYSCO Quality Assurance will continue to reserve the
right to offer recommendations to improve these procedures. SYSCO highly
recommends that all suppliers review the FSIS Guidance materials: (1) Guidance
for Beef grinders and Suppliers of Boneless Beef and Trim Products and
(2) Guidance for minimizing the Risk of Escherichia coli 0157:H7/NM and
Salmonella in Beef Slaughter Operations. These guidelines should be used to
develop a sound program to minimize the food safety risks associated with E.coli
Q157:H7/NM.

C.2.1. BONELESS BEEF SAMPLING PLAN

SYSCO has established a recommended sampling and testing program for E.coli
0157:H7/NM Pathogenic Microorganisms. All RAW BONELESS BEEF AND/OR VEAL RAW
MATERIALS MUST BE TEST NEGATIVE (BELOW DETECTABLE LEVELS) FOR E.COLI 0157:H7/NM
PRIOR TO RECEIPT. The recommended procedures are as follows:

C.2.1.1. COMBOS

a) Lot Size (Combos)

 

  1. A typical truckload consists of twenty (20) combos of fresh beef trimmings.
Each combo-bin weighs approximately 2,000 pounds.

 

  2. Each Lot consists of a maximum of 5 combo-bins of fresh boneless beef
trimmings.

 

  3. If less than five combo-bins are used in a lot, the number and weight of
the sub-samples used to form the composite sample should be adjusted.

 

   Page 5    4/25/05



--------------------------------------------------------------------------------

(Fig 1)

LOGO [g18363img2.jpg]

b) Core Drilling Procedure (Combos)

 

  1. From each fresh combo-bin, collect core drill samples from random locations
in the combo. There must be a minimum of 5 cores of the product from each
combo-bin.

 

  2. After the core drill samples from one combo-bin are pulled, they must be
combined and ground together in their entirety (this is a “Bin Sample”).

 

  3. From this bin sample, a total of four (4) separate 25-gram sub-samples must
be pulled. These four sub-samples make up the 100-gram that is required from
each combo-bin. (Fig. 2)

 

   Page 6    4/25/05



--------------------------------------------------------------------------------

(Fig. 2)

LOGO [g18363img3.jpg]

 

  4. Repeat steps 1-4 on the 4 remaining combo-bin in the lot. In a sterile
“Whirl Pak” type bag, combine the 100-gram composites from all 5 bins into one
sample (500 grams). This represents a Lot-sample.

 

  5. Four combos/lot - five separate 25 gram sub-samples from each combo core
drill sample to form a 125 gram sub-sample composite. Combine all four 125 gram
sub-sample composites into one 500-gram total composite for testing.

 

  6. Three combos/lot - seven separate 25 gram sub-samples from each combo core
drill sample to form a 175 gram sub-sample composite. Combine all three 175 gram
sub-sample composites into one 525-gram total composite for testing.

 

  7. Two combos/lot - ten separate 25 gram sub-samples from each combo core
drill sample to form a 250 gram sub-sample composite. Combine both 250-gram
sub-sample composites into one 500-gram total composite for testing.

 

  8. One Combo/Lot - twenty separate 25-gram sub-samples from the core drill
sample to form a 500-gram total for testing.

C. Excision Sampling

 

  (1) Assemble all 5-combo bins that are designated as a lot.

 

 

(2)

Aseptically incise 12 surface slices (incision slices) per combo. Each slice
should weigh around 6.25 grams for a total of approximately 75 grams/combo
Slices should be approximately  1/8” thick x 6” long x  1/2” wide.

 

   Page 7    4/25/05



--------------------------------------------------------------------------------

  (3) Repeat the above for other 4 combo-bins in the Lot.

 

 

(4)

Composite sample of the lot will consist of: Five (5) combos per lot = 60 total
pieces for a total of approximately 375 grams. The surface area for each surface
slice will be 14.1 cm2’ thus 169.2 cm2 /combo and 846 cm2 for the 5-combo lot

 

  (5) Lots containing less than 5 combos must be composite as follows:

 

  (a) The total number of “surface slices” taken for the composite must equal 60
pieces.

 

  (b) The formula for determining the number of samples to be taken per combo is
as follows:

60/Total Combos in Lot = Number of Samples per Combo

 

  (6) Place the Lot Sample (~ 375 grams) in a sterile “Whirl Pak” type bag, and
attach one of the twin labels on to the bag for the laboratory analysis.

D. Labeling

 

  (1) Label The “Whirl Pak” sample and the corresponding combos/pallets with an
“Al-A5”. The next lot will be labeled “Bl-B5” and so on. This will produce four
(4) lots per 20-combo/pallet loads labeled “A1-A5” through “D1-D5”.

 

  (2) Ensure correct labeling. Include all pertinent information for each lot.
(Fig. 3)

(Fig. 3)

LOGO [g18363img4.jpg]

 

  (3) Put the sealed lot sample bags representing the load into a transport
cooler with a minimum of four (4) “Jell-Packs”. Do not pack in ice or CO2,
Frozen samples will delay testing.

 

  (4) Properly complete a laboratory submission form as requested by the
laboratory. Enclose the completed submission form in an envelope and place it
inside the transport cooler. Seal the transport cooler with shipping tape.

 

  (5) Ship to approved laboratory of choice.

 

   Page 8    4/25/05



--------------------------------------------------------------------------------

C.2.1.2. CARTONS/BOXES

a) Lot Size (Cartons/Boxes)

 

  1. All cartons to be sampled are to be chosen at random and are to be selected
over a range of production. -Cartons-shall be taken from a minimum of 3 pallets
per load.

 

  2. The number of cartons sampled shall represent at least 5% of the total
number of cartons in the lot. Thus if a lot consists of 600 cartons, 30 cartons
(5% of 600) shall be sampled. In the case of partial loads the number of cartons
sampled shall be at least 5%, or minimum of 20 cartons whichever is the greater,
of the total of cartons in the load.

 

  3. All lots to be tested shall consist of cartons bearing individual
Establishment Numbers and code dates.

 

  4. Sampling shall be completely random so that, to the extent feasible without
creating additional handling expenses, a range of production is sampled.

b) Core Drilling Procedure (Cartons/Boxes)

 

  1. The meat is to be sampled in a frozen state, by drilling, for which the
technique for sampling cartons is to remove all the meat shavings resulting from
randomly drilling 4 to 5 holes with a 3/4” auger bit (use care not to create
excessive heat by “forcing” the bit). It might be advisable to utilize a smaller
bit and drill multiple holes rather than trying to get the sample bag from each
box). Pass the bit through the frozen block of meat from top to within 1/2” of
the bottom in each carton sampled. Where feasible a template shall be used for
drilling of holes. Otherwise, a standard diagram shall be used.

 

  2. Aseptically collect and composite a minimum of 500 grams in a sterile
“Whirl Pak” type bag, and attach one of the twin labels on to the bag for the
laboratory analysis.

c) Labeling

 

  (1) Label The “Whirl Pak” sample and the corresponding boxes/pallets with a
“Lot Number”.

 

  (2) Ensure correct labeling. Include all pertinent information for each lot.
(Refer to Fig. 4)

(Fig. 4)

LOGO [g18363img5.jpg]

 

   Page 9    4/25/05



--------------------------------------------------------------------------------

  (3) Put the sealed lot sample bags representing the load into a transport
cooler with a minimum of four (4) “Jell-Packs”. Do not pack in ice or CO2,
Frozen samples will delay testing.

 

  (4) Properly complete a laboratory submission form supplied by laboratory.
Enclose the completed submission form in an envelope and place it inside the
transport cooler. Seal the transport cooler with shipping tape.

 

  (5) Ship to approved laboratory.

C.2.1.3. LABORTORY ANALYSIS:

Suppliers’ may use their own in-house laboratory or an outside third party food
laboratory as long as the laboratory is participating in a Proficiency Testing
Program (conducted on a quarterly basis). Refer to the following web site for
additional information: http://www.aoac.org/proficiencytesting/proficiency.html.
Results of proficiency program must be submitted to SYSCO Quality Assurance for
approval.

a) E.coli 0157:H7/NM Detection on Core Drilled Samples

Either Elisa based Immunoassay or PCR based methods may be used to analyze the
sample. Using Elisa based Immunoassay, advises your Laboratory to use 375 gram
of analytical lot sub-sample from each 500-gram Lot sample for E. coli O157:H7/
E. coli O 157:NM testing. An analytical lot sub-sample size of 375-grams from
each lot sample must be used to inoculate 3625 ml of Modified EC medium and must
include Antibody-coated paramagnetic beads step into their procedure.
Laboratories may use any manufacturer recommended medium compatible to ELISA
based immunoassay method. Incubation time for the enrichment phase of the ELISA
based immunoassay procedure must be 20 hours. Laboratories using Neogen’s
immunoassay device may use 8 hours incubation time provided that they use
Specific Neogen 8 hour enrichment medium. For the ELISA-based Immunoassay
methods that requires less than 20 hour’s incubation time for pre-enrichment.
Laboratories shall use Incubator-Shakers during enrichment period, and shall
include Antibody-coated paramagnetic beads step in the procedure.

For PCR analysis of the sample Laboratories may use 100 gram of analytical lot
sub-sample from each 500-gram Lot sample for E. coli O 157:H7/NM testing. An
incubation time of 12 hrs is sufficient for the enrichment phase with mEC+n
medium for Laboratories using PCR based testing. Your Laboratory may chose 8
hours of incubation for the enrichment phase if they use special newly developed
8 hours BAX System Media for E. coli O157:H7/NM Part #17710647 Manufactured by
Oxoid, Ltd. for Qualican.

b) Excision Lot and Carton Sampling

 

  •  

Samples can be analyzed by either an on-side laboratory or an accredited
commercial Out-side microbiology. However, laboratories must homogenize the lot
sample and use a minimum of 125 gram lot sub-sample from 500 gram Lot sample for
E. coli O157:H7 or E. coli O157; NM. Laboratories may use PCR based method (BAX
or any other validated and commercially available PCR techniques) or ELISA based
immunoassay to analyze the sample.

 

  •  

If Salmonella testing is to be conducted the laboratory can use the remaining
375 gram lot sample to screen for Salmonella spp using AOAC approved method or
follow the method for the detection of Salmonella Spp as outlined in the BAM
book. Analytical

 

   Page 10    4/25/05



--------------------------------------------------------------------------------

  •  

Sub-samples as small as 25 gram to 100-gram portion of the lot sample (remaining
375 gram) could be used for the detection of salmonella spp.

 

  •  

For any ELISA based E. coli O157:H7/NM testing use 375-gram lot sub-sample from
each lot sample and inoculate 3625 ml of enrichment medium appropriate for the
immunoassay of. your choice. The incubation time of pre-enrichment for any
immunoassay other than Neogen must be 20 hours. Laboratories using Neogen’s
immunoassay device may use 8 hours incubation provided that they use Specific
Neogen 8 hour enrichment medium.

 

  •  

Laboratories using ELISA-based Immunoassay methods that require less than 20
hours incubation time for pre-enrichment are advised to use Incubator-Shakers
during enrichment period, and must include the antibody-coated paramagnetic
beads step in their procedure.

 

  •  

For PCR analysis of the sample, laboratories may use 100 grams of the analytical
lot sub-sample to inoculate 500 ml of appropriate medium for E. Coli O 157:H7/
E. coli O 157:NM testing. An incubation time of 12 hrs is sufficient for the
enrichment phase with mEC+n medium for Laboratories using PCR based testing.
Your Laboratory may chose 8 hours of incubation time for the enrichment phase if
they use special newly developed 8 hour Enrichment medium for the PCR-based
technique (Qualicon, the manufacturer of BAX® is supplying this medium). Refer
to the following web site for additional information:
http://aoac.org/testkits/microbioloqykits.htm

 

  •  

When utilizing the ELISA-based Immunoassay methods, presumptive positive tests
must be confirmed through the use of an AOAC/USDA Approved Method.

 

  •  

The use of alternative sampling methods other than the ones described in this
protocol is NOT permitted. SYSCO Corporation will NOT grant any permit to use
alternative Sampling Plan and will review documentation for proper and
acceptable sampling techniques.

 

  •  

Outside laboratories must be advised to fax the results to grinding
establishment within 24 hours of receiving of the sample.

C.3. Imported Boneless Beef and Beef Trimmings

 

  •  

Boneless beef and boneless beef trimmings from Australia , New Zealand, and
Uruguay (with prior approval from BSCC Beef) are permitted. Historically E. coli
O157:H7 has not been prevalent in Australia, New Zealand, or Uruguay beef.
Therefore E. Coli O157:H7 and or E. coli O157: NM are not hazards reasonably
likely to occur in boneless Beef originate in those countries.

 

  •  

Boneless Beef from Australia must be accompanied with an E.coli 0157:H7/NM
declaration statement that the product has been screen for E. coli O157:H7 or E.
coli O157: NM and passed. Screening method outlined in New Zealand’s
Australia’s, and Uruguay’s E.Coli O157:H7 testing Programme or any screening
methods requirements detailed in these programs are acceptable to SYSCO
Corporation

 

  •  

Boneless Beef and Boneless Beef Trimmings from Australia, New Zealand, or
Uruguay must be accompanied with an E.coli 0157:H7/NM declaration statement that
the product has been screen for E.Coli O157:H7 and passed.

 

  •  

Screening method for E.Coli O157:H7 recommended by The New Zealand Meat Industry
Standards Council (MISC) or any screening method that meets or exceed SYSCO’s
minimum standards are acceptable.

C.4. Records

 

  •  

Results must be maintained on file for review or may be completed by your raw
material supplier with an E.coli 0157:H7/NM declaration statement submitted with
each load,

 

  •  

E.coli O157:H7/NM testing declaration statements must be provided to SYSCO
Corporation upon request.

 

   Page 11    4/25/05



--------------------------------------------------------------------------------

D. Product Recall/Withdrawal Program

In the event of a recall SYSCO and/or its Operating Companies must be contacted
immediately. Mock recalls are to be conducted twice per year. The effectiveness
of the mock recall must be maintained on file and be available for review by
SYSCO Corporate upon request. A Withdrawal/Recall Program, which meets SYSCO’s
Basic Format, must be in place for all Branded or Packer label suppliers. The
Basic Format Requirements for Recall Policies are as follows:

D.1. Statement of Definitions:

Product Recall - A product recall is a voluntary action by the firm that
marketed the product or an action requested by a regulatory agency. An actual
recall is removing from marketing and distribution channels those products which
are adulterated or miss-branded to the extent such products are subject to
seizure under current policy and guidelines of the United States Department of
Agriculture (USDA) or the federal Food and Drug Administration (FDA). Product
recall is an efficient and effective means of removing sizable quantities of
products from the marketplace. The alternative to product recall is seizure or
other legal action by regulatory agencies.

Market Withdrawal - This is a situation where no violation is involved or the
violation is minor and product is not subject to seizure under current FDA or
USDA policy and guidelines.

Stock Recovery - This is a situation where none of the product has left the
direct control of the manufacturer or primary distributor. This type of action
would be a product recall or market withdrawal if the product were in
distribution channels.

Effectiveness Checks - Contact verifications made based on regulatory agency
direction to assure that the recall has been effectuated. An alphabetic letter
represents the extent to which these verifications are made.

Classifications of Product Recall:

Class I Recall - This is an emergency situation involving the removal from
marketing and distribution channels those products that, because of a
deficiency, pose an immediate or long-term serious threat to health or life. An
example of such a product is a food product containing botulinum toxin. In a
Class I Recall, top priority must be given to the complete and immediate removal
of the recalled products from all levels in the distribution chain all the way
down to the consumer level.

Class II Recall - This is a priority situation in which a product may cause
temporary or medically reversible adverse health consequences and where the
probability of serious adverse health consequences is remote. An example of such
a product is a food product containing a foreign material such as plastic, In a
Class II Recall, products must be removed from all levels in the distribution
chain.

Class III Recall - This is a routine situation in which adverse health
consequences of a product deficiency are highly improbable or non-existent.
Products are recalled because of adulteration or misbranding not involving a
health hazard. Examples of Class III Recalls are situations involving improperly
labeled products or products with filth contamination. In a Class II Recall,
products must be removed from the wholesale levels of the distribution chain.
FDA and the USDA generally require that the product be recalled to wholesale
level.

D.2. Recall Action Team

List of Names - Provide names of individuals who will be a part of the Recall
Action Team, Along with business and home telephone numbers. For each individual
an alternate should be designated to act on his/her behalf in case of absence.
Representation from various aspects of the company should be included, such as
Production, Quality Assurance/Control, Logistics/Warehousing Operations,
Marketing/Sales, Accounting and Legal.

 

   Page 12    4/25/05



--------------------------------------------------------------------------------

Detail of Individual Team Member Responsibilities -

The role(s) and responsibilities of each team member should be clearly defined.
List the functions of each team member and to whom they are accountable.

D.3. Product Complaint Form/Fife:

The company should maintain a complaint log and record all information received
for each complaint. The complaint form should include customer name, product
code/description, product code date, detailed explanation of problem, and action
taken to correct problem.

D.4. Initiation of Recall/External notification of Regulatory Agency:

Any manufacturer that initiates a recall for a Food Safety related reason should
notify the appropriate regulatory agency having jurisdiction with information
including:

 

  •  

Reason for Recall: Foreign material, food borne illness, contamination, etc.

 

  •  

Recalled production information, such as name, code marks or lot numbers, plant
number/name, date of production, etc.

 

  •  

The amount of product involved, broken down as follows:

 

  •  

Total quantity of recalled product originally in company’s possession.

 

  •  

Total quantity distributed at the time of recall

 

  •  

Total quantity remaining in the company’s possession

 

  •  

Areas of distribution of the recalled product: by area, cities, states, country
if exported, along with the retailers’ and wholesalers’ names and addresses.

 

  •  

Information on any other product, which could be affected by the same hazard.

D.5. Internal Notification and Instructions:

Recall policies should provide detailed instructions for plant/company employees
to follow in the event of a Product Recall.

D.6. Preparation of Public Notice:

To avoid damaging publicity the Recalling Firm should take precaution in
preparing public notice. Accurate, timely communication with regulatory agencies
is important; contact with the agency and release of information to the press
should be made only when solid facts are available. The Recall Policy must
provide a description of the type of public notice and who will be responsible
to speak to the media if necessary.

D.7. Confirmation Letter to Customers:

The Recall Policy should include a template example of correspondence that will
be sent to wholesale and/or retail customers in the event of a Product Recall.
The letter should include customer name, address, description of problem,
quantity if known, specific instructions for handling product, and explanation
of product credit and/or replacement. The letter should provide a means for the
recipient to report to recalling firm whether it has any of the products, i.e.,
by phone contact, fax, or a mail in card.

D.8. Product Recovery and Disposition:

Transportation of suspect product to the Recalling Firm’s designated location
must be handled in an expedient manner. An accurate inventory of returned goods
must be kept. Records of product picked up from customers must be accurate. Upon
receipt, product should be segregated, and retested if appropriate, Product must
be held until a final disposition is reached.

 

   Page 13    4/25/05



--------------------------------------------------------------------------------

D.9. Termination of Recall:

The point at which satisfactory disposition of the recalled product has been
made and the information required for the summary of the recall is complete. The
summary of the recall would include confirmation of the corrective measures
taken by the recalling form to eliminate from its manufacturing and distribution
processes those conditions or practices, which created the recall.

D.10. Product Recovery Drills/ Mock Recalls:

Product recovery drills (mock recalls), must be conducted twice per year to
determine and assess the ongoing effectiveness of the plant’s recall plan.
Thorough record keeping, including tracing back and forward is required to
facilitate recall efforts. Information must be verified and recorded. This
information should include but is not limited to: (1) Date and time mock recall
was conducted, (2) Product(s) involved, (3) Scope of Mock Recall, (4) Suppliers
of raw materials, intervention methods used during slaughter, boning,
processing, and whether the purchase specifications are met, (5) The type of raw
material received, whether boneless beef, trim, cheek meat, or head meat and
whether the purchase specifications are met, including temperature of product
upon receipt and microbial specifications. (6) Results/effectiveness of any
intervention method applied, (7) Temperature of processing room and of product,
(5) Packaging material or containers used and time and temperature of storage
(6) Shipping records, (7) Time required to conduct mock recall,
(8) Concerns/deficiencies noted during Mock Recall, (9) Corrective actions taken
to address concerns or deficiencies noted.

D.11. Flow Chart of Recall Process (Recommended, but not required):

E. Metal Detection Requirements

All production must be conveyed through a working metal detector prior to
release for sale to check finished products for metal hazards. Supplier must
provide verification of a working metal detector through submission of
photographs and metal detector test verification displaying accurate
calibration. Examples of a Metal Detector Settings Sheet, Metal Contamination
Daily Log Sheet, and calibration Check Sheet are attached and may be replicated.

E.1. Metal Detector Test Procedures

E.1.1. Calibration and verification of calibration:

Ferrous, non-Ferrous, and Stainless Steel standards will be utilized to
calibrate and verify calibration of metal detection equipment. The minimum
acceptable sensitivity levels for the three types of metal will be 3.0 mm
Ferrous, 3.5 mm non-Ferrous, and 5.0 mm Stainless Steel

E.1. 2. Affirmative documentation:

Operation of a metal detector must be verified at least once every two hours.
Any time a line goes down, the metal detector must be checked upon line
start-up. Any time a product change occurs on the line, the metal detector must
be checked upon line start-up, Standardized metal spheres should be used to
determine the detector’s capabilities. This practice eliminates the orientation
effect on other shapes. A metal detector log (example attached) should be kept
and it should posses the following:

 

  •  

Time oriented data

 

   Page 14    4/25/05



--------------------------------------------------------------------------------

  •  

Documented verification that the system rejected the test standards effectively

 

  •  

Corrective action taken relative to the equipment, if testing indicates
inadequate operation.

 

  •  

An inspector’s signature

Proper documentation systems include a Metal Contamination Daily Log. Any time a
metal particle is found, it should be kept for future reference, if the source
is known, it should be recorded. If not, an investigation should be initiated,
and the results of this investigation should be documented.

E.1.3. Properly functioning automatic reject system:

Automatic rejection systems are necessary to effectively and reliably reject
contamination. Manual/Operator-Centered reject systems are high risk, and rely
entirely on the efficiency of the line operator.

E.1.4. Detector calibrated to prescribed sensitivity:

Standardized metal spheres should be used to determine the detector’s
capabilities. SYSCO requires that the detector be set up to detect a ferrous
sphere, a non-ferrous sphere, and a stainless steel sphere.

E.1.5. Action plan in place when test fails:

When a failure to detect is noted during routine testing, all production since
the previous testing should be considered suspect. All suspect product should be
re-screened once the metal detector is recalibrated.

 

   Page 15    4/25/05



--------------------------------------------------------------------------------

METAL DETECTOR

CALIBRATION CHECK SHEET

LINE IDENTIFICATION:                                         
                                                         

DATE:                                         
                                        

TEST STANDARD: Ferrous                      Non-Ferrous                     
Stainless                     

 

TIME

AM/PM

  

TEST

STANDARD

  

DETECTED

(ü)

  

REJECTED

(ü)

  

ACTION

  

CHECKER

INITIALS

 

 

 

 

 

   Page 16    4/25/05



--------------------------------------------------------------------------------

         Date                     

METAL CONTAMINATION DAILY LOG

 

TIME

  

LINE

IDENTIFICATION

  

DETAILS OF

CONTAMINATION

  

SOURCE,

IF KNOWN

  

CATEGORY

SUPPLIER/ PROCESSING

PERSONNEL

 

 

 

 

 

   Page 17    11/3/06



--------------------------------------------------------------------------------

F. Bone Separation/Elimination Systems and Rework Requirements

All products will be manufactured with grinders equipped with functional bone
chip and connective tissue elimination systems. Supplier must provide
verification of a working bone separation and elimination system through
submission of photographs of processing equipment.

A bone chip/cartilage eliminator will be utilized in the final grinding process
(with the exception of coarse grind products). The exudate from the bone
chip/cartilage remover will not be added back to the finished product unless
further reduced in particle size through a 1/16” plate. The rework percentage
must be documented in a rework usage log to ensure trace-ability of rework to
original raw materials. Supplier will provide copy of rework usage documentation
to SYSCO (on the attached form or an approved replica).

Rework generated during the normal production process may be added back into the
product flow, provided all rework is documented on batch sheets and is traceable
to original raw materials, HOLDOVER rework from previous day’s production will
NOT be permitted.

 

   Page 18    11/3/06



--------------------------------------------------------------------------------

Date                     

REWORK USAGE DAILY LOG

 

TIME

  

LINE

IDENTIFICATION

  

SOURCE OF

REWORK

  

BONE SEPARATION

MATERIAL

  

PACK DATE OF

REWORK

 

 

 

 

HOLDOVER REWORK NOT PERMITTED IN PRODUCT FORMULATED FOR SALE TO SYSCO

 

   Page 20    11/3/06



--------------------------------------------------------------------------------

G. Random Verification of Food Safety Initiatives

Throughout the year SYSCO Quality Assurance Representatives conducting visits to
verify compliance to the six key elements. This will include but is not limited
to: batch sheets identifying raw materials utilized, documented E.coli
0157:H7/NM test results for those raw materials identified on the batch sheets,
completed metal detector calibration sheets for that days production, documented
bone elimination checks for that days production, documented verification of CCP
compliance, and rework documentation.

SYSCO may also request randomly selecting Approved Suppliers of SYSCO Brand and
Authorized P/L or MUA suppliers to submit to SYSCO Corporation product
documentation verifying compliance to the six key elements. This will include
but is not limited to: batch sheets identifying raw materials utilized,
documented E.coli 0157:H7/NM test results for those raw materials identified on
the batch sheets, completed metal detector calibration sheets for that days
production, documented bone elimination checks for that days production,
documented verification of CCP compliance, and rework documentation.

 

   Page 21    11/3/06



--------------------------------------------------------------------------------

Raw Ground Beef Supplier Compliance Check Sheet/Release Form

 

¨  SYSCO Brand

   ¨  Packer Label    ¨  National Account Supplier    (Check All That Apply)

 

Supplier Name:

 

 

     EST #:   

 

  

Address:

 

 

     Phone:   

 

    

 

    

FAX:

  

 

  

Contact:

 

 

     Title:   

 

  

Select appropriate Option (A or B) and provide information as requested.

 

1)      Option A: NOT APPLICABLE

    ¨    Yes            ¨    No        

This establishment is not manufacturing any raw beef and/or veal products
currently being distributed through a SYSCO Operating Company. Please remove our
name from your files

 

2)      Option B: (Please complete if currently manufacturing raw beef and or
veal products being distributed through a SYSCO Operating Company)

           a)    Document HACCP Program re-assessment conducted as per 9 CFR
Part 417 and FSIS Notice 44-02     ¨    Yes            ¨    No      

1.      

  HACCP Re-assessment was complied. Completion data was                     
    ¨    Yes            ¨    No      

2.      

 

Flow chart identifying CCP’s (Copy of product flow chart with CCP’s identified
is attached)

 

b)    Adherence to purchase Specifications Requirements     ¨    Yes       
    ¨    No      

1.      

 

Written and Documented Program verifying compliance to Purchase Specifications
as detailed in Section B (Purchase Specification Requirements)

 

c)    Documented Recall/Withdrawal Policy     ¨    Yes            ¨    No      

1.      

 

Written Recall Policy and Recall Action Team (Copy Attached if changes have been
made since previous submittal)

 

d)    Metal Detection/Physical Hazard Protection Program     ¨    Yes       
    ¨    No      

3.      

  Metal Detection systems on ALL lines used to produce ground meats. (Pictures
attached if changes have been made since previous submittal)     ¨    Yes       
    ¨    No      

4.      

 

Written and Documented Program including appropriate corrective actions when
test falls for metal prevention. (Metal prevention program and completed
documentation attached if changes have been made since previous submittal)

 

e)    Bone Separation/Elimination System(s) Program     ¨    Yes       
    ¨    No      

1.      

  Written program for Bone Elimination Systems including action plan when test
falls. (Pictures attached if changes have been made since previous submittal))
    ¨    Yes            ¨    No      

2.      

 

Written and Documentation of routine inspections of Bone Elimination system on
all final grinders. (Documentation attached if changes have been made since
previous submittal)

 

f)    E. Coli 0157: H7 Testing Program (Check all that apply, attach copies of
supportive documentation)     ¨    Yes            ¨    No      

1.      

  Written program including documented verification of raw material testing for
E. coli 0157:H7 (Below Detectable Leveis) prior to receipt. (COA’s must
accompany every lot received)     ¨    Yes            ¨    No      

2.      

  Proficiency Testing Program is in place at laboratory conducting
microbiological analysis. (Proficiency Testing Verification is attached)
    ¨    Yes            ¨    No      

3.      

  Alternative program which exceeds SYSCO’s recommended guidelines (Programs
will be approved on a case by case basis – Complete written and documented
program must be submitted for consideration)

 

NOTE: We grant SYSCO Corporate the authority to visit your facility and/or
request copies of documentation to verify compliance to these requirements.

 

 

 

    

 

     Authorized Signature:      Date:   

PLEASE RETURN TO SYSCO QUALITY ASSURANCE NO LATER THAN

 

<<INSERT DATE>>

 

   Page 22    11/3/06